






Exhibit 10.1






Execution Version


Published CUSIP Number: 53117RAE9


FOURTH AMENDED AND RESTATED CREDIT Agreement
Dated as of March 26, 2014
among
LIBERTY PROPERTY LIMITED PARTNERSHIP
and
LIBERTY PROPERTY TRUST
and
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
and
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENT
and
PNC BANK, NATIONAL ASSOCIATION, RBS CITIZENS BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS
and
CITIGROUP GLOBAL MARKETS INC. AND GOLDMAN SACHS BANK USA,
AS SENIOR MANAGING AGENTS
and




--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION AND UNION BANK, N.A.,
AS MANAGING AGENTS
and
THE LENDERS PARTY HERETO
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
J.P. MORGAN SECURITIES LLC,
AS JOINT BOOKRUNNERS and JOINT LEAD ARRANGERS
Table of Contents
(continued)
Page


 
vi
 

(zzmpTempText
Table of Contents


Page


 
i
 



§1.
DEFINITIONS OF RULES OF INTERPRETATION    1

§1.1.
Definitions    1

§1.2.
Rules of Interpretation    28

§1.3.
Times of Day    29

§1.4.
Letter of Credit Amounts    29

§1.5.
Rounding    29

§2.
REVOLVING CREDIT FACILITY    29

§2.1.
Loans - Commitment to Lend Revolving Loans; Limitation on Commitments    29

§2.2.
Changes in Total Commitment    30

§2.3.
The Notes    31

§2.4.
Interest on Loans    32

§2.5.
Requests for Loans    32

§2.6.
Conversion and Continuation Options    33

§2.7.
Funds for Loans    34





--------------------------------------------------------------------------------




§2.8.
Swingline Loans    35

§2.9.
Letters of Credit    38

§2.10.
Competitive Bid Loans    47

§2.11.
Cash Collateral    51

§2.12.
Defaulting Lenders    52

§3.
REPAYMENT OF THE LOANS    54

§3.1.
Maturity    54

§3.2.
Mandatory Repayments of Loan    54

§3.3.
Optional Repayments of Loans    55

§4.
CERTAIN GENERAL PROVISIONS    55

§4.1.
Closing Fees    55

§4.2.
Other Fees    55

§4.3.
Funds for Payments; Computations; Payments Set Aside    56

§4.4.
Taxes    57

§4.5.
Additional Costs, Etc    62

§4.6.
Capital Adequacy    63

§4.7.
Certificate    64

§4.8.
Indemnity    64

§4.9.
Default Interest and Late Charges    64

§4.10.
Inability to Determine Eurocurrency Rate    64

§4.11.
Illegality    65

§4.12.
Mitigation Obligations; Replacement of Lenders    66

§4.13.
Sharing of Payments by Lenders    66

§5.
UNENCUMBERED PROPERTIES; NO LIMITATION ON RECOURSE    67

§5.1.
Unencumbered Properties    67

§5.2.
Waivers by Requisite Lenders    67

§5.3.
Rejection of Unencumbered Properties    67

§5.4.
Change in Circumstances    68

§5.5.
No Limitation on Recourse    68

§5.6.
Additional Guarantors    68

§6.
REPRESENTATIONS AND WARRANTIES    68

§6.1.
Authority; Etc    68

§6.2.
Governmental Approvals and Consents    70

§6.3.
Title to Properties    70

§6.4.
Financial Statements    70





--------------------------------------------------------------------------------




§6.5.
No Material Changes, Etc    71

§6.6.
Franchises, Patents, Copyrights, Etc    71

§6.7.
Litigation    71

§6.8.
No Materially Adverse Contracts, Etc    72

§6.9.
Compliance With Other Instruments, Laws, Etc    72

§6.10.
Tax Status    72

§6.11.
Event of Default    72

§6.12.
Investment Company Act    72

§6.13.
Absence of Financing Statements, Etc    72

§6.14.
Status of the Company    72

§6.15.
Certain Transactions    72

§6.16.
Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans    73

§6.17.
Regulations U and X    73

§6.18.
Environmental Compliance    73

§6.19.
Subsidiaries and Affiliates    75

§6.20.
Loan Documents    75

§6.21.
Buildings on the Unencumbered Properties    75

§6.22.
Insurance    75

§6.23.
Disclosure    75

§6.24.
Solvency    76

§6.25.
OFAC    76

§7.
AFFIRMATIVE COVENANTS OF THE BORROWER    76

§7.1.
Punctual Payment    76

§7.2.
Maintenance of Office    76

§7.3.
Records and Accounts    76

§7.4.
Financial Statements, Certificates and Information    76

§7.5.
Notices    78

§7.6.
Existence; Maintenance of REIT Status; Maintenance of Properties    80

§7.7.
Insurance    81

§7.8.
Taxes    81

§7.9.
Inspection of Properties and Books    81

§7.10.
Compliance with Laws, Contracts, Licenses, and Permits    82

§7.11.
Use of Proceeds    82

§7.12.
INTENTIONALLY OMITTED    82

§7.13.
Notices of Significant Transactions    82





--------------------------------------------------------------------------------




§7.14.
Further Assurances    83

§7.15.
Environmental Indemnification    83

§7.16.
Response Actions    83

§7.17.
Employee Benefit Plans    83

§8.
CERTAIN NEGATIVE COVENANTS OF THE BORROWER    84

§8.1.
Restrictions on Recourse Indebtedness    84

§8.2.
[Reserved]    84

§8.3.
Merger, Consolidation and Other Fundamental Changes    84

§8.4.
Sale and Leaseback    85

§8.5.
Compliance with Environmental Laws    85

§8.6.
Distributions    85

§8.7.
Equity Repurchase Payments    86

§8.8.
Preferred Distributions    86

§8.9.
Liens    86

§8.10.
Negative Pledge    86

§8.11.
Transactions with Affiliates    87

§8.12.
Change in Nature of Business    87

§8.13.
Dispositions    87

§8.14.
Sanctions    87

§9.
FINANCIAL COVENANTS OF THE BORROWER    87

§9.1.
Unsecured Debt to Value of All Unencumbered Properties    88

§9.2.
Total Debt to Total Asset Value    88

§9.3.
Maximum Secured Debt    88

§9.4.
[Reserved]    88

§9.5.
Unencumbered Interest Coverage Ratio    88

§9.6.
Adjusted EBITDA to Fixed Charges    88

§9.7.
[Reserved]    88

§9.8.
Pro Forma Calculations    88

§9.9.
Covenant Calculations    89

§10.
CONDITIONS TO EFFECTIVENESS    89

§10.1.
Loan Documents    89

§10.2.
Certified Copies of Organization Documents; Good Standing Certificates    89

§10.3.
By-laws; Resolutions    90

§10.4.
Incumbency Certificate; Authorized Signers    90

§10.5.
Opinions of Counsel Concerning Organization and Loan Documents    90





--------------------------------------------------------------------------------




§10.6.
Payment of Fees    90

§10.7.
Closing Certificate    90

§10.8.
Compliance Certificate    90

§11.
CONDITIONS TO ALL CREDIT ADVANCES    91

§11.1.
Representations True; No Event of Default; Compliance Certificate    91

§11.2.
No Legal Impediment    91

§11.3.
Governmental Regulation    91

§11.4.
Proceedings and Documents    91

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC    92

§12.1.
Events of Default    92

§12.2.
Remedies    94

§12.3.
Remedies Cumulative    95

§12.4.
Distribution of Enforcement Proceeds    95

§13.
SETOFF    96

§14.
THE AGENT    97

§14.1.
Appointment and Authority    97

§14.2.
Rights as a Lender    97

§14.3.
Exculpatory Provisions    97

§14.4.
Reliance by Agent    98

§14.5.
Delegation of Duties    99

§14.6.
Resignation or Removal of Agent    99

§14.7.
Non-Reliance on Agent and Other Lenders    100

§14.8.
No Other Duties, Etc    100

§14.9.
Agent May File Proofs of Claim    100

§14.10.
Guaranty Matters    101

§14.11.
Payments by Agent    101

§15.
EXPENSES; INDEMNITY; DAMAGE WAIVER    102

§16.
TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY    104

§17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES    104

§18.
SUCCESSORS AND ASSIGNS    105

§19.
NOTICES, ETC    111

§20.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    113

§21.
HEADINGS    114

§22.
COUNTERPARTS    114

§23.
ENTIRE AGREEMENT    114





--------------------------------------------------------------------------------




§24.
WAIVER OF JURY TRIAL    115

§25.
CONSENTS, AMENDMENTS, WAIVERS, ETC    115

§26.
SEVERABILITY    116

§27.
ACKNOWLEDGMENTS    116

§28.
NO WAIVER; CUMULATIVE REMEDIES    117

§29.
INTEREST RATE LIMITATION    118

§30.
USA PATRIOT ACT NOTICE    118

§31.
REPLACEMENT OF LENDERS    118

§32.
TRANSITIONAL ARRANGEMENTS    119



-i-






Exhibit A        Form of Note
Exhibit B        Form of Loan Request
Exhibit C        Form of Compliance Certificate
Exhibit D        Form of Swingline Loan Request
Exhibit E        Form of Assignment and Assumption
Exhibit F        Form of Letter of Credit Application
Exhibit G        Forms of U.S. Tax Compliance Certificates
Exhibit H        Form of Competitive Bid Quote Request
Exhibit I        Form of Invitation for Competitive Bid Quotes
Exhibit J        Form of Competitive Bid Quote
Exhibit K        Form of Acceptance of Competitive Bid Quote
Exhibit L        Form of Joinder Agreement
Exhibit M        Form of Guaranty Agreement
Exhibit N        Form of Designated Bank Note
Exhibit O        Form of Designation Agreement
Exhibit P        Form of Administrative Questionnaire


Schedule CBD        CBD Office Properties
Schedule 1        Lenders; Domestic and Eurocurrency Lending Offices
Schedule 1.1(a)    Unencumbered Properties
Schedule 1.1(b)    Eligible Ground Leases
Schedule 1.2        Commitments and Commitment Percentages
Schedule 1.3
Related Companies, Guarantors, Unencumbered Property Subsidiaries, and
Unconsolidated Entities

Schedule 1.4        Existing Letter of Credit
Schedule 6.3        Title to Properties
Schedule 6.7        Litigation
Schedule 6.15        Insider Transactions




--------------------------------------------------------------------------------




Schedule 6.16        Employee Benefit Plans
Schedule 6.18        Environmental Matters
Schedule 6.19        Company Assets
Schedule 6.21        Building Structural Defects, etc.
Schedule 6.22        Insurance


 
-15-
 





 
 
 



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 26th day of
March, 2014, by and among LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (the “Borrower”), LIBERTY PROPERTY TRUST, a Maryland trust
(the “Company”), BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), the other lending institutions which are listed from time to time on
Schedule 1 (collectively, with Bank of America, the “Lenders”), JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMCB”), as syndication agent, and
BANK OF AMERICA, N.A., as administrative agent for itself and such other lending
institutions (the “Agent”).
WHEREAS, the Borrower, Bank of America, as administrative agent, and certain
other lenders are party to that certain Third Amended and Restated Credit
Agreement, dated as of October 21, 2011, as amended by Amendment No. 1 dated as
of January 25, 2013 (the “Existing Credit Agreement”), pursuant to which such
lenders extended credit to the Borrower on the terms set forth therein; and
WHEREAS, the Borrower, Bank of America, as administrative agent, and the Lenders
party hereto have agreed to enter into this Agreement to amend and restate in
its entirety the Existing Credit Agreement as set forth herein.
NOW, THEREFORE, to accomplish these purposes, the Agent, the Borrower, the
Company and the Lenders hereby agree as follows:
1 DEFINITIONS OF RULES OF INTERPRETATION.
1Definitions. The following terms shall have the meanings set forth in this §l
or elsewhere in the provisions of this Agreement referred to below:
Act. See §30.
Additional Commitment. The portion (if any) of any Lender’s Commitment which
will become effective on the Commitment Increase Date if the Total Commitment is
increased pursuant to §2.2.
Additional Commitment Lenders. Those Lenders which provide an Additional
Commitment.




--------------------------------------------------------------------------------




Adjusted EBITDA. EBITDA minus the Reserve Amount for all of the applicable Real
Estate Assets and adjusted to remove the effect of recognizing rental income on
a straight-line basis over the applicable lease terms.
Adjusted Net Operating Income. Net Operating Income minus the Reserve Amount for
all of the applicable Real Estate Assets and adjusted to remove the effect of
recognizing rental income on a straight-line basis over the applicable lease
terms.
Administrative Questionnaire. An Administrative Questionnaire in substantially
the form of Exhibit P or any other form approved by the Agent.
Affiliated Lenders. Any commercial bank or financial institution which is (i)
the parent corporation of any of the Lenders, (ii) Controlled by any of the
Lenders or (iii) a subsidiary of the parent corporation of any of the Lenders
that is under common Control with the applicable Lender.
Affiliate. With respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that in no event
shall any Lender or the Agent be deemed to be an Affiliate of the Borrower.
Agent. Bank of America, N.A. acting in its capacity as administrative agent for
the Lenders or any successor agent.
Agent’s Head Office. The Agent’s head office located at 901 Main Street, Dallas,
Texas 75202-3714, or at such other location as the Agent may designate from time
to time.
Agreement. This Credit Agreement, including the Schedules and Exhibits hereto as
it may be amended, modified or supplemented from time to time.
Applicable Facility Fee Rate. As of any date of determination, an annual rate
determined based on the ratings assigned to the Borrower’s senior long-term
unsecured debt by the Ratings Agencies pursuant to the following table:
S&P Rating
Moody’s Rating
Fitch Rating
Facility Fee Rate
Below BBB- or unrated
Below Baa3 or unrated
Below BBB- or unrated
0.30%
BBB-
Baa3
BBB-
0.25%
BBB
Baa2
BBB
0.20%
BBB+
Baa1
BBB+
0.15%
A- or higher
A3 or higher
A- or higher
0.125%

If the Borrower maintains three ratings and those three ratings are not
equivalent, the Applicable Facility Fee Rate will be based on the lower of the
two highest ratings. If the Borrower maintains two ratings and those two ratings
are not equivalent, the Applicable Facility Fee Rate shall be based on the
higher of the two ratings. If the Borrower fails to maintain at least two
ratings, the Applicable Facility Fee Rate shall be based on an S&P Rating of
below BBB-. Any change in the Applicable Facility Fee Rate caused by a change in
the Moody’s Rating, the S&P Rating or the Fitch Rating shall become effective on
the first day following the effective date of such change.




--------------------------------------------------------------------------------




Applicable Margin. As of any date of determination, the annual rate determined
based on the ratings assigned to the Borrower’s senior long-term unsecured debt
by the Ratings Agencies pursuant to the following table for Eurocurrency Rate
Loans and Base Rate Loans, respectively:
S&P Rating
Moody’s Rating
Fitch Rating
Eurocurrency Rate Margin
Base Rate Margin
Below BBB- or unrated
Below Baa3 or unrated
Below BBB- or unrated
1.70%
0.70%
BBB-
Baa3
BBB-
1.30%
0.30%
BBB
Baa2
BBB
1.05%
0.05%
BBB+
Baa1
BBB+
0.95%
0.0%
A- or higher
A3 or higher
A- or higher
0.925%%
0.0%

If the Borrower maintains three ratings and those three ratings are not
equivalent, the Applicable Margin will be based on the lower of the two highest
ratings. If the Borrower maintains two ratings and those two ratings are not
equivalent, the Applicable Margin will be based on the higher of the two
ratings. If the Borrower fails to maintain at least two ratings, the Applicable
Margin shall be based on an S&P Rating of below BBB-. Any change in the
Applicable Margin caused by a change in the Moody’s Rating, the S&P Rating or
the Fitch Rating shall become effective on the first day following the effective
date of such change.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arranger. Collectively, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, in their capacities as joint bookrunners and joint
lead arrangers, or any successors thereto.
Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Assumption. As assignment and assumption entered into by a Lender
and an assignee (with the consent of any party whose consent is required by
§18(b), and accepted by the Agent, in substantially the form of Exhibit E or any
other form approved by the Agent.
Balance Sheet Date. December 31, 2013.
Bank of America. As defined in the preamble hereto.
Base Rate. For any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
Base Rate Loans. Those Loans bearing interest calculated by reference to the
Base Rate. All Base Rate Loans shall be denominated in Dollars.
Borrower. As defined in the preamble hereto.




--------------------------------------------------------------------------------




Borrower Materials. See §7.5.
Borrowing Date. The date on which any Loan is made or is to be made (including,
without limitation, the date on which any Mandatory Base Rate Loan is made), and
the date on which any Loan is converted or continued in accordance with §2.6.
Buildings. The buildings, structures and other improvements now or hereafter
located on the Unencumbered Properties.
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Head Office is located, and, if such day
relates to any Eurocurrency Rate Loan, means any such day that is also a London
Banking Day.
Capitalization Rate. (i) 7.25% for Real Estate Assets that are industrial
properties and CBD Office Properties, and (ii) 8.00% for all other Real Estate
Assets.
Capitalized Leases. Leases under which the Borrower is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the Borrower in accordance with Generally
Accepted Accounting Principles.
Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, L/C Issuer or Swingline Lender (as applicable) and the
Lenders, as collateral for Letter of Credit Obligations, Obligations in respect
of Swingline Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swingline Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the Agent and
(b) the L/C Issuer or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
CBD Office Property. (a) any Real Estate Asset (including the Philadelphia Navy
Yard) listed on Schedule CBD attached hereto, (b) any office Real Estate Asset
which is located in the central business district of Philadelphia, Pennsylvania
or Washington, DC and which is acquired or developed after the Effective Date
and (c) any other office Real Estate Asset which is located in markets with
characteristics similar to those identified in clause (b) and which is
designated by the Borrower and the Agent as a “CBD Office Property” from time to
time.
CERCLA. See §6.18.
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.




--------------------------------------------------------------------------------




Change of Control. (a) Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the Voting Interests of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s commitment to make
Revolving Loans hereunder to the Borrower and to participate in Swingline Loans
and Letters of Credit hereunder, as adjusted from time to time as a result of
any Commitment Increase pursuant to §2.2(a), any reduction in Commitments
pursuant to §2.2(c), or any assignment pursuant to §18, and Commitments shall be
the aggregate principal amount of the Commitments of all of the Lenders, the
maximum amount of which shall be $800,000,000, as increased from time to time
pursuant to §2.2(a) or as decreased from time to time pursuant to §2.2(c). The
Commitment of the Lender which is also the Swingline Lender shall not be reduced
by the amount of its Swingline Commitment.
Commitment Increase. An increase in the Commitments such that the Total
Commitment is not more than $1,200,000,000 pursuant to §2.2(a).
Commitment Increase Date. See §2.2(a).
Commitment Percentage. With respect to any Lender, at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment at such time, subject to adjustment as provided in
§2.2(a) and §2.12. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to §12.2 or if the Total Commitments have expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.2 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.




--------------------------------------------------------------------------------




Company. See preamble.
Competitive Bid Loans. Loans made by one or more Lenders pursuant to §2.10.
Competitive Bid Loan Account. See §2.10(a).
Competitive Bid Quote Request. See §2.10(c).
Competitive Bid Quote. An offer to make a Competitive Bid Loan made by a Lender
in response to a Competitive Bid Quote Request.
Compliance Certificate. See §2.5(a).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.6.
Credit Exposure. With respect to each Lender as of any date of determination,
the sum, without duplication, of the following: (i) the outstanding principal
amount of all Loans advanced by such Lender under §2.1, (ii) the outstanding
principal amount of all Mandatory Base Rate Loans advanced by such Lender
pursuant to §2.8(c)(i) or §2.9(c)(i), (iii) the outstanding principal amount of
all participations purchased by such Lender pursuant to §2.8(c)(ii) or
§2.9(c)(iii), (iv) the outstanding principal amount of all Competitive Bid Loans
advanced by such Lender pursuant to §2.10(k), (v) such Lender’s Commitment
Percentage of all outstanding Swingline Loans, except any Swingline Loan in
which a participation has been purchased therein by such Lender pursuant to
§2.8(c)(ii) and (vi) such Lender’s Commitment Percentage of the stated amount of
each Letter of Credit issued under §2.9 which has not expired or terminated
prior to the date of determination.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default. See §12.1.
Defaulting Lender. Subject to §2.12(b), any Lender that, as determined by the
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower, the Agent, the
L/C Issuer or the Swingline Lender in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund




--------------------------------------------------------------------------------




a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (c) has failed, within three
Business Days after request by the Agent, to confirm in a manner satisfactory to
the Agent that it will comply with its funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority. Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) as of the date
established therefor by the Agent upon delivery of written notice of such
determination to the Borrower, the L/C Issuer, the Swingline Lender and each
Lender.
Designated Bank. A special purpose corporation that (i) shall have become a
party to this Agreement pursuant to §18(h), and (ii) is not otherwise a Lender.
Designated Bank Notes. Promissory notes of the Borrower, substantially in the
form of Exhibit N hereto, evidencing the obligation of the Borrower to repay
Competitive Bid Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under §18(h).
Designated Jurisdiction. Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
Designating Lender. See §18(h).
Designation Agreement. A designation agreement, substantially in the form of
Exhibit O, entered into by a Lender and a Designated Bank and accepted by the
Agent.
Development Property. A Real Estate Asset that is in the process of being
improved with one or more industrial or office buildings or other similar
commercial property, including “flex” and warehouse buildings, of a type
consistent with the Borrower’s business strategy and is classified as
“development in progress” on the Borrower’s consolidated balance sheet prepared
in accordance with Generally Accepted Accounting Principles. Any such Real
Estate Asset shall continue to be treated as a Development Property until the
earlier of (a) such Real Estate Asset achieving an occupancy rate of 90% (based
on net leasable area) or (b) the end of the twelfth (12th) month after
completion of construction (as evidenced by a certificate of occupancy).
Distribution. The declaration or payment of any dividend or distribution of cash
or cash equivalents to the holders of common shares of beneficial interest in
the Company or the holders of common units of limited partnership interest in
the Borrower. However, notwithstanding the foregoing or anything to the contrary
contained herein, any payment(s) of cash or cash equivalents which constitutes
an Equity Repurchase Payment shall not be deemed to be a Distribution.
Dollars or $. Dollars in lawful currency of the United States of America.




--------------------------------------------------------------------------------




Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawing Date. The date on which a draft under a Letter of Credit is paid by the
Agent.
EBITDA. For any period, the net income or loss of the Borrower and the Related
Companies, excluding gains or losses from sales of property,
write-ups/write-downs, forgiveness of indebtedness, other extraordinary items
and minority interests, plus (to the extent deducted in determining net income
or loss) interest expense, the amount recorded as income taxes on the books and
records of the Borrower or the Related Companies, depreciation and amortization,
all as defined and computed in accordance with Generally Accepted Accounting
Principles.
Effective Date. The date set forth on the first page of this Agreement.
Eligible Assignee. Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with Generally Accepted Accounting Principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (d) the central
bank of any country which is a member of the OECD; (e) any other assignee having
a net worth of at least $100,000,000 that, in the reasonable judgment of the
Agent, is a reputable institutional investor with substantial experience in
lending and originating loans similar to the Facility, or in purchasing,
investing in or otherwise holding such loans; (f) any Lender Affiliate or an
Approved Fund of a Lender; and (g) any Lender. For purposes hereof, “Lender
Affiliate” shall mean, (A) with respect to any Person that would otherwise be an
Eligible Assignee under clauses (a) - (e) above (a “Qualified Assignee”), (i) an
affiliate of such Qualified Assignee or (ii) any Person that is engaged in
making, purchasing, holding or otherwise investing in bank loans or similar
extensions of credit in the ordinary course of its business and is administered
(including as placement agent therefore) or managed by a Qualified Assignee or
an affiliate of a Qualified Assignee and (B) with respect to a Lender that is a
fund which invests in bank loans or similar extensions of credit, any Approved
Fund of such Lender.
Notwithstanding anything to the contrary, the term Eligible Assignee shall
exclude any Person controlling, controlled by or under common control with, the
Borrower or the Company.
Eligible Ground Lease. A ground lease that (a) has a minimum remaining term of
twenty-five (25) years, including tenant controlled renewal options or
acceptable purchase options containing nominal or market based purchase prices,
as of any date of determination, and (b) has customary notice rights, default
cure rights, bankruptcy new lease rights and other customary provisions for the
benefit of a leasehold mortgagee or has equivalent protection for a leasehold
permanent mortgagee by a subordination to such leasehold permanent mortgagee of
the landlord’s fee interest, and (c) is otherwise eligible for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Agreement are listed on Schedule
1.1(b).
Employee Benefit Plan. Any employee benefit plan within the meaning of §3 (3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.




--------------------------------------------------------------------------------




Environmental Laws. See §6.18(a).
Environmental Liability. Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, the Company or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
Equity Repurchase Payments. All payments of cash or cash equivalents by Borrower
or the Company as consideration for the repurchase, redemption or retirement of
any common shares of beneficial interest in the Company, or any common units of
limited partnership interest in Borrower.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
Eurocurrency Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurocurrency Rate Loans.
Eurocurrency Prepayment Fee. See §3.3.
Eurocurrency Rate.
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent.
Eurocurrency Rate Loan. Loans denominated in Dollars bearing interest calculated
by reference to the Eurocurrency Rate.




--------------------------------------------------------------------------------




Event of Default. See §12.1.
Excluded Taxes. Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
§31) or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to §4.4(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with §4.4(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.
Existing Credit Agreement. As defined in the recitals hereto.
Existing Letters of Credit. See §2.9(a).
Facility. The unsecured revolving line of credit facility provided to the
Borrower pursuant to this Agreement initially in a maximum amount of
$800,000,000.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.
Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent.
Fee Letter. The letter agreement, dated January 24, 2014, among the Borrower,
the Company, the Agent, JPMCB and the Arranger.
Fitch Rating. The rating for Borrower’s senior long-term unsecured debt assigned
by Fitch Ratings or its successors.
Fixed Charges. With respect to any fiscal period of the Borrower, an amount
equal to the sum of (i) Interest Expense, (ii) regularly scheduled installments
of principal payable with respect to Total Debt, (iii) current maturities on
Recourse Indebtedness not refinanced with Loans hereunder or other replacement
Indebtedness or otherwise repaid plus (iv) all dividend payments due to the
holders of any preferred shares of beneficial interest of the Company and all
distributions due to the holders of any limited partnership




--------------------------------------------------------------------------------




interests in the Borrower other than limited partner distributions based on the
per share dividend paid on the common shares of beneficial interest of the
Company.
Foreign Lender. (a) If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes (including such a Lender when acting
in the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
Funds From Operations. With respect to any fiscal period of the Borrower, means
“funds from operations” as defined in accordance with resolutions adopted by the
board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but excluding therefrom non-recurring, non-cash
charges.
Generally Accepted Accounting Principles. Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Borrower adopting the same
principles; provided that a certified public accountant would, insofar as the
use of such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in Generally
Accepted Accounting Principles) as to financial statements in which such
principles have been properly applied.
Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. The Company and the partnerships and corporations designated as
Guarantors on Schedule 1.3 hereto and any other Related Company which becomes a
Guarantor pursuant to §5.6.




--------------------------------------------------------------------------------




Guaranty. The Guaranty of even date herewith in the form of Exhibit M hereto
from the Company and the other Guarantors to the Agent and the Lenders pursuant
to which the Company and the other Guarantors have guaranteed the Obligations
hereunder.
Hazardous Materials. See §6.18(b).
Indebtedness. All obligations, contingent and otherwise (without
double-counting), of the following types: (a) the Obligations, (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect; (c)
all liabilities secured by any mortgage, pledge, negative pledge, security
interest, lien, negative lien, charge, or other encumbrance existing on property
owned or acquired subject thereto, whether or not the liability secured thereby
shall have been assumed; (d) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness or obligations
of others (including, without limitation, the indebtedness or obligations of
Unconsolidated Entities), including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit
and bankers’ acceptances; (e) all obligations under Capitalized Leases; (f) all
obligations under so-called forward equity purchase contracts to the extent such
obligations are not payable solely in equity interests; (g) all uncollateralized
obligations in respect of Interest Rate Contracts, financial derivatives
contracts, and foreign exchange contracts; (h) all obligations in respect of any
so-called synthetic leases (i.e. a lease of property which is treated as an
operating lease under GAAP and as a loan for U.S. income tax purposes and (i)
such obligor’s pro-rata share of liabilities, contingent or otherwise of the
type set forth in (a) through (h) above, under any joint venture, limited
liability company or partnership agreement.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
Interest Expense. With respect to any fiscal period of the Borrower, an amount
equal to the sum of the following with respect to Total Debt: (i) total interest
expense, accrued in accordance with Generally Accepted Accounting Principles
plus (ii) all capitalized interest determined in accordance with Generally
Accepted Accounting Principles, plus (iii) the amortization of deferred
financing costs.
Interest Payment Date. As to any Loan (including any Swingline Loan or any
Competitive Bid Loan), the first Business Day of each calendar month and the
Maturity Date.
Interest Period. With respect to each Loan, (a) initially, the period commencing
on the Borrowing Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request (except
that no Loan Request is required for Mandatory Base Rate Loans and except that
Borrower shall have no options with respect to selecting Interest Periods for
Swingline Loans) (i) for any Base Rate Loan, the day on which such Base Rate
Loan is paid in full or converted to an Eurocurrency Rate Loan; and (ii) for any
Eurocurrency Rate Loan, 7 days or 1, 2 or 3 months; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
(A)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a




--------------------------------------------------------------------------------




Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(B)    if the Borrower shall fail to give notice as provided in §2.6, the
Borrower shall be deemed to have requested a conversion of the affected
Eurocurrency Rate Loan to a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;
(C)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(D)    the Borrower may not select any Interest Period relating to any
Eurocurrency Rate Loan that would extend beyond the Maturity Date.
Interest Rate Contracts. Interest rate swap, cap or similar agreements providing
for interest rate protection.
Internal Revenue Code. The Internal Revenue Code of 1986, as amended to the date
hereof and from time to time hereafter, any successor statute and any
regulations or guidelines promulgated thereunder.
Investments. As to any Person, any direct or indirect acquisition or investment
by such Person relating to (i) the purchase or other acquisition of capital
stock or other securities of another Person, (ii) a loan, advance or capital
contribution to, guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guarantees Indebtedness of
such other Person, or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty or secured by a letter of credit shall be taken at not less than
the principal amount of the obligations guaranteed or secured by such letter of
credit and still outstanding; (b) there shall be included as an Investment all
interest accrued with respect to Indebtedness constituting an Investment unless
and until such interest is paid; (c) there shall be deducted in respect of each
such Investment any amount received as a return of capital; (d) there shall not
be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
JPMCB. As defined in the preamble hereto.
Leases. Leases, licenses and agreements whether written or oral, relating to the
use or occupation of space in the Buildings on the Unencumbered Properties by
Persons other than the owner thereof or any of its Affiliates.
L/C Advance. With respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.




--------------------------------------------------------------------------------




L/C Borrowing. An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Loan.
L/C Credit Extension. With respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the increase of the amount thereof.
L/C Issuer. Bank of America, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
Lenders. Bank of America, JPMCB and the other lending institutions listed from
time to time on Schedule 1 hereto and any other Person who becomes an assignee
of any rights of a Lender pursuant to §18 or a Person who acquires all or
substantially all of the stock or assets of a Lender. The L/C Issuer and the
Swingline Lender shall each be deemed a Lender, as applicable.
Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the Agent.
Letter of Credit. A letter of credit issued or deemed issued by the L/C Issuer
for the account of the Borrower pursuant to §2.9.
Letter of Credit Application. An application and agreement for the issuance or
amendment of a Letter of Credit in the form Exhibit F hereto or such other form
from time to time in use by the L/C Issuer.
Letter of Credit Expiration Date. The day that is fifteen (15) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day); provided that Letters of Credit may have a later
expiration date so long as (A) such expiration date is not later than 364 days
after the Maturity Date and (B) the Borrower provides Cash Collateral for each
such Letter of Credit at least fifteen (15) days prior to the Maturity Date.
Letter of Credit Fee. See §2.9(h).
Letter of Credit Obligations. As at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with §1.4. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
Letter of Credit Sublimit. An amount equal to $50,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Total Commitments.
LIBOR. See definition of Eurocurrency Rate.
Lien. Any lien, encumbrance, mortgage, deed of trust, pledge, restriction or
other security interest. If title to any Real Estate Asset is held by a
Subsidiary of Borrower or an Unconsolidated Entity then any pledge or assignment
of Borrower’s stock, partnership interest, limited liability company interest or
other ownership interest in such Subsidiary or Unconsolidated Entity shall be
deemed to be a Lien on the Real Estate Assets owned by such Subsidiary or
Unconsolidated Entity.




--------------------------------------------------------------------------------




Loan Documents. This Agreement, the Notes, the Guaranty and any and all other
agreements, documents and instruments now or hereafter evidencing, securing or
otherwise relating to the Loans.
Loan Request. See §2.5.
Loan Obligations. At any time, the outstanding principal amount of the Revolving
Loans at such time, plus the outstanding principal amount (if any) of the
Competitive Bid Loans.
Loans. All Loans made or to be made by one or more of the Lenders to the
Borrower hereunder, including Loans pursuant to §2.1 and §2.5, Swingline Loans
made by Swingline Lender pursuant to §2.8 and Mandatory Base Rate Loans made
pursuant to §2.8 or §2.9, and Competitive Bid Loans made pursuant to §2.10.
London Banking Day. Any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
Mandatory Base Rate Loans. Loans made by the Lenders (without a Loan Request)
under the circumstances described in §2.8(c)(i) or §2.9(c)(i).
Material Adverse Effect. A material adverse effect on (i) the business,
Unencumbered Properties, results of operations or financial condition of the
Borrower and the Related Companies taken as a whole or (ii) the ability of the
Borrower, any Guarantor or the Company to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the remedies or material rights of the Agent, the L/C Issuer or the Lenders
thereunder.
Maturity Date. March 26, 2018, or such earlier date on which all Loans made
hereunder shall become due and payable pursuant to the terms hereof. The
Borrower may, by written notice to the Agent given at least thirty (30) days but
not more than ninety (90) days prior to the then scheduled Maturity Date, extend
the Maturity Date up to two times for a period of six months per extension (for
a total possible extension of one (1) year), provided that no Default or Event
of Default shall have occurred and be continuing on the date of such notice and
that the Borrower pay an aggregate extension fee for each extension equal to
0.075% of the Total Commitment (to the Agent for the ratable benefit of the
Lenders) on or prior to the then scheduled Maturity Date.
Maximum Credit Amount. The least of the following: (i) the maximum amount of
Outstanding Obligations without causing a violation of §9.1; (ii) the maximum
amount of Outstanding Obligations without causing a violation of §9.2; and (iii)
the Total Commitment.
Maximum Rate. See §29.
Moody’s Rating. The rating for Borrower’s senior long-term unsecured debt
assigned by Moody’s Investors Services, Inc. or its successors.
Mortgages and Notes Receivable. Notes and notes receivable that are secured by
mortgages or other interests in real property and related assets.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Net Operating Income. With respect to any fiscal period of the Borrower and with
respect to any one or more of the Real Estate Assets, the total rental and other
operating income from the operation of such




--------------------------------------------------------------------------------




Real Estate Assets after deducting all expenses and other proper charges
incurred by the Borrower in connection with the operation of such Real Estate
Assets during such fiscal period, including, without limitation, property
operating expenses, real estate taxes and bad debt expenses, but before payment
or provision for Fixed Charges, income taxes, and depreciation, amortization,
and other non-cash expenses, all as determined in accordance with Generally
Accepted Accounting Principles. With respect to Real Estate Assets located
outside of the United States, Net Operating Income shall be converted from the
currency in which the applicable income and expenses are paid to Dollars using
the currency exchange rates in effect as of the end of the applicable fiscal
period.
Non-Consenting Lender. Any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of §25 and (ii) has been approved by the Requisite
Lenders.
Notes. See §2.3.
Obligations. All indebtedness, obligations and liabilities of the Borrower, any
Guarantor or the Company to any of the Lenders and the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Letters of Credit or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
this Agreement or arising or incurred hereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, and including interest and fees that accrue after the commencement by
or against the Borrower or any Guarantor of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made hereunder or
under any other Loan Document, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to §4.12).
Outstanding Obligations. As of any date of determination, the sum of the
outstanding principal amount of the Loan Obligations and the Letter of Credit
Obligations.
Participant. See §18(d).
Participant Register. See §18(d).
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.




--------------------------------------------------------------------------------




Permitted Acquisition. The acquisition by Borrower or any Related Company of
Real Estate Assets which, in the aggregate, are primarily leased or intended to
be leased primarily for industrial or office purposes (including “flex” and
warehouse uses) or other similar commercial purposes of a type consistent with
the Borrower’s business strategy, whether such acquisition is accomplished by a
direct purchase of such Real Estate Assets or by a merger or acquisition of
stock or other ownership interests or debt securities such that the owner of
such Real Estate becomes a Related Company.
Permitted Developments. The construction of any new buildings or the
construction of additions expanding existing buildings or the rehabilitation of
the existing buildings (other than normal refurbishing and tenant fit up work in
previously completed buildings) relating to any Real Estate Assets of the
Borrower or any of the Related Companies. Each Permitted Development shall be
counted for purposes hereof in the amount of the total projected cost of such
project from the time of commencement of the applicable construction work until
the earlier of (i) the date that 90% of such project is leased (but not prior to
the date that a final certificate of occupancy has been issued with respect to
such project) or (ii) the first anniversary of the issuance of such certificate
of occupancy.
Permitted Liens. The following Liens, security interests and other encumbrances:
(i)Liens to secure taxes, assessments and other governmental charges;
(ii)deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations, and deposits with utility companies and other similar
deposits made in the ordinary course of business;
(iii)Liens in respect of judgments or awards;
(iv)Liens of carriers, warehousemen, mechanics and materialmen, and other Liens
securing claims for labor, materials and/or supplies;
(v)encumbrances consisting of easements, rights of way, Leases, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens and similar or minor Liens or
encumbrances none of which in the opinion of the Borrower interferes materially
and adversely with the ordinary conduct of the business of the Borrower, and
which matters neither (x) individually or in the aggregate have a Material
Adverse Effect nor (xx) individually or in the aggregate have a materially
adverse effect on the value of an Unencumbered Property;
(vi)[reserved];
(vii)Liens on capital assets (not Real Estate) securing Indebtedness for the
purchase price of such capital assets otherwise permitted by this Agreement;
and;
(viii)Liens affecting an Unencumbered Property consisting of mortgages, deeds of
trust or other security interests granted by a Guarantor (or, in the event that
a Guarantor or the Borrower controls the owner of the Unencumbered Property, the
owner of the Unencumbered Property) to the Borrower or another Guarantor to
secure intercompany Indebtedness owing from such Guarantor (or, in the event
that a Guarantor or the Borrower controls the owner of the Unencumbered
Property, the owner of the Unencumbered Property) to the Borrower or such other
Guarantor; provided that at all times such Indebtedness and Liens shall be held
by the Borrower or a Guarantor and the Borrower’s or such Guarantor’s rights or
interests therein shall not be subject to any Liens except Permitted Liens.
Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.
Philadelphia Navy Yard. The portfolio of Real Estate Assets located within the
former boundaries of the decommissioned Philadelphia Navy Base that is owned
directly or indirectly from time to time by




--------------------------------------------------------------------------------




Liberty/Synterra Limited Partnership, a joint venture between a wholly-owned
Subsidiary of the Borrower and certain entities affiliated with Synterra
Partners.
Platform. See §7.5.
Preferred Distribution. The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of preferred shares of
beneficial interest in the Company or the holders of preferred units of limited
partnership interest of the Borrower.
Prepayment Date. See §3.3.
Properties. All Real Estate Assets, Real Estate, and all other assets,
including, without limitation, intangibles and personalty owned by the Borrower
or any of the Related Companies.
Public Lender. Specified in §7.5.
Rating Agencies. Moody’s Investors Services, Inc., Standard & Poor’s, a division
of The McGraw Hill Companies, Inc. and Fitch Ratings, or their respective
successors.
Real Estate. All real property at any time owned, leased (as lessee or
sublessee) or operated by the Borrower, any Guarantor, or any of the Related
Companies.
Real Estate Assets. Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, by any Guarantor or
by any of the Related Companies at the relevant time of reference thereto,
including without limitation, the Unencumbered Properties, but excluding all
leaseholds other than leaseholds under ground leases which either have an
unexpired term of at least 25 years or contain a purchase option for nominal
consideration.
Recipient. The Agent, any Lender, the L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse Indebtedness. That portion of Total Debt which is Indebtedness other
than Indebtedness with respect to which recourse for payment is contractually
limited (except for customary exclusions) to specific assets encumbered by a
lien securing such Indebtedness.
Register. See §18.3.
REIT. A domestic trust or corporation that qualifies as a real estate investment
trust under the provisions of §856, et seq. of the Internal Revenue Code or any
successor provisions.
Related Business. A business which is either (i) customarily ancillary to the
real estate business such as real estate consulting, brokerage or management or
(ii) provides telecommunication or other goods and services to the tenants of
the Properties.
Related Companies. The entities listed and described on Schedule 1.3 hereto, or
thereafter, subject to §9.9(a), any entity whose financial statements are
consolidated or combined with the Company’s pursuant to Generally Accepted
Accounting principles, or any ERISA Affiliate.




--------------------------------------------------------------------------------




Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.
Release. See §6.18(c)(iii).
Requisite Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least fifty-one percent (51%) of the Total Commitment, provided
that on and after the date that Commitments which constitute at least fifty-one
percent (51%) of the Total Commitment have terminated pursuant to §12.2,
Requisite Lenders shall mean the Lenders whose aggregate Credit Exposures
constitute at least fifty-one percent (51%) of the aggregate Credit Exposures of
all Lenders, and provided further that the Commitments (or the Credit Exposures)
of any Defaulting Lenders shall be disregarded when determining the Requisite
Lenders.
Reserve Amount. With respect to any Real Estate Assets or group of Real Estate
Assets, a normalized annual reserve for capital expenditures, replacement
reserves and leasing costs at the rate of $0.25 per year per square foot of
gross leasable area contained in all buildings on such Real Estate Assets. When
the Reserve Amount is used in computing an amount with respect to a fiscal
period which is shorter than a year, said amount shall be appropriately
prorated.
Responsible Officer. With respect to the Company, any one of its Chairman,
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Treasurer, Executive Vice Presidents, Senior Vice Presidents or other
executive officers.
Revolving Availability. At any time, the amount by which the Commitments at such
time exceeds the sum of the Loan Obligations and the Letter of Credit
Obligations at such time, without double counting.
Revolving Loans. Loans made by the Lenders pursuant to §§2.1, 2.8, and 2.9.
S&P Rating. The rating for Borrower’s senior long-term unsecured debt assigned
by Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., or its successors.
Sanction(s). Any international economic sanction administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
Secured Indebtedness. That portion of Total Debt which is secured by a Lien on
any Properties.
Significant Acquisition. Any transaction or series of related transaction by
which the Borrower and/or the Related Companies acquire Properties for a
purchase price in excess of 10% of Total Asset Value.
Solvent. When used with respect to any Person, means that at the time of
determination:
(i)    the fair saleable value of its assets is in excess of the total amount of
its liabilities (including, without limitation, contingent liabilities); and
(ii)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
(iii)    it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and




--------------------------------------------------------------------------------




(iv)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent or other controlling Person shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Interests.
Super-Majority Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment, provided that on and after the date that Commitments which
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment have terminated pursuant to §12.2, Super-Majority Lenders shall mean
the Lenders whose aggregate Credit Exposures constitute at least sixty-six and
two-thirds percent (66-2/3%) of the aggregate Credit Exposures of all Lenders,
and provided further that the Commitments (or the Credit Exposures) of any
Defaulting Lenders shall be disregarded when determining the Super-Majority
Lenders.
Swingline Commitment. The Commitment of the Swingline Lender to make Swingline
Loans up to a maximum principal amount of $90,000,000 at any time outstanding.
The Swingline Commitment is a portion of, and not in addition to, the Total
Commitment.
Swingline Borrowing. A borrowing of a Swingline Loan pursuant to §2.8.
Swingline Lender. Bank of America or any other Lender as a successor of
Swingline Lender.
Swingline Loan. Any Loan made by the Swingline Lender to the Borrower pursuant
to the Swingline Lender’s Swingline Commitment in accordance with §2.8.
Swingline Loan Request. A Loan Request in the form of Exhibit D hereto given by
Borrower with respect to a Swingline Loan.
Swingline Note. The Note from Borrower payable to the Swingline Lender In the
principal amount of $90,000,000 as evidence of the Swingline Loans.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Total Asset Value. The sum, without duplication, of (i) the assets classified as
unrestricted cash and cash equivalents on the consolidated balance sheet of the
Borrower; provided that no such unrestricted cash and cash equivalents will be
added to Total Asset Value if such unrestricted cash and cash equivalents have
been deducted from Total Debt or Secured Indebtedness in the calculation of the
financial covenants in §9.2 or §9.3 of this Agreement, plus (ii) the amount
determined by taking (a) Adjusted Net Operating Income for the most recent
fiscal quarter for each of the Real Estate Assets owned at least one complete
fiscal quarter (other than Development Properties); (b) then multiplying by four
(4); and (c) then dividing such product by the applicable Capitalization Rate;
plus (iii) the value (at cost), after any impairments, of all Real Estate Assets
(other than Development Properties) acquired within such fiscal quarter or the
immediately preceding three (3) fiscal quarters (unless the Borrower has made an
irrevocable election to value such Real Estate Asset in accordance with the
preceding clause (ii)) plus (iv) the lower of (x) cost or (y) book value, after
any impairments, of all Development Properties, plus (v) the book value, after
any impairments, of all notes receivable held by the Borrower and its
Subsidiaries, all as shown on the consolidated balance sheet of the Borrower
prepared in accordance with Generally Accepted Accounting Principles as of the
end of the most recent fiscal quarter for which financial statements have been
provided pursuant to §7.4, plus (vi) the book value, after any impairments, of
Undeveloped Land, as shown on such consolidated balance sheet. Adjusted




--------------------------------------------------------------------------------




Net Operating Income used to compute Total Asset Value will be computed on a pro
forma basis as though any Real Estate Assets acquired or disposed of since the
first day of the applicable fiscal quarter had been acquired or disposed of
prior to the first day of such fiscal quarter;
provided that the contributions to Total Asset Value from each of the foregoing
items shall be capped for the following categories of Investments at the
specified percentage of Total Asset Value set forth in the following table:
Category of Investment
Maximum Percentage contribution to Total Asset Value
Permitted Developments
25%
Unconsolidated Entities
15%
Undeveloped Land
10%
Mortgages and Notes Receivable
7.5%
Aggregate of all Permitted Developments, Unconsolidated Entities, Undeveloped
Land and Mortgages and Notes Receivable
30%



Total Commitment. The aggregate principal amount of the Commitments of all of
the Lenders, as in effect from time to time, the maximum amount of which shall
be $800,000,000, as increased from time to time pursuant to §2.2(a) or as
decreased from time to time pursuant to §2.2(c).
Total Debt. The sum of the following (without duplication): (i) all Indebtedness
of the Borrower and the Related Companies included in the liabilities portion of
the Borrower’s balance sheet prepared in accordance with Generally Accepted
Accounting Principles as of the end of the most recent fiscal quarter for which
financial statements have been provided pursuant to §7.4, including, without
limitation, the Indebtedness presently shown on the balance sheet line items
designated as “mortgage loans”, “unsecured notes” and “credit facility” adjusted
to reflect any such Indebtedness incurred or repaid between the end of such
fiscal quarter and the date of determination, (ii) plus all Indebtedness of the
Borrower and the Related Companies of a type which is not included on the
balance sheet described in clause (i) of this definition, and (iii) to the
extent not already included in this definition, the amount of Indebtedness to be
included in Total Debt pursuant to §9.8. Notwithstanding the use of GAAP, the
calculation of Total Debt shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Debt shall be the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount.
Total GAAP Assets. The aggregate book value of all assets of the Borrower and
the Related Companies consolidated and determined in accordance with Generally
Accepted Accounting Principles.
Total Liabilities. The sum of the following (without duplication): (i) all
liabilities of the Borrower and the Related Companies consolidated and
determined in accordance with Generally Accepted Accounting Principles, (ii) all
Indebtedness of the Borrower and the Related Companies whether or not so
classified, including, without limitation, all outstanding Loans under this
Agreement, and (iii) the balance available for drawing under letters of credit
issued for the account of the Borrower or any of the Related Companies.
Notwithstanding the use of GAAP, the calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value




--------------------------------------------------------------------------------




option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.
Type. As to any Loan its nature as a Base Rate Loan or a Eurocurrency Rate Loan.
Unconsolidated Entity. As of any date, subject to §9.9(a), any Person in whom
the Borrower, the Company or any Related Company holds an Investment, and whose
financial results would not be consolidated under Generally Accepted Accounting
Principles with the financial statements of the Borrower, if such statements
were prepared as of such date. Unconsolidated Entities existing on the date
hereof are set forth in Schedule 1.3.
Undeveloped Land. Any Real Estate consisting of raw land which is unimproved by
buildings and does not generate any income.
Unencumbered Property. A Real Estate Asset which at the date of determination,
(i)(a) is 100% owned in fee or ground leased under an Eligible Ground Lease by
(1) Borrower, (2) one of the Guarantors which is 100% owned directly or
indirectly by the Borrower and/or the Company or (3) a Subsidiary of the
Borrower (w) that is not a Guarantor, (x) that is 100% owned directly or
indirectly by the Borrower and/or the Company, (y) that is not liable for any
Indebtedness (whether secured or unsecured and including any guarantees of
Indebtedness of another Person) and (z) that is not the subject of an event of
the type described in §12.1(g) or §12.1(h) (an “Unencumbered Property
Subsidiary”) or (b) consists of the Borrower’s joint venture equity interests in
the Philadelphia Navy Yard so long as the Borrower owns at least 75% of the
equity interests in such joint venture and the Borrower directly or indirectly
has the sole authority to make decisions regarding any sales or financings
related to such Real Estate Asset, (ii) is improved with one or more completed
industrial or office buildings (including “flex” and warehouse buildings) or
other similar commercial property of a type consistent with the Borrower’s
business strategy; (iii) is not directly or indirectly subject to any Lien
(other than Permitted Liens) or to any negative pledge agreement or other
agreement that prohibits the creation of any Lien thereon; (iv) is a Real Estate
Asset with respect to which each of the representations contained in §6.18 and
§6.21 hereof is true and accurate as of such date of determination; (v) may be
legally conveyed separately from any other Real Estate without the need to
obtain any subdivision approval, zoning variance or other consent or approval
from an unrelated Person; (vi) is located in the United States, Canada or
Europe; and (vii) to the extent requested by the Agent, the Borrower has
delivered to the Agent historical operating and leasing information relating to
such Unencumbered Property, in form and substance reasonably satisfactory to the
Agent. Each Real Estate Asset which satisfies the conditions set forth in this
definition or with respect to which the Requisite Lenders have granted the
necessary waivers pursuant to §5.2 shall be deemed to be an Unencumbered
Property only during such periods of time as Borrower has included the same on
the list of Unencumbered Properties attached to the most recent Compliance
Certificate delivered hereunder.
Unencumbered Property Subsidiary. As defined in the definition of “Unencumbered
Property”.
Unencumbered Property Value. With respect to any Unencumbered Property at any
time (other than an Unencumbered Property acquired within such fiscal quarter or
the immediately preceding three (3) fiscal quarters), an amount computed as
follows: (a) the Adjusted Net Operating Income of such Unencumbered Property for
the most recent fiscal quarter of the Borrower for which financial statements
have been delivered to the Agent pursuant to §7.4; (b) then multiplying by four
(4); and (c) dividing such product by the applicable Capitalization Rate.
Unreimbursed Amount. Specified in §2.9(c)(i).




--------------------------------------------------------------------------------




Unsecured Indebtedness. That portion of Total Debt which is not secured by a
Lien (other than Permitted Liens) on any Properties including, without
limitation, the Outstanding Obligations and any Indebtedness evidenced by any
bonds, debentures, notes or other debt securities presently outstanding or which
may be hereafter issued by Borrower or by the Company. Unsecured Indebtedness
shall not include accrued ordinary operating expenses payable on a current
basis.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(e)(ii)(B)(III).
Value of All Unencumbered Properties. When determined as of the end of a fiscal
quarter, the sum, without duplication of the following items: (a) the aggregate
Unencumbered Property Value of all Unencumbered Properties; plus (b) one hundred
percent (100%) of the purchase price for any Unencumbered Property acquired
within such fiscal quarter or the immediately preceding three (3) fiscal
quarters (unless the Borrower has made an irrevocable election to value such
Unencumbered Property in accordance with the preceding clause (a)). When
determined as of a date which is during a fiscal quarter based on an updated
list of Unencumbered Properties attached to the applicable Compliance
Certificate as provided in the last sentence of §5.1 or in §7.13, the Value of
All Unencumbered Properties most recently computed as provided in the preceding
sentence of this definition will be adjusted by subtracting the contribution to
Value of All Unencumbered Properties made by Unencumbered Properties which have
been deleted from such list and by adding the contribution to Value of All
Unencumbered Properties made by the Unencumbered Properties which have been
added to such list. To the extent (i) the aggregate contribution to Value of All
Unencumbered Properties made by the Unencumbered Properties located in Canada
and Europe exceeds five percent (5%) of the Value of All Unencumbered
Properties, the amount in excess of said 5% level will be excluded when
computing the Value of All Unencumbered Properties, (ii) the contribution to
Value of All Unencumbered Properties made by any single Unencumbered Property
exceeds ten percent (10%) of the Value of All Unencumbered Properties, the
amount in excess of said level will be excluded when computing the Value of All
Unencumbered Properties and (iii) the aggregate contribution to Value of all
Unencumbered Properties made by Unencumbered Properties that are subject to an
Eligible Ground Lease exceeds ten percent (10%) of the Value of All Unencumbered
Properties, the amount in excess of said 10% level will be excluded when
computing the Value of All Unencumbered Properties.
Voting Interests. Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.
2Rules of Interpretation.
(a)A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)The singular includes the plural and the plural includes the singular.
(c)A reference to any law includes any amendment or modification to such law.
(d)A reference to any Person includes its permitted successors and permitted
assigns.
(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer and, except as otherwise expressly
stated, all use of accounting terms with respect




--------------------------------------------------------------------------------




to the Borrower shall reflect the consolidation of the financial statements of
Borrower and the Related Companies.
(f)If at any time any change in Generally Accepted Accounting Principles would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in Generally Accepted Accounting Principles (subject to the
approval of the Requisite Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with Generally
Accepted Accounting Principles prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Generally
Accepted Accounting Principles.
(g)The words “include”, “includes” and “including” are not limiting.
(h)All terms not specifically defined herein or by Generally Accepted Accounting
Principles, which terms are defined in the Uniform Commercial Code as in effect
in Massachusetts, have the meanings assigned to them therein.
(i)Reference to a particular “§” refers to that section of this Agreement unless
otherwise indicated.
(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)The words “so long as any Loan or Note is outstanding” shall mean so long as
such Loan or Note is not indefeasibly paid in full in cash.
3Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).
4Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any other document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
5Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
2 REVOLVING CREDIT FACILITY.
1Loans - Commitment to Lend Revolving Loans; Limitation on Commitments. Subject
to the provisions of §2.5 and the other terms and conditions set forth in this
Agreement, each of the Lenders severally (and not jointly) agrees to lend to the
Borrower and the Borrower may borrow, repay, and reborrow in Dollars from time
to time between the Effective Date and the Maturity Date upon notice by the
Borrower to the Agent given and approved by the Agent in accordance with §2.5,
such sums as are requested by the Borrower up to a maximum aggregate principal
amount (after giving effect to all amounts requested) such that such Lender’s
Credit Exposure (excluding the Competitive Bid Loans owed to such Lender) does
not exceed such Lender’s Commitment, provided that the Outstanding Obligations
(after giving effect to all amounts requested) shall not at any time exceed the
Maximum Credit Amount. The Revolving Loans under this §2.1 shall be made pro
rata in accordance with each Lender’s Commitment Percentage and the Lenders
shall at all times immediately adjust inter se any inconsistency between each
Lender’s outstanding principal amount thereof and each Lender’s Commitment. Each
request for a Revolving Loan hereunder shall constitute a representation and
warranty by the Borrower that the conditions set forth in §10 or §11 (whichever
is




--------------------------------------------------------------------------------




applicable) have been satisfied on the date of such request and will be
satisfied on the proposed Borrowing Date of the requested Revolving Loan,
provided that the making of such representation and warranty by Borrower shall
not limit the right of any Lender not to lend upon a determination by the
Requisite Lenders that such conditions have not been satisfied.
2Changes in Total Commitment.
(a)Provided that no Default or Event of Default has occurred and is continuing,
the Borrower shall have the option on up to four (4) occasions during the term
of this Agreement to request an increase in the Total Commitment by an amount
not less than $25,000,000 per request and $400,000,000 in the aggregate (to not
more than $1,200,000,000, by written notice to the Agent. Upon receipt of such
notice, the Agent shall consult with Arranger and shall notify the Borrower of
the amount of the arrangement fees to be paid to Arranger and the upfront fees
to be paid to any Lenders who provide an Additional Commitment in connection
with such increase in the Total Commitment. If the Borrower agrees to pay the
arrangement and upfront fees so determined, then the Agent shall send a notice
to all Lenders with a Commitment (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Commitment and of
the upfront fees to be paid with respect thereto. Each Lender who desires to
provide an Additional Commitment upon such terms shall provide the Agent with a
written commitment letter specifying the amount of the Additional Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and the Arranger shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and the Arranger shall determine in their sole discretion. If the
Additional Commitments so provided are not sufficient to provide the full amount
of the Commitment Increase requested by the Borrower, then the Agent may, but
shall not be obligated to, invite one or more Eligible Assignees to become a
Lender and provide an Additional Commitment. The Agent shall provide all Lenders
with a notice setting forth the amount, if any, of the Additional Commitment to
be provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”). Nothing in this §2.2 shall constitute or be
deemed to constitute an agreement by any Lender to increase its Commitment
hereunder.
(b)On the Commitment Increase Date the outstanding principal balance of the
Revolving Loans shall be reallocated among the Lenders such that after the
Commitment Increase Date the outstanding principal amount of Revolving Loans
owed to each Lender shall be equal to such Lender’s Commitment Percentage (as in
effect after the Commitment Increase Date) of the outstanding principal amount
of all Revolving Loans. On the Commitment Increase Date those Lenders whose
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the outstanding Loans. To the extent such reallocation results in certain
Lenders receiving funds which are applied to Eurocurrency Rate Loans prior to
the last day of the applicable Interest Period, then the Borrower shall pay to
the Agent for the account of the affected Lenders the Eurocurrency Prepayment
Fee which shall be determined separately for each such Lender in the manner set
forth in §3.3. On the Commitment Increase Date, the Lenders’ respective
interests in outstanding Letters of Credit shall also be adjusted to reflect the
revised Commitment Percentages. Upon request from any Lender whose interest in
an outstanding Letter of Credit is so increasing, the Borrower will pay
additional Letter of Credit fees for the amount of such increase at the rate
provided in §2.9(h) prorated for the period from the Commitment Increase Date
until the expiration of the applicable Letter of Credit.
(c)The Borrower shall have the right at any time upon at least ten (10) Business
Days’ prior written notice to the Agent, to reduce by $10,000,000 or an integral
multiple of $10,000,000 in excess thereof the unborrowed portion of the then
Total Commitment, provided that (i) the Total




--------------------------------------------------------------------------------




Commitment shall not be reduced to less than $100,000,000 unless the Total
Commitment is reduced to zero and (ii) the Commitments as reduced shall not be
in an amount less than the sum of the aggregate Loan Obligations and the
aggregate Letter of Credit Obligations. The Commitments of the Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages by
the amount specified in any such notice. Upon the effective date of any such
reduction, the Borrower shall pay to the Agent for the respective accounts of
the Lenders the full amount of any Facility Fee then accrued on the amount of
the reduction. No reduction of the Commitments may be reinstated.
(d)Upon the effective date of each increase or reduction in the Total Commitment
pursuant to this §2.2, the Agent may make such other changes by way of
supplement, amendment or restatement of any Loan Documents as may be necessary
or desirable to reflect the Commitment Increase, notwithstanding anything to the
contrary in §25, without the consent of any Lenders other than the Lenders with
an Additional Commitment. The Borrower shall also execute and deliver to the
Agent new Notes for each Lender whose Commitment has changed so that the
principal amount of such Lender’s Note (not including the Note relating to the
Swingline Commitment) shall equal its Commitment. The Agent shall deliver such
replacement Notes to the respective Lenders in exchange for the Notes replaced
thereby which shall be surrendered by such Lenders. Such new Notes shall provide
that they are replacements for the surrendered Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date or the
effective date of such reduction in the Total Commitment, as applicable, and
shall otherwise be in substantially the form of the replaced Notes. The
surrendered Notes shall be canceled and returned to the Borrower.
3The Notes. The Loans under the Facility shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(or if such note is a Designated Bank Note, in substantially the form of Exhibit
N hereto) (each a “Note”), and completed with appropriate insertions and there
shall also be a Swingline Note payable to the order of the Swingline Lender in
the principal amount of the Swingline Commitment. One or more Notes shall be
payable to the order of each Lender in an aggregate principal amount equal to
such Lender’s Commitment, unless a Lender elects not to receive a Note. The
Borrower irrevocably authorizes each Lender to make or cause to be made, at or
about the time of the Borrowing Date of any Loan or at the time of receipt of
any payment of principal on such Lender’s Note, an appropriate notation on such
Lender’s Record reflecting the making of such Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Loans set forth on such
Lender’s Record shall (absent manifest error) be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on the Record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under any
Note to make payments of principal of or interest on any Note when due. Upon
receipt of an affidavit of an officer of any Lender as to the loss, theft,
destruction or mutilation of its Note or any other security document which is
not of public record, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of such Note or other security document, Borrower
will issue, in lieu thereof, a replacement Note or other security document in
the same principal amount thereof and otherwise of like tenor.
4Interest on Loans.
(a)Subject to §4.9, each Base Rate Loan shall bear interest for the period
commencing with the Borrowing Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate equal to the Base Rate plus the
Applicable Margin.
(b)Subject to §4.9, each Eurocurrency Rate Loan shall bear interest for the
period commencing with the Borrowing Date thereof and ending on the last day of
the Interest Period with respect thereto at the rate per annum equal to the
applicable Eurocurrency Rate determined for such Interest Period plus the
Applicable Margin (or, with respect to Competitive Bid Loans, the applicable
Competitive Bid Margin).
(c)The Borrower unconditionally promises to pay interest on each Loan in arrears
on each Interest Payment Date with respect thereto.




--------------------------------------------------------------------------------




5Requests for Loans.
(a)The Borrower shall give to the Agent written notice in the form of Exhibit B
hereto of each Loan requested hereunder (a “Loan Request”) no later than 11:00
a.m. on (a) the Business Day prior to the proposed Borrowing Date of any Base
Rate Loan other than a Swingline Loan or (b) two (2) Business Days prior to the
proposed Borrowing Date of any Eurocurrency Rate Loan. Each such notice shall
specify (i) the principal amount of the proposed Loan, (ii) the proposed
Borrowing Date of such Loan, (iii) the Interest Period for such Loan, (iv) the
Type of such Loan, and (v) the Revolving Availability as of the date of the Loan
Request, and shall be accompanied by a statement in the form of Exhibit C hereto
signed by a Responsible Officer setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9.1 through §9.7 hereof
after giving effect to such requested Loan (a “Compliance Certificate”).
Submission of a Loan Request shall be deemed to be a representation by the
Borrower that it will be in compliance with §9.1 through §9.7 after giving
effect to such requested Loan. Upon receipt of a Loan Request, the Agent shall
promptly notify each Lender of the amount of its Commitment Percentage of the
requested Loans. Each Lender shall be obligated to fund its Commitment
Percentage of the requested Loans in accordance with Section 2.7(a). Each such
Loan Request shall be irrevocable and binding on the Borrower and the Borrower
shall be obligated to accept the Loan requested from the Lenders on the proposed
Borrowing Date. Each Loan Request shall be in a minimum aggregate amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof.
6Conversion and Continuation Options.
(a)The Borrower may elect from time to time to convert any outstanding Loan to a
Loan of another Type provided that (i) with respect to any such conversion of an
Eurocurrency Rate Loan to a Base Rate Loan, the Borrower shall give the Agent
written notice of such election no later than 11:00 a.m. two (2) Business Days
prior to the conversion; (ii) with respect to any such conversion of an
Eurocurrency Rate Loan into a Base Rate Loan, such conversion shall only be made
on the last day of the Interest Period with respect thereto; (iii) subject to
the further proviso at the end of this section and subject to §2.6(b) and
§2.6(d) hereof, with respect to any such conversion of a Base Rate Loan to an
Eurocurrency Rate Loan, the Borrower shall give the Agent written notice of such
election no later than 11:00 a.m. at least two (2) Business Days prior to the
conversion and (iv) no Loan may be converted into an Eurocurrency Rate Loan when
any Default or Event of Default has occurred and is continuing. The Agent shall
promptly provide notice of any such request to the Lenders. On the date on which
such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its Eurocurrency Lending Office, as the case may be. All or
any part of outstanding Loans of any Type may be converted as provided herein,
provided further that each Conversion Request relating to the conversion of a
Base Rate Loan to an Eurocurrency Rate Loan shall be for an amount equal to
$3,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be
irrevocable by the Borrower.
(b)Any Loans of any Type may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in §2.6(a); provided that no Eurocurrency Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, but shall be automatically converted to a Base Rate Loan.
(c)In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.
(d)The Borrower may not request an Eurocurrency Rate Loan pursuant to §2.5,
elect to convert a Base Rate Loan to an Eurocurrency Rate Loan pursuant to
§2.6(a) or elect to continue a Eurocurrency Rate Loan pursuant to §2.6(b) if,
after giving effect thereto, there would be greater




--------------------------------------------------------------------------------




than ten (10) Eurocurrency Rate Loans outstanding. Any Loan Request for an
Eurocurrency Rate Loan that would create greater than ten (10) Eurocurrency Rate
Loans outstanding shall be deemed to be a Loan Request for a Base Rate Loan.
7Funds for Loans.
(a)Subject to §2.5 and other provisions of this Agreement, not later than 1:00
p.m. on the proposed Borrowing Date of any Loans, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Loans. Upon receipt from each Lender of such amount, and upon receipt
of the documents required by §§10 or 11 (whichever is applicable) and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Loans made available to the Agent by the Lenders. The failure or refusal
of any Lender to make available to the Agent at the aforesaid time and place on
any Borrowing Date the amount of its Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s Commitment
Percentage of any requested Loans but shall not obligate any other Lender or
Agent to fund more than its Commitment Percentage of the requested Loans or to
increase its Commitment Percentage.
(b)The Agent may, unless notified to the contrary by any Lender prior to a
Borrowing Date, assume that such Lender has made available to the Agent on such
Borrowing Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Borrowing Date, and the Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such Lender’s Commitment Percentage of
such Loans, times (iii) a fraction, the numerator of which is the number of days
or portion thereof that elapsed from and including such Borrowing Date to the
date on which the amount of such Lender’s Commitment Percentage of such Loans
shall become immediately available to the Agent, and the denominator of which is
365. A statement of the Agent submitted to such Lender with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Agent by such Lender.
(c)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to §15(c) are several and not joint. The
failure of any Lender to make any Revolving Loan, to fund any such participation
or to make any payment under §15(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make such other Lender’s Revolving Loan, to purchase its participation or to
make its payment under §15(c).
8Swingline Loans.
(a)The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this §2.8, will make loans to the Borrower from time to time on any Business
Day during the period between the Effective Date and the date which is five (5)
days prior to the Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Commitment, notwithstanding the fact
that such Swingline Loans, when aggregated with the Commitment Percentage of the
Loan Obligations and Letter of Credit Obligations of the Lender acting as
Swingline Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swingline Loan, (i) the aggregate
Credit Exposures of all Lenders shall not exceed the Maximum Credit Amount, (ii)
the




--------------------------------------------------------------------------------




Credit Exposure of any Lender (excluding the Competitive Bid Loans owed to such
Lender) shall not exceed such Lender’s Commitment, and provided, further, that
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this §2.8,
prepay under §3.3, and reborrow under this §2.8. Each Swingline Loan shall be a
Base Rate Loan. Immediately upon the making of a Swingline Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Commitment Percentage times
the amount of such Swingline Loan.
(b)Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Agent, which may
be given by telephone. Each such Swingline Loan Request must be received by the
Swingline Lender and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000 or an integral multiple of $100,000 in excess thereof, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Agent of a written Swingline Loan Request, appropriately completed and
signed by a Responsible Officer or the Vice President-Financial Services of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Request, the Swingline Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swingline Loan
Request and, if not, the Swingline Lender will notify the Agent (by telephone or
in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the first proviso to the first sentence of
§2.8(a), or (B) that one or more of the applicable conditions specified in §10
or §11 is not then satisfied, then, subject to the terms and conditions hereof,
the Swingline Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swingline Loan Request, make the amount of its Swingline Loan
available to the Borrower.
(c)Refinancing of Swingline Loans.
(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Commitment Percentage of the amount of Swingline
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Request for purposes hereof) and in
accordance with the requirements of §2.5, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Commitments and the conditions
set forth in §11. The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Request promptly after delivering such notice to the Agent.
Each Lender shall make an amount equal to its Commitment Percentage of the
amount specified in such Loan Request available to the Agent in immediately
available funds (and the Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Agent’s Head Office not later than 1:00 p.m. on the day specified in such Loan
Request, whereupon, subject to §2.8(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Agent shall remit the funds so received to the Swingline Lender.
(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan in accordance with §2.8(c)(i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each




--------------------------------------------------------------------------------




of the Lenders fund its risk participation in the relevant Swingline Loan and
each Lender’s payment to the Agent for the account of the Swingline Lender
pursuant to §2.8(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Lender fails to make available to the Agent for the account of the
Swingline Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this §2.8(c) by the time specified in §2.8(c)(i), the
Swingline Lender shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this §2.8(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this §2.8(c) is subject to the conditions set
forth in §4.11. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Commitment Percentage thereof in the same funds as those received by the
Swingline Lender.
(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in §4.3(c) (including pursuant
to any settlement entered into by the Swingline Lender in its discretion), each
Lender shall pay to the Swingline Lender its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Agent will make such demand upon the request of the Swingline Lender.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this §2.8 to refinance such Lender’s Commitment Percentage of any Swingline
Loan, interest in respect of such Commitment Percentage shall be solely for the
account of the Swingline Lender.
(f)Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.
9Letters of Credit.




--------------------------------------------------------------------------------




(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this §2.9,
(1) from time to time on any Business Day during the period from the Effective
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
aggregate Credit Exposures of all Lenders shall not exceed the Maximum Credit
Amount, (y) the Credit Exposure of any Lender (excluding the Competitive Bid
Loans owed to such Lender) shall not exceed such Lender’s Commitment, and (z)
the outstanding amount of the Letter of Credit Obligations shall not exceed the
Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. The
letters of credit issued prior to the Effective Date by Bank of America under
the Existing Credit Agreement which are described on Schedule 1.4 (the “Existing
Letters of Credit”) shall be deemed to have been issued pursuant hereto, and
from and after the Effective Date shall be subject to and governed by the terms
and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit, if:
(A)subject to §2.9(b)(iii), the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Requisite Lenders have approved such expiry date; or
(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date (subject to the provisions of such definition),
unless all the Lenders have approved such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Agent and the L/C Issuer, the Letter of
Credit is in an initial stated amount less than $100,000;




--------------------------------------------------------------------------------




(D)the Letter of Credit is to be denominated in a currency other than Dollars
(and the L/C Issuer shall not issue any Letter of Credit denominated in a
currency other than Dollars without the consent of the Requisite Lenders);
(E)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to §2.12(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Obligations as to which the L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion;
(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(G)the Letter of Credit is to be a documentary Letter of Credit with a time
draft.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in §14 with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in §14 included the L/C Issuer with respect to
such acts or omissions, and (B) as additionally provided herein with respect to
the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D)




--------------------------------------------------------------------------------




such other matters as the L/C Issuer may reasonably require. Additionally, the
Borrower shall furnish to the L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Agent may reasonably
require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower or
a Guarantor, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in §10 or §11 shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of §2.9 or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Agent that the Requisite Lenders have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in §11 is not then satisfied, and in each
such case directing the L/C Issuer not to permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof. Not later than 1:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing. If the Borrower fails




--------------------------------------------------------------------------------




to so reimburse the L/C Issuer by such time, the Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in §2.5 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Commitments and the
conditions set forth in §11 (other than the delivery of a Loan Request). Any
notice given by the L/C Issuer or the Agent pursuant to this §2.9(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)Each Lender shall upon any notice pursuant to §2.9(c)(i) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Agent’s Head Office in an amount equal
to its Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Agent, whereupon, subject to
the provisions of §2.9(c)(iii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Agent shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in §11
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
default rate specified in §4.9. In such event, each Lender’s payment to the
Agent for the account of the L/C Issuer pursuant to §2.9(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this §2.9.
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
§2.9(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Commitment Percentage of such
amount shall be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this §2.9(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this §2.9(c) is subject to the
conditions set forth in §11 (other than delivery by the Borrower of a Loan
Request). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this §2.9(c) by the time specified in §2.9(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C




--------------------------------------------------------------------------------




Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with §2.9(c), if the Agent receives for the account
of the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Agent), the Agent will
distribute to such Lender its Commitment Percentage thereof in the same funds as
those received by the Agent.
(ii)If any payment received by the Agent for the account of the L/C Issuer
pursuant to §2.9(c)(i) is required to be returned under any of the circumstances
described in §4.3(c) (including pursuant to any settlement entered into by the
L/C Issuer with the consent of the Requisite Lenders), each Lender shall pay to
the Agent for the account of the L/C Issuer its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Obligations Absolute. Without limiting the LC Issuer’s potential liability
under Section 2.9(f) for its gross negligence or willful misconduct, the
obligation of the Borrower to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee




--------------------------------------------------------------------------------




of such Letter of Credit, including any arising in connection with any
proceeding under any Debtor Relief Law; or
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Requisite Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Agent, any Lender, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
§2.9(e); provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; in each case in the absence of the L/C
Issuer’s gross negligence or willful misconduct.
(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
(h)Letter of Credit Fees. The Borrower shall pay to the Agent for the account of
each Lender in accordance with its Commitment Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for Eurocurrency Rate Loans times




--------------------------------------------------------------------------------




the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this §2.9 shall be payable, to the maximum extent permitted
by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to §2.12(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with §1.4. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears based on the daily amount available to be drawn under all Letters of
Credit during such quarter. If there is any change in the Applicable Margin for
Eurocurrency Rate Loans during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin for Eurocurrency Rate Loans separately for each period during
such quarter that such Applicable Margin was in effect.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, in an amount equal to the greater of
(X) $1,500, and (Y) the rate of one-eighth percent (0.125%) per annum, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with §1.4. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
10Competitive Bid Loans. In addition to the Revolving Loans and Swingline Loans
made pursuant to §2 hereof so long as the Borrower maintains ratings from two of
the three Ratings Agencies of BBB- or Baa3 or higher, as applicable, subject to
the terms and conditions set forth herein, the Borrower may from time to time
request Competitive Bid Loans in Dollars pursuant to the terms of this §2.10,
provided that (x) at no time shall the aggregate principal amount of Competitive
Bid Loans outstanding at any time exceed fifty percent (50%) of the Total
Commitments and (y) the aggregate principal amount of the requested Competitive
Bid Loan shall not exceed the amount by which the Commitments at such time
exceed the Outstanding Obligations. The Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept such offers in the manner set forth in this §2.10.




--------------------------------------------------------------------------------




(a)The obligation of the Borrower to repay the outstanding principal amount of
any and all Competitive Bid Loans, plus interest at the sum of the Competitive
Bid Margin plus the applicable Eurocurrency Rate accrued thereon, shall be
evidenced by this Credit Agreement and by individual loan accounts (the
“Competitive Bid Loan Accounts” and individually, a “Competitive Bid Loan
Account”) maintained by the Agent on its books for each of the Lenders, it being
the intention of the parties hereto that the Borrower’s obligations with respect
to Competitive Bid Loans are to be evidenced only as stated herein and not by
separate promissory notes and shall hereby constitute an absolute promise to pay
when due, without notice, demand, presentment or setoff.
(b)The Borrower irrevocably authorizes the Agent to make or cause to be made, in
connection with a Borrowing Date of any Competitive Bid Loan or at the time of
receipt of any payment of principal on the applicable Lender’s Competitive Bid
Loan Account an appropriate notation, reflecting the making of the Competitive
Bid Loan or the receipt of such payment. The outstanding amount of the
Competitive Bid Loans set forth on the Agent’s records, as applicable, shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
shall not limit or otherwise affect the obligations of the Borrower hereunder to
make payments of principal of or interest on any Competitive Bid Loan when due.
(c)When the Borrower wishes to request offers to make Competitive Bid Loans
under this §2.10, it shall transmit to the Agent by facsimile a Competitive Bid
Quote Request substantially in the form of Exhibit H hereto (a “Competitive Bid
Quote Request”) so as to be received no later than 11:00 a.m. four (4) Business
Days prior to the requested Borrowing Date, specifying:
(A)    the requested Borrowing Date (which must be a Business Day);
(B)    the aggregate amount of such Competitive Bid Loans, which shall be
$3,000,000 or a larger multiple of $1,000,000; and
(C)    the Type and duration of the Interest Period applicable thereto, subject
to the provisions of the definition of Interest Period.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and/or more than one Borrowing Date in a single Competitive Bid
Quote Request. No new Competitive Bid Quote Request shall be given until the
Borrower has notified the Agent of its acceptance or non-acceptance of the
Competitive Bid Quotes relating to any outstanding Competitive Bid Quote
Request.
(d)Promptly upon receipt of a Competitive Bid Quote Request, the Agent shall
send to the Lenders by telecopy or facsimile transmission an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit I hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes in accordance with this §2.10.
(e)Each Lender may, but shall be under no obligation to, submit a Competitive
Bid Quote containing an offer or offers to make Competitive Bid Loans in
response to any Competitive Bid Quote Request. Each Competitive Bid Quote must
comply with the requirements of this §2.10(e) and must be submitted to the Agent
by facsimile (or electronic mail to the address specified in Exhibit J)
transmission not later than 10:00 a.m. on the third Business Day prior to the
proposed Borrowing Date, provided that Competitive Bid Quotes may be submitted
by the Agent in its capacity as a Lender only if it submits its Competitive Bid
Quote to the Borrower not later than one hour prior to the deadline for the
other Lenders. Competitive Bid Loans to be funded pursuant to a Competitive Bid
Quote may, as provided in §18(h), be funded by a Lender’s Designated Bank. A
Lender making a Competitive Bid Quote may, but shall not be required to, specify
in its Competitive Bid Quote whether the related Competitive Bid Loans are
intended to be funded by such Lender’s Designated Bank, as provided in §18(h).
Subject to the provisions of §§10 and 11 hereof, any Competitive Bid Quote so




--------------------------------------------------------------------------------




made shall be irrevocable except with the written consent of the Agent given on
the instructions of the Borrower.
(f)Each Competitive Bid Quote shall be in substantially the form of Exhibit J
hereto and shall in any case specify:
(i)the proposed Borrowing Date(s);
(ii)the principal amount of the Competitive Bid Loan for which each proposal is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $1,000,000 or a larger multiple of
$500,000, (y) may not exceed the aggregate principal amount of Competitive Bid
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Lender may be accepted;
(iii)the Interest Periods for which Competitive Bid Quotes are being submitted;
(iv)the margin above or below the applicable Eurocurrency Rate (the “Competitive
Bid Margin”) offered for each such Competitive Bid Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such Eurocurrency Rate; and
(v)the identity of the quoting Lender.
A Competitive Bid Quote may include up to five (5) separate offers by the
quoting Lender with respect to each Interest Period specified in the related
Invitation for Competitive Bid Quotes.
(g)Any Competitive Bid Quote shall be disregarded if it:
(i)is not substantially in the form of Exhibit J hereto;
(ii)contains qualifying, conditional or similar language;
(iii)proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(iv)arrives after the time set forth in §2.10 (e) hereof.
(h)The Agent shall promptly notify the Borrower of the terms (a) of any
Competitive Bid Quote submitted by a Lender that is in accordance with §2.10(e)
and (b) of any Competitive Bid Quote that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Agent unless such subsequent
Competitive Bid Quote is submitted solely to correct a manifest error in such
former Competitive Bid Quote and was received by the Agent within the time
period required in §2.10(e) for receipt of Competitive Bid Quotes. The Agent’s
notice to the Borrower shall specify (i) the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, and (ii) the
respective principal amounts and Competitive Bid Margins so offered, and the
identity of the respective Lenders submitting such offers.
(i)Not later than 4:00 p.m. on the third Business Day prior to the proposed
Borrowing Date, the Borrower shall notify the Agent of its acceptance or
non-acceptance of each Competitive Bid Quote in substantially the form of
Exhibit K hereto. The Borrower may accept any Competitive Bid Quote in whole or
in part; provided that:
(i)the aggregate principal amount of each Competitive Bid Loan may exceed the
applicable amount set forth in the related Competitive Bid Quote Request so long
as the Borrower’s written notice of acceptance expressly states that the
Borrower has accepted quotes in excess of the requested amount;
(ii)acceptance of offers may only be generally made on the basis of ascending
Competitive Bid Margins with the same terms, and
(iii)the Borrower may not accept any offer that is described in §2.10(g) or that
otherwise fails to comply with the requirements of this Agreement.




--------------------------------------------------------------------------------




The Agent shall promptly notify each Lender which submitted a Competitive Bid
Quote of the Borrower’s acceptance or non-acceptance thereof. A Lender who is
notified that it has been selected to make a Competitive Bid Loan may designate
its Designated Bank (if any) to fund such Competitive Bid Loan on its behalf, as
described in §18(h). Any Designated Bank which funds a Competitive Bid Loan
shall on and after the time of such funding become the obligee in respect of
such Competitive Bid Loan and be entitled to receive payment thereof when due.
At the request of any Lender which submitted a Competitive Bid Quote, the Agent
will promptly notify all Lenders which submitted Competitive Bid Quotes of the
aggregate principal amount of, and the range of Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.
(j)If offers are made by two (2) or more Lenders with the same Competitive Bid
Margin for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers at such Competitive Bid
Margin are accepted shall be allocated by the Borrower among such Lenders as
nearly as possible (in such multiples, not less than $1,000,000, as the Borrower
may deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determination by the Agent of the amounts of Competitive Bid Loans shall
be conclusive in the absence of manifest error.
(k)If, on or prior to the Borrowing Date of any Competitive Bid Loan, the Total
Commitment has not terminated in full and if, on such Borrowing Date, the
applicable conditions of §§10 and 11 hereof are satisfied, and the Agent shall
have received a Compliance Certificate, the Lender or Lenders whose offers the
Borrower has accepted will fund each Competitive Bid Loan so accepted. Not later
than 1:00 p.m. on such Borrowing Date, each such Lender or Lenders or Designated
Bank will make available to the Agent, at the Agent’s Head Office, in
immediately available funds, the amount of such Lender’s Competitive Bid Loans.
Upon receipt from each such Lender of such amount, the Agent will make available
to the Borrower the aggregate amount of such Loans made available to the Agent
by the Lenders.
(l)The principal of each Competitive Bid Loan shall become absolutely due and
payable by the Borrower on the last day of the Interest Period relating thereto,
and the Borrower hereby absolutely and unconditionally promises to pay to the
Agent for the account of the relevant Lenders at or before 1:00 p.m. on the last
day of the Interest Periods relating thereto the principal amount of all such
Competitive Bid Loans, plus interest thereon at the sum of the applicable
Competitive Bid Margin specified in the applicable Competitive Bid Quotes plus
the applicable Eurocurrency Rate. Interest on the Competitive Bid Loans shall be
payable in arrears on each Interest Payment Date. Subject to the terms of this
Credit Agreement, the Borrower may make Competitive Bid Quote Requests with
respect to new borrowings of any amounts so repaid prior to the Maturity Date.
The provisions of §2.6 shall not apply to Competitive Bid Loans.
11Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Agent or the L/C
Issuer if, as of the Letter of Credit Expiration Date (without giving effect to
the proviso in such definition), any Letter of Credit Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
At any time that there shall exist a Defaulting Lender, immediately upon the
request of the Agent, the L/C Issuer or the Swingline Lender, the Borrower shall
deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to §2.12(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Agent. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the L/C Issuer and the




--------------------------------------------------------------------------------




Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to§2.11(c). If at any time the
Agent reasonably determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.11 or §§2.8, 2.9, 2.12,
12.2 or 3.2 in respect of Letters of Credit or Swingline Loans shall be held and
applied to the satisfaction of the specific Letter of Credit Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and the interest thereon shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §18(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this §2.11 may be otherwise applied in accordance
with §12.4), and (y) the Person providing Cash Collateral and the L/C Issuer or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
12Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §25.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to §12 or otherwise, and including
any amounts made available to the Agent by that Defaulting Lender pursuant to
§13), shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to the L/C Issuer or Swingline Lender
hereunder; third, if so determined by the Agent or requested by the L/C Issuer
or Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to




--------------------------------------------------------------------------------




the payment of any amounts owing to the Lenders, the L/C Issuer or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in §11 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this §2.12(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to §4.2(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Revolving Loans funded by it and (2) its Commitment Percentage of
the stated amount of Letters of Credit and Swingline Loans for which it has
provided Cash Collateral pursuant to §2.8, §2.9, §2.11, or §2.12(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer and the Swingline Lender, as applicable, the amount of such fee allocable
to its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in §2.9(h).
(iv)Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to §2.8 and
2.9, the “Commitment Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender.
(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
§2.11.
(b)Defaulting Lender Cure. If the Borrower, the Agent, Swingline Lender and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective




--------------------------------------------------------------------------------




date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Agent may determine
to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to §2.12(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
3 REPAYMENT OF THE LOANS.
1Maturity. The Borrower unconditionally promises to pay on the Maturity Date,
and there shall become absolutely due and payable on the Maturity Date, all of
the Loans outstanding on such date, together with any and all accrued and unpaid
interest and charges thereon.
2Mandatory Repayments of Loan. If at any time the sum of the Outstanding
Obligations exceeds the Maximum Credit Amount, then the Borrower shall
immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Loans; provided that if after
repayment of the Revolving Loans and the Swingline Loans, the Outstanding
Obligations still exceed the Maximum Credit Amount, then the Borrower shall Cash
Collateralize the Letter of Credit Obligations in an amount equal to the
remaining excess. If no Event of Default is then existing, the Borrower may
designate which Loans are to be repaid therewith. The Borrower shall repay
Swingline Loans (a) within seven (7) Business Days after the Borrowing Date
thereof and (b) so that Swingline Loans shall not be outstanding for more than a
total of fourteen (14) days during any month. The Borrower shall repay
Competitive Bid Loans on or before the date required under §2.10(l).
3Optional Prepayments of Loans. The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans, as a whole or in part,
on any Business Day, without penalty or premium; provided that the Borrower
shall not have the right to prepay any Competitive Bid Loan without the prior
written consent of the Lender thereof and the full or partial prepayment of the
outstanding amount of any Eurocurrency Rate Loans made pursuant to this §3.3 not
made on the last day of the Interest Period relating thereto shall be subject to
the provisions of the last sentence of this paragraph. The Borrower shall give
the Agent prior written notice of any prepayment pursuant to this §3.3 no later
than 10:00 a.m., on (i) the same Business Day as prepayment of any Base Rate
Loans, or (ii) the day that is two (2) Business Days prior to any proposed
repayment of any Eurocurrency Rate Loans, specifying the proposed date of
payment of Loans and the principal amount to be paid. The Agent shall promptly
notify each Lender of the principal amount of such payment to be received by
such Lender. Each such partial prepayment of the Loans shall be in an integral
multiple of $1,000,000 and, to the extent requested by the Agent, shall be
accompanied by the payment of all charges outstanding on all Loans and of
accrued interest on the principal repaid to the date of payment. The principal
payments so received shall be applied first to the principal of Swingline Loans,
next to the principal of Base Rate Loans other than Swingline Loans and then to
the principal of Eurocurrency Rate Loans. Notwithstanding anything contained
herein to the contrary, if the Borrower makes a full or partial prepayment of a
Eurocurrency Rate Loan on a date other than the last day of the Interest Period
relating thereto, the Borrower shall also make the indemnity payments described
in §4.8.
4 CERTAIN GENERAL PROVISIONS.
1Closing Fees. On the Effective Date, the Borrower shall pay to Bank of America
and Arranger the fees in the amounts specified in the Fee Letter required to be
paid by the Borrower on or before the Effective Date.




--------------------------------------------------------------------------------




2Other Fees.
(a)Facility Fee. The Borrower shall pay to the Agent for the accounts of the
Lenders a Facility Fee equal to the sum of each Lender’s Commitment multiplied
by the Applicable Facility Fee Rate. The Facility Fee shall be payable on the
basis of the applicable annual rate quarterly in arrears on or before the first
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing on the first such date following the date hereof, with a
final payment on the Maturity Date or any earlier date on which the Commitments
shall terminate.
(b)Administrative Fee. The Borrower shall pay to the Agent, for the Agent’s own
account, an annual administrative fee as provided in the Fee Letter. The Agent’s
fee shall be payable annually in advance on the Effective Date and on each
anniversary thereof for the following annual period.
(c)    Competitive Bid Rate Loan Fee. The Borrower shall pay to the Agent, for
its own account, a non-refundable competitive bid fee equal to (i) $1,500
multiplied by (ii) the number of Competitive Bid Quote Requests provided to the
Agent in any calendar month (regardless of whether such Competitive Bid Loans
are borrowed). Such fee shall be payable on the first day of each calendar month
with respect to any Competitive Bid Quote Requests requested in the prior month.
3Funds for Payments; Computations; Payments Set Aside.
(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
expressly provided herein, all payments of principal, interest, closing fees,
Facility Fees and any other amounts due hereunder (other than as provided in
§2.2(b), §4.1, §4.5 and §4.6) or under any of the other Loan Documents, and all
prepayments, shall be made to the Agent, for the respective accounts of the
Lenders, at the Agent’s Head Office, in each case in Dollars in immediately
available funds not later than 2:00 p.m. on the dates specified herein. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day.
(b)All computations of interest on the Loans (other than Base Rate Loans) and of
other fees to the extent applicable shall be based on a 360-day year (365 or 366
day year for Base Rate Loans, including Base Rate Loans determined by reference
to the Eurocurrency Rate) and paid for the actual number of days elapsed. Except
as otherwise provided in the definition of the term “Interest Period” with
respect to Eurocurrency Rate Loans, whenever a payment hereunder or under any of
the other Loan Documents becomes due on a day that is not a Business Day, the
due date for such payment shall be extended to the next succeeding Business Day,
and such extension of time shall be included in computing interest and fees in
connection with such payment. The outstanding amount of the Loans as reflected
on the Records from time to time shall (absent manifest error) be considered
correct and binding on the Borrower unless within thirty (30) Business Days
after receipt by the Agent or any of the Lenders from Borrower of any notice by
the Borrower of such outstanding amount, the Agent or such Lender shall notify
the Borrower to the contrary.
(c)To the extent that any payment by or on behalf of the Borrower is made to the
Agent, the L/C Issuer or any Lender, or the Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent, the L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay




--------------------------------------------------------------------------------




to the Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
4Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If the Borrower or the Agent shall be required by any applicable laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Agent, as required by such laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Borrower
or the Agent, to the extent required by such laws, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws, or at the
option of the Agent timely reimburse it for the payment of any Other Taxes paid
by the Agent.
(c)Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Agent or paid by
the Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes




--------------------------------------------------------------------------------




or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay to the Agent as required by clause (ii) of this subsection. A certificate
as to the amount of any such payment or liability delivered to the Borrower by a
Lender or the L/C Issuer (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error, provided that the Borrower shall not be required to compensate a
Lender, the Agent or the L/C Issuer pursuant to this Section for any such
payment or liability incurred more than 180 days prior to the date that such
Lender, the Agent or the L/C Issuer, as the case may be, provides notice thereof
to the Borrower; provided further that, if the event giving notice to such
additional amount is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(i)Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the Agent
against any Indemnified Taxes attributable to such Lender or the L/C Issuer (but
only to the extent that the Borrower has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (y) the Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of §18(d)
relating to the maintenance of a Participant Register and (z) the Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Agent or the
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Agent under this clause (ii).
(d)Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this §4.4, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.
(e)Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Agent, at the time
or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in §4.4(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.




--------------------------------------------------------------------------------




(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation




--------------------------------------------------------------------------------




as may be prescribed by applicable law to permit the Borrower or the Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this §4.4 expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or the L/C Issuer, or have any obligation to pay to any Lender or the
L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
§4.4, it shall pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this §4.4 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(g)Survival. Each party’s obligations under this §4.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
5Additional Costs, Etc. (a) If any Change in Law shall:
(i)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C)




--------------------------------------------------------------------------------




Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by §4.5(b)) or the L/C Issuer;
(iii)impose on any Lender or the L/C Issuer any other conditions, costs,
expenses or requirements with respect to this Agreement, the other Loan
Documents, the Loans, the Total Commitment, or any class of Loans or commitments
of which any of the Loans or the Total Commitment forms a part or any Letter of
Credit or participation therein;
and the result of any of the foregoing is
(A)    to increase the cost to such Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment
or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit, or
(B)    to reduce the amount of principal, interest or other amount payable to
such Lender or the Agent hereunder on account of the Commitments or any of the
Loans, or
then, and in each such case, the Borrower will, within ten Business Days after
submission of the applicable certificate pursuant to §4.7, pay to such Lender or
the Agent, to the extent permitted by law, such additional amounts as will be
sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that the Borrower
shall not be required to compensate a Lender or the Agent pursuant to this
Section for any such additional amounts incurred more than 180 days prior to the
date that such Lender or the Agent, as the case may be, provides notice thereof
to the Borrower; provided further that, if the event giving notice to such
additional amount is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Notwithstanding the foregoing provisions of this Section, neither any Lender,
the Agent nor the L/C Issuer shall be entitled to a payment pursuant to this
Section if it is not at the time the general policy or practice of similarly
situated lenders to demand such a payment.
(a)Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Agent) of such additional interest from such Lender. If a Lender fails to
give notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
6Capital Adequacy. If any Change in Law affects the amount of capital or
liquidity required or expected to be maintained by banks or bank holding
companies and any Lender, the L/C Issuer or the Agent determines that such
Change in Law has or would have the effect of reducing the rate of return on
such Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or
the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration




--------------------------------------------------------------------------------




such Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or
the L/C Issuer’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender, the Agent or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender, the Agent or the L/C Issuer or such Lender’s, the Agent’s or the L/C
Issuer’s holding company for any such reduction suffered. The Borrower shall
make such payment within ten (10) days after the receipt of the applicable
certificate pursuant to §4.7. Each Lender, the L/C Issuer and the Agent shall
allocate such cost increases among its customers in good faith and on an
equitable basis. Notwithstanding the foregoing provisions of this Section, none
of any Lender, the L/C Issuer nor the Agent shall be entitled to a payment
pursuant to this Section if it is not at the time the general policy or practice
similarly situated lenders to demand such a payment.
7Certificate. A certificate setting forth any additional amounts payable
pursuant to §§4.5 or 4.6 and a brief explanation (but reasonably detailed) of
such amounts which are due, submitted by any Lender or the Agent to the Borrower
shall be conclusive absent manifest error.
8Indemnity. Upon demand of any Lender (with a copy to the Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to §4.12(b);
including any loss of anticipated profits and any loss or expense, but excluding
any other incidental or consequential damages, arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
9Default Interest and Late Charges. During any period when an Event of Default
has occurred and is continuing, or after the Maturity Date or after judgment has
been rendered on any Note or Loan, Borrower’s right to select Eurocurrency Loans
shall cease and the unpaid principal of all Loans shall, at the option of the
Requisite Lenders bear interest at a rate which is two percentage points (2%)
per annum greater than that which would otherwise be applicable to Base Rate
Loans.
10Inability to Determine Eurocurrency Rate. If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) the
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (b) the Requisite Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Agent (upon the instruction of the Requisite Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent




--------------------------------------------------------------------------------




of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a borrowing of
Base Rate Loans in the amount specified therein.
11Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make, maintain or
fund Eurocurrency Rate Loans or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, such Lender shall forthwith
give notice of such circumstances to the Borrower and thereupon (a) the
Commitment of such Lender to make Eurocurrency Rate Loans or convert Loans of
another Type to Eurocurrency Rate Loans shall forthwith be suspended, (b) the
Eurocurrency Rate Loans then outstanding shall be converted automatically to
Base Rate Loans on the last day of each Interest Period applicable to such
Eurocurrency Rate Loans or within such earlier period as may be required by law
and (c) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. The Borrower hereby agrees promptly to pay to the Agent for the
account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §4.11, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its Eurocurrency Rate Loans hereunder. If, at any time, the rate of interest,
together with all amounts which constitute interest and which are reserved,
charged or taken by the Lenders as compensation for fees, services or expenses
incidental to the making, negotiating or collection of the Loans or the other
Obligations, shall be deemed by any competent court of law, governmental agency
or tribunal to exceed the maximum rate of interest permitted to be charged by
any Lender to Borrower under applicable law, then, during such time as such rate
of interest would be deemed excessive, that portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest so permitted shall be deemed a voluntary prepayment of principal
without penalty (including, without limitation, prepayment fees required
pursuant to §4.3(a) hereof). As used herein, the term “applicable law” shall
mean the law in effect as of the date hereof, provided, however, that in the
event there is a change in the law which results in a higher permissible rate of
interest, then this Agreement and the Notes shall be governed by such new law as
of its effective date.
12Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under §4.5 or 4.6, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to §4.4, or if any
Lender gives a notice pursuant to §4.11, then such Lender or the L/C Issuer
shall, as applicable, promptly use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §4.4, 4.5 or 4.6, as the case may be, in the future, or eliminate the need
for the notice pursuant to §4.11, as applicable, and (ii) in each case, would
not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under §4.5 or
4.6, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to §4.4,
and, in each case, such Lender has declined or is




--------------------------------------------------------------------------------




unable to designate a different lending office in accordance with §4.12(a), the
Borrower may replace such Lender in accordance with §31.
13Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it (other than a
Competitive Bid Loan), or the participations in Letter of Credit Obligations or
in Swingline Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and sub-participations in Letter of Credit Obligations and Swingline Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(a)if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)the provisions of this section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in §2.11, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in Letter of Credit Obligations or Swingline Loans
to any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
5 UNENCUMBERED PROPERTIES; NO LIMITATION ON RECOURSE.
1Unencumbered Properties. The Borrower represents and warrants that each of the
Real Estate Assets listed on Schedule 1.1(a) will on the Effective Date satisfy
all of the conditions set forth in the definition of Unencumbered Property. From
time to time during the term of this Agreement additional Real Estate Assets may
become Unencumbered Properties and certain Real Estate Assets which previously
satisfied the conditions set forth in the definition of Unencumbered Property
may cease to be Unencumbered Properties by virtue of property dispositions,
creation of Liens or other reasons. There shall be attached to each Compliance
Certificate delivered pursuant to §7.4(d) or §7.13 an updated listing of the
Unencumbered Properties relied upon by the Borrower in computing the Value of
All Unencumbered Properties and the Adjusted Net Operating Income of the
Unencumbered Properties (before reserves are deducted) stated in such Compliance
Certificate. Compliance Certificates delivered pursuant to §2.5(a), §2.9,
§2.10(k) or §11.1 may, at Borrower’s option, include an updated listing of the
Unencumbered Properties and shall include such updated listing whenever a
redetermination of the Value of All Unencumbered Properties based on such an
updated listing would result in a decrease by more than $50,000,000 (from that
shown on the most recently delivered Compliance Certificate) in the Value of All
Unencumbered Properties by virtue of property dispositions, creation of Liens or
other reasons.
2Waivers by Requisite Lenders. If any Real Estate Asset fails to satisfy any of
the requirements contained in the definition of Unencumbered Property then the
applicable Real Estate Asset may nevertheless be deemed to be Unencumbered
Property hereunder if the Requisite Lenders grant the necessary waivers and vote
to accept such Real Estate Asset as an Unencumbered Property.




--------------------------------------------------------------------------------




3Rejection of Unencumbered Properties. If at any time the Agent becomes aware
(based on the Borrower's failure or inability to so certify or upon receipt of
written notice from the Borrower or any Lender, and without any duty of the
Agent to make any independent investigation) that any Real Estate Asset listed
as an Unencumbered Property by the Borrower does not satisfy all of the
requirements of the definition of Unencumbered Property (to the extent not
waived by the Requisite Lenders pursuant to §5.2) it may reject an Unencumbered
Property by notice to the Borrower, and if the Agent so requests the Borrower
shall revise the applicable Compliance Certificate to reflect the resulting
change in the Value of All Unencumbered Properties and the Adjusted Net
Operating Income of the Unencumbered Properties.
4Change in Circumstances. If at any time during the term of this Agreement
Borrower becomes aware that any of the representations contained in §6 are no
longer accurate in any material respect with respect to any Unencumbered
Property, it will promptly so notify the Agent and either request a waiver
pursuant to §5.2 or confirm that such Real Estate Asset is no longer an
Unencumbered Property. If any waiver so requested is not granted by the
Requisite Lenders within ten (10) Business Days the Agent shall reject the
applicable Unencumbered Property pursuant to §5.3.
5No Limitation on Recourse. The Obligations are full recourse obligations of the
Borrower and, to the extent provided in the Guaranty, of the Company and the
other Guarantors, and all of their respective Real Estate Assets and other
properties shall be available for the indefeasible payment in full in cash and
performance of the Obligations. Notwithstanding anything to the contrary
contained herein, the trustees of Liberty Property Trust shall have no personal
liability of any nature under this document. The Agent and the Lenders shall
look solely to the assets of Liberty Property Trust to satisfy any liability or
recourse against Liberty Property Trust hereunder.
6Additional Guarantors . If Borrower desires that a Real Estate Asset owned by a
Related Company which is not previously a Guarantor become an Unencumbered
Property and such Related Company is liable for any Indebtedness and therefore
is required to become a Guarantor pursuant to the definition of “Unencumbered
Property”, then provided that the applicable Related Company is formed under the
laws of one of the United States, such Related Company shall become a Guarantor
upon delivery to the Agent of the following, all in form and substance
reasonably satisfactory to the Agent: (a) a Joinder Agreement in substantially
the form of Exhibit L hereto, (b) good standing certificates, general partner
certificates, secretary certificates, opinions of counsel and such other
documents as may be reasonably requested by the Agent. The Agent shall provide
copies of said documents to the Lenders.
6 REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Agent and each of the Lenders as follows:
1Authority; Etc.
(a)Organization; Good Standing. The Company (i) is a Maryland real estate
investment trust duly organized, validly existing and in good standing under the
laws of the State of Maryland, (ii) has all requisite power to own its
properties and conduct its business as now conducted and as presently
contemplated, and (iii) to the extent required by law is in good standing as a
foreign entity and is duly authorized to do business in the States in which the
Unencumbered Properties are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a Materially Adverse Effect. The Borrower is a
Pennsylvania limited partnership, and each Guarantor is a limited partnership or
a Pennsylvania corporation, and each such entity is duly organized, validly
existing and in good standing under the laws of the State of its formation as
shown on Schedule 3.1(a), has all requisite power to own its properties and
conduct its business as presently contemplated and is duly authorized to do
business in the States in which the Unencumbered Properties owned by it are
located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
have a Material Adverse Effect.
(b)Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrower or any Guarantor is to become a
party and the




--------------------------------------------------------------------------------




transactions contemplated hereby and thereby (i) are within the authority of the
Borrower and each such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower, such Guarantor and the
Company as general partner of Borrower, (iii) do not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which the Borrower, any Guarantor or the Company is subject or any judgment,
order, writ, injunction, license or permit applicable to the Borrower, any
Guarantor or the Company and (iv) do not conflict with any provision of the
Borrower’s partnership agreement, the Company’s declaration of trust, charter
documents or bylaws, the partnership agreement, charter documents or bylaws of
any of the Guarantors, or any agreement (except agreements as to which such a
conflict would not result in a Material Adverse Effect) or other instrument
binding upon, the Borrower or the Company or to which any of their properties
are subject. The execution, delivery and performance of the Guaranty and the
other Loan Documents to which the Company is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of the
Company, (ii) have been duly authorized by all necessary proceedings on the part
of the Company, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Company is subject or any judgment, order, writ, injunction, license or permit
applicable to the Company and (iv) do not conflict with any provision of the
Company’s charter documents or bylaws, partnership agreement, declaration of
trust, or any agreement or instrument (except agreements or instruments as to
which such a conflict would not result in a Material Adverse Effect) binding
upon the Company or to which any of the Company’s properties are subject.
(c)Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower is or is to become a party will result in
valid and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general equitable principles. The execution and delivery
of the Guaranty and the other Loan Documents to which the Company is or is to
become a party will result in valid and legally binding obligations of the
Company enforceable against the Company in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors rights and general equitable
principles.
2Governmental Approvals and Consents. The execution, delivery and performance by
the Borrower, the Company and each other Guarantor of this Agreement and the
other Loan Documents to which the Borrower, the Company or such other Guarantor
is or is to become a party and the transactions contemplated hereby and thereby
do not require the Borrower, the Company or any Guarantor to obtain the approval
or consent of, or require the filing by the Borrower, the Company or any
Guarantor with, any governmental agency or authority, or any third party, other
than those already obtained or made.
3Title to Properties.
(a)Either the Borrower or a Guarantor or an Unencumbered Property Subsidiary
holds good and clear record and marketable fee simple title or leasehold title
(pursuant to an Eligible Ground Lease) to the Unencumbered Properties, subject
to no Liens except for the Permitted Liens; provided that the Philadelphia Navy
Yard is owned by Liberty Property/Synterra Limited Partnership, and Liberty
Property Philadelphia Navy Yard Limited Partnership, which owns a 75% interest
in Liberty Property/Synterra Limited Partnership, is a Guarantor or an
Unencumbered Property Subsidiary.
(b)Except as indicated on Schedule 6.3 hereto, the Borrower owns all of the
properties reflected in the balance sheet of the Borrower as at the Balance
Sheet Date or acquired since that date (except properties sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.




--------------------------------------------------------------------------------




4Financial Statements. The following financial statements have been furnished to
each of the Lenders.
(a)A balance sheet of the Company as of December 31, 2013, and a statement of
operations and statement of cash flows of the Company for the fiscal year then
ended, a balance sheet of the Borrower as of the Balance Sheet Date, and a
statement of operations and statement of cash flows of the Borrower for the
fiscal period then ended, all accompanied by an auditor’s report prepared
without qualification by Ernst & Young LLP. Such balance sheets and statements
of operations and of cash flows have been prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of the
Borrower and the Company, respectively as at the close of business on the date
thereof and the results of operations and cash flows for the fiscal year then
ended. There are no contingent liabilities of the Borrower or the Company,
respectively, as of such date involving material amounts, known to the officers
of the Company not disclosed in said balance sheet and the related notes thereto
which are required to be so disclosed therein in accordance with generally
accepted accounting principles.
(b)A balance sheet and a statement of operations and statement of cash flows of
the Company and a balance sheet and a statement of operations and statement of
cash flows of the Borrower for each of the fiscal quarters of the Company ended
since December 31, 2013 for which the Company has filed form l0-Q with the SEC,
which the Company’s Responsible Officer certifies has been prepared in
accordance with Generally Accepted Accounting Principles (except to the extent
otherwise described in such Form 10-Q) consistent with those used in the
preparation of the annual audited statements delivered pursuant to paragraph (a)
above and fairly represents the financial condition of the Company and the
Borrower, respectively, as at the close of business on the dates thereof and the
results of operations and of cash flows for the fiscal quarters then ended
(subject to year-end adjustments). There are no contingent liabilities of the
Borrower or the Company as of such dates involving material amounts, known to
the officers of the Company, not disclosed in such balance sheets and the
related notes thereto which are required to be so disclosed therein in
accordance with generally accepted accounting principles.
(c)A statement prepared by the Borrower which sets forth the total Net Operating
Income of the Unencumbered Properties for the fiscal quarter of the Borrower
ended on the Balance Sheet Date.
5No Material Changes, Etc. Since the Balance Sheet Date, there has occurred no
material adverse change in the financial condition or assets or business of the
Borrower, as shown on or reflected in the balance sheet of the Borrower as of
the Balance Sheet Date, or the statement of income for the fiscal year then
ended, other than changes in the ordinary course of business that have not had
any Material Adverse Effect either individually or in the aggregate.
6Franchises, Patents, Copyrights, Etc. The Borrower possesses all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others,
except to the extent the Borrower’s failure to possess the same does not have a
Material Adverse Effect.
7Litigation. Except as listed and described on Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to
Borrower’s knowledge, threatened against the Borrower, the Company, any other
Guarantor or any of the Related Companies before any court, tribunal or
administrative agency or board that, if adversely determined, might, either in
any case or in the aggregate, have a Material Adverse Effect or materially
impair the right of the Borrower, the Company, any other Guarantor or any of the
Related Companies to carry on business substantially as now conducted by it, or
which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto, or which
would result in a Lien on any Unencumbered Property, or which




--------------------------------------------------------------------------------




will materially adversely affect the ability of the Borrower, any Guarantor or
the Company to pay and perform the Obligations in the manner contemplated by
this Agreement and the other Loan Documents.
8No Materially Adverse Contracts, Etc. Neither the Borrower nor the Company is
subject to any charter, trust or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect. Neither the Borrower nor the Company is a party to
any contract or agreement that has or is expected, in the judgment of the
Company’s officers, to have any Material Adverse Effect.
9Compliance With Other Instruments, Laws, Etc. Neither the Borrower nor the
Company is in violation of any provision of the Borrower’s partnership agreement
or of the Company’s charter documents, by-laws, or any agreement or instrument
to which it may be subject or by which it or any of its properties may be bound
or any decree, order, judgment, statute, license, rule or regulation, in any of
the foregoing cases in a manner that is reasonably likely to result in the
imposition of substantial penalties or have a Material Adverse Effect.
10Tax Status. Each of the Borrower and the Company (a) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, and (b) has paid all taxes
and other governmental assessments and charges shown or determined to be due on
such returns, reports and declarations, except those being contested in good
faith and by appropriate proceedings. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
11Event of Default. No Default or Event of Default has occurred and is
continuing.
12Investment Company Act. Neither the Borrower nor the Company nor any of the
Related Companies is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.
13Absence of Financing Statements, Etc. There is no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document existing, filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any Unencumbered Property, except
Permitted Liens.
14Status of the Company. The Company (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code. The common stock
of the Company is listed for trading on the New York Stock Exchange.
15Certain Transactions. Except as set forth on Schedule 6.15 hereto, as of the
date hereof, none of the officers or employees of the Borrower, any Guarantor,
any Unencumbered Property Subsidiary or the Company are presently a party to any
transaction with the Borrower, any Guarantor, any Unencumbered Property
Subsidiary or the Company (other than for services as employees, officers and
trustees) , including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee or such employee or, to the knowledge of the Borrower and the Company,
any corporation, partnership, trust or other entity in which any officer,
trustee or any such employee or natural Person related to such officer, trustee
or employee or other Person in which such officer, trustee or employee has a
direct or indirect beneficial interest has a substantial interest or is an
officer or trustee.
16Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans. As of the date
hereof as to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, neither the Borrower nor any ERISA Affiliate maintains or contributes to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, except
as may be set forth on Schedule 6.16. Any Employee Benefit Plan or Guaranteed
Pension




--------------------------------------------------------------------------------




Plan that the Borrower or any ERISA Affiliate maintains or contributes to as of
the date of this Agreement or hereafter is or shall be, as applicable,
maintained and operated in compliance with §7.17 hereof.
17Regulations U and X. No portion of any Loan is to be used for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying “margin stock” or extending credit for the purpose of
purchasing or carrying “margin stock”.
18Environmental Compliance. The Borrower has (i) caused Phase I environmental
assessments to be conducted with respect to the Real Estate Assets, and/or (ii)
received a copy of Phase I environmental assessments with respect to the Real
Estate Assets in connection with its acquisition of the Real Estate Assets.
Based on the information contained in the reports received by Borrower with
respect to said environmental assessments, Borrower makes the following
representations and warranties:
(a)Except as may be set forth on Schedule 6.18, to the best of Borrower’s
knowledge none of the Borrower, the Company, any other Guarantor, any of the
Related Companies or any operator of the Real Estate or any portion thereof, or
any operations thereon is in violation, or alleged material violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters (hereinafter collectively referred to as the
“Environmental Laws”), including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment, including, without limitation, the
environmental statutes, regulations, orders and decrees of the States in which
any of the Unencumbered Properties may be located, which violation would have a
Material Adverse Effect or would materially decrease the value of an
Unencumbered Property. The foregoing, representations and warranties that relate
to Unencumbered Properties shall be subject to the last sentence of §12.1(e).
(b)Except as set forth on Schedule 6.18 attached hereto, none of Borrower, any
Guarantor, the Company or the Related Companies has received written notice from
any third party including, without limitation any federal, state or local
governmental authority with respect to any of the Unencumbered Properties or
otherwise if the same would have a Material Adverse Effect, (i) that it has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B (1986) ; (ii) that any
hazardous waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substances, oil or hazardous materials or other
chemicals or substances or wastes of any nature regulated by any Environmental
Laws (“Hazardous Materials”) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that the Borrower, any Guarantor, the
Company or any of the Related Companies conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law; or (iii)
that it is or shall be a named party to any claim, action, cause of action,
complaint, or legal or administrative proceeding (in each case, contingent or
otherwise) arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with the release of
Hazardous Materials. The foregoing, representations and warranties that relate
to Unencumbered Properties shall be subject to the last sentence of §12.1(e).
(c)Except as set forth on Schedule 6.18 attached hereto and except to the extent
the same would neither have a Material Adverse Effect nor materially decrease
the value of an Unencumbered Property, (i) to the best of Borrower’s knowledge
no portion of the Real Estate has been used for the




--------------------------------------------------------------------------------




handling, processing, storage or disposal of Hazardous Materials except in
material compliance with applicable Environmental Laws; and except as set forth
on Schedule 6.18, no underground tank or other underground storage receptacle
for Hazardous Materials is located on any portion of the Real Estate; (ii) in
the course of any activities conducted by the Borrower, any Guarantor, the
Company, any of the Related Companies or the operators of any Real Estate, or to
the best of Borrower’s knowledge, any ground or space tenants on any Real
Estate, no Hazardous Materials have been generated or are being used on the Real
Estate except in material compliance with applicable Environmental Laws; (iii)
there has been no present, or to the best of Borrower’s knowledge past,
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Materials on, upon, into or from any Real Estate; (iv) to the best of
Borrower’s knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on; and (v) to the best
of Borrower’s knowledge, any Hazardous Materials that have been generated on any
of the Real Estate have been transported off-site only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrower’s knowledge, operating in material compliance
with such permits and applicable Environmental Laws. Notwithstanding that any
representation contained herein may be limited to the knowledge of the Borrower,
any such limitation shall not affect the covenants specified in §7.10 or
elsewhere in this Agreement. The foregoing, representations and warranties that
relate to Unencumbered Properties shall be subject to the last sentence of
§12.1(e).
(d)None of the Real Estate is or shall be subject to any applicable
environmental clean-up responsibility law or environmental restrictive transfer
law or regulation, solely by virtue of the transactions set forth herein and
contemplated hereby.
19Subsidiaries and Affiliates. As of the date hereof, the Borrower has no
Subsidiaries except for the Related Companies listed on Schedule 1.3 and does
not have an ownership interest in any entity whose financial statements are not
consolidated with the Borrower’s except for the Unconsolidated Entities listed
on Schedule 1.3. Except as set forth on Schedule 6.19, as of the date hereof:
(a) the Company is not a partner in any partnership other than Borrower and is
not a member of any limited liability company and (b) the Company owns no
material assets other than its partnership interest in Borrower. Schedule 6.19
shall be updated annually at the time of delivery of the financial statements
pursuant to §7.4(a) to reflect any changes, including any subsequent Guarantors
or Unencumbered Property Subsidiaries and their Subsidiaries, if any.
20Loan Documents. All of the representations and warranties of the Borrower, any
Guarantor or the Company made in the other Loan Documents or any document or
instrument delivered or to be delivered to the Agent or the Lenders pursuant to
or in connection with any of such Loan Documents are true and correct in all
material respects.
21Buildings on the Unencumbered Properties. Except as set forth on Schedule
6.21, to the best of Borrower’s knowledge there are no material defects in the
roof, foundation, structural elements and masonry walls of the Buildings on the
Unencumbered Properties or their heating, ventilating and air conditioning,
electrical, sprinkler, plumbing or other mechanical systems which would
materially decrease the value of such Unencumbered Property. The foregoing,
representations and warranties that relate to Unencumbered Properties shall be
subject to the last sentence of §12.1(e).
22Insurance. The insurance policies and programs in effect as of the Effective
Date and thereafter with respect to the Real Estate Assets, assets and business
of the Company, the Borrower and the Related Companies are in compliance with
§7.7. Schedule 6.22 accurately sets forth as of the date hereof all insurance
policies currently maintained by the Company, the Borrower and the Related
Companies.
23Disclosure. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Borrower or the
Company to the Agent or any Lender in connection




--------------------------------------------------------------------------------




with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
24Solvency. After giving effect to the Loans to be made or Letters of Credit to
be issued, and the disbursement of the proceeds of such Loans pursuant to the
Borrower’s instructions, each of the Borrower and the Company is Solvent.
25OFAC. Neither the Borrower, the Company nor any of the Related Companies, nor,
to the knowledge of the Borrower, any director, officer, employee, agent or
affiliate thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower, the Company or any Related Company located,
organized or resident in a Designated Jurisdiction.
7 AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower (and the Company, to the
extent applicable with respect to the covenant in the first sentence of §7.6)
covenants and agrees as follows, so long as any Loan or Note or Letter of Credit
(or interest or fees thereon) is outstanding, any Obligation with respect to
principal, interest, fees or other non-contingent liabilities is unsatisfied, or
any Lender has any Commitment or other obligations to make Loans or issue or
renew any Letters of Credit:
1Punctual Payment. The Borrower unconditionally agree to duly and punctually pay
the principal and interest on the Loans and all other amounts provided for in
the Notes, this Agreement, and the other Loan Documents all in accordance with
the terms of the Notes, this Agreement and the other Loan Documents.
2Maintenance of Office. The Borrower will maintain its chief executive office in
Malvern, Pennsylvania or at such other place in the United States Of America as
the Borrower shall designate upon written notice to the Agent to be delivered
within fifteen (15) days of such change, where notices, presentations and
demands to or upon the Borrower in respect of the Loan Documents may be given or
made.
3Records and Accounts. The Borrower will keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with Generally Accepted Accounting Principles.
4Financial Statements, Certificates and Information. The Borrower will deliver
to each of the Lenders:
(a)as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, the audited balance sheets of
the Borrower and of the Company at the end of such year, and the related audited
statements of operations and statements of cash flows and Funds From Operations
and taxable income for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with Generally Accepted Accounting Principles on
a consolidated basis including the Borrower and the Related Companies, and
accompanied by an auditor’s report prepared by Ernst & Young LLP or by another
independent certified public accountant reasonably acceptable to the Agent and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided,
however, that for so long as the Borrower and the Company are filing Form 10-K
with the SEC, the delivery of a copy thereof pursuant to paragraph (e) of this
§7.4 shall be deemed to satisfy this paragraph (a);
(b)as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) fiscal quarters of the Borrower,
copies of the unaudited balance sheets of the Borrower and of the Company as at
the end of such quarter, and the related unaudited statements of operations and
statements of Funds From Operations and estimated taxable income for the portion
of the Borrower’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with Generally Accepted Accounting Principles on a
consolidated basis including the Borrower and the




--------------------------------------------------------------------------------




Related Companies, together with a certification by the principal financial or
accounting officer of the Company that the information contained in such
financial statements fairly presents the financial position of the Borrower and
of the Company on the date thereof (subject to year-end adjustments); provided,
however, that for so long as the Borrower and the Company are filing Form 10-Q
with the SEC, the delivery of a copy thereof pursuant to paragraph (e) of this
§7.4 shall be deemed to satisfy this paragraph (b);
(c)as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) fiscal quarters and not later than
ninety (90) days after the end of the last fiscal quarter of each fiscal year of
the Borrower, (i) copies of a statement of the aggregate Net Operating Income
for such fiscal quarter for the Unencumbered Properties and a listing of such
properties, prepared on a basis consistent with the statements furnished
pursuant to §6.4(c), and certified by the Company pursuant to a certificate
signed on the Company’s behalf by a Responsible Officer of the Company and, (ii)
at the time of the annual financial statements referred to in subsection (a)
above, and, if requested by the Agent, at the time of quarterly financial
statements referred to in subsection (b) above, a statement setting forth the
Net Operating Income for such fiscal quarter for each Unencumbered Property
listed by address;
(d)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Compliance Certificate in the form of Exhibit C
hereto signed on the Company’s behalf by a Responsible Officer of the Company
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained herein (including §8.6 and §§9.1 through 9.7) and (if
applicable) reconciliations to reflect changes in Generally Accepted Accounting
Principles since the Balance Sheet Date, and including an updated Schedule 6.19,
if required under §6.19;
(e)as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Company, copies of the Form 10-K
statement filed with the Securities and Exchange Commission (“SEC”) for such
fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter, copies of the Form
10-Q statement filed with the SEC for such fiscal quarter, provided that in
either case if the SEC has granted an extension for the filing of such
statements, Borrower shall deliver such statements to the Agent simultaneously
with the filing thereof with the SEC;
(f)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Agent pursuant hereto;
(g)promptly, and in any event within five Business Days after receipt thereof by
any Related Company or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Related Company or any Subsidiary thereof; and
(h)from time to time such other financial data and information as the Agent may
reasonably request including, without limitation, financial statements of any
Unconsolidated Entities.
5Notices.
(a)Defaults. The Borrower will promptly notify the Agent in writing of the
occurrence of any Default or Event of Default of which a Responsible Officer is
aware. If any Person shall give any notice or take any other action in respect
of a claimed default (whether or not constituting a Default or an Event of
Default under this Agreement) under any note, evidence of Indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
any Guarantor, the Company or any of the Related Companies is a party or
obligor, whether as principal or surety, and if the principal amount thereof
exceeds $50,000,000 (with respect to recourse or non-recourse




--------------------------------------------------------------------------------




obligations), and such default would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof,
the Borrower shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.
(b)Environmental Events. The Borrower will promptly notify the Agent in writing
of any of the following events: (i) upon Borrower’s obtaining knowledge of any
violation of any Environmental Law regarding an Unencumbered Property or any
Real Estate or Borrower’s operations which violation is reasonably likely to
have a Material Adverse Effect; (ii) upon Borrower’s obtaining knowledge of any
potential or known Release, or threat of Release, of any Hazardous Materials at,
from, or into an Unencumbered Property or any Real Estate which it reports in
writing or is reportable by it in writing to any governmental authority and
which is material in amount or nature or which could materially affect the value
of such Unencumbered Property or which could have a Material Adverse Effect;
(iii) upon Borrower’s receipt of any notice of violation of any Environmental
Laws or of any Release or threatened Release of Hazardous Materials, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) Borrower’s or any Person’s
operation of an Unencumbered Property or any Real Estate if the same would have
a Material Adverse Effect, (B) contamination on, from or into an Unencumbered
Property or any Real Estate if the same would have a Material Adverse Effect, or
(C) investigation or remediation of off-site locations at which Borrower or any
of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials; or (iv) upon Borrower’s obtaining knowledge that any
expense or loss has been incurred by such governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which Borrower, any Guarantor, the Company or any of
the Related Companies may be liable or for which a lien may be imposed on an
Unencumbered Property.
(c)Notification of Liens Against Unencumbered Properties or Other Material
Claims. The Borrower will, promptly after becoming aware thereof, notify the
Agent in writing of any Liens (except Permitted Liens) placed upon or attaching
to any Unencumbered Properties or of any other setoff, claims (including
environmental claims), withholdings or other defenses which could have a
Material Adverse Effect.
(d)Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation,
proceedings or material governmental investigations threatened in writing or any
pending litigation, proceedings and material governmental investigations
affecting any of the Unencumbered Properties or affecting Borrower, any
Guarantor, the Company or any of the Related Companies or to which the Borrower,
any Guarantor, the Company or any of the Related Companies is or is to become a
party involving an uninsured claim (or as to which the insurer reserves rights)
against the Borrower, any Guarantor, the Company or any of the Related Companies
that at the time of giving of notice could reasonably be expected to have a
Materially Adverse Effect, and stating the nature and status of such litigation,
proceedings or governmental investigation. The Borrower will give notice to the
Agent, in writing, in form and detail reasonably satisfactory to the Agent,
within ten (10) days of any judgment not covered by insurance, final or
otherwise, against the Borrower in an amount in excess of $1,000,000.
(e)Notice of Rating Changes. The Borrower will promptly notify the Agent in
writing of the occurrence of any change in the Moody’s Rating, in the S&P Rating
or in the Fitch Rating.
(f)Notice of ERISA Reportable Events. The Borrower will promptly notify the
Agent in writing of the occurrence of any ERISA Reportable Event.
(g)Notice of Changes in Accounting or Financial Reporting Practices. The
Borrower will promptly notify the Agent in writing of the occurrence of any
material change in accounting policies or financial reporting practices by the
Borrower or any Related Company.




--------------------------------------------------------------------------------




Documents required to be delivered pursuant to §§7.4(a), (b), (e) or (f) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in §19; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, the Arranger, and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”
6Existence; Maintenance of REIT Status; Maintenance of Properties. The Company
will do or cause to be done all things necessary to preserve and keep in full
force and effect its existence as a Maryland trust and its status as a
self-administered REIT and the existence of Borrower as a Pennsylvania limited
partnership. The common shares of beneficial interest of the Company will at all
times be listed for trading on either the New York Stock Exchange or one of the
other major stock exchanges. The Borrower will do or cause to be done all things
necessary to preserve and keep in full force all of its rights and franchises
which in the judgment of the Borrower may be necessary to properly and
advantageously conduct the businesses being conducted by it, the Company or any
of the Related Companies. The Borrower (a) will cause all of the properties used
or useful in the conduct of the business of Borrower, the Company or any of the
Related Companies to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, (b) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, and (c) will continue to engage primarily in the
businesses now conducted by it and in related businesses.
7Insurance. With respect to the Real Estate Assets and other properties and
businesses of Borrower, the Guarantors and the Related Companies, the Borrower
will maintain or cause to be maintained




--------------------------------------------------------------------------------




insurance with financially sound and reputable insurers against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent. With respect to the Unencumbered Properties, such
insurance will include all risk casualty insurance for the replacement cost of
all Buildings including loss of rents for 12 months and, to the extent
available, flood insurance.
8Taxes. The Borrower will pay real estate taxes, other taxes, assessments and
other governmental charges against the Real Estate Assets before the same become
delinquent, and will duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and its other properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its properties; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books adequate reserves with
respect thereto; and provided further that the Borrower will pay all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor.
9Inspection of Properties and Books. The Borrower shall permit the Lenders,
through the Agent or any of the Lenders’ other designated representatives, to
visit and inspect any of the Unencumbered Properties to examine the books of
account of the Borrower, the Company and the Related Companies (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower with, and to be advised as to the same by, its
officers, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request upon reasonable prior notice; provided, however, that
when an Event of Default exists the Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
10Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will
comply, and will cause each Guarantor and all Related Companies to comply, with
(a) all applicable laws and regulations now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (b) the provisions of
all applicable partnership agreements, charter documents and by-laws, (c) all
agreements and instruments to which it is a party or by which it or any of its
Real Estate Assets may be bound including the Leases, and (d) all applicable
decrees, orders, and judgments except (with respect to (a) through (d) above) to
the extent such non-compliance would not have a Material Adverse Effect. If at
any time any permit or authorization from any governmental Person shall become
necessary or required in order that the Borrower, any Guarantor or the Company
may fulfill or be in compliance with any of its obligations hereunder or under
any of the Loan Documents, the Borrower will promptly take or cause to be taken
all reasonable steps within the power of the Borrower to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof.
11Use of Proceeds. Subject to the provisions of §2.5 hereof, the proceeds of the
Loans shall be used by the Borrower for permitted capital expenditures, and for
working capital and other general corporate purposes consistent with the
covenants contained herein.
12INTENTIONALLY OMITTED.
13Notices of Significant Transactions. The Borrower will notify the Agent in
writing prior to the closing of any of the following transactions pursuant to a
single transaction or a series of related transactions:
(a)The sale or transfer of one or more Real Estate Assets or the ownership
interest of Borrower or any of the Related Companies in any of the Related
Companies or the Unconsolidated Entities for an aggregate sales price or other
consideration of $500,000,000 or more.
(b)The creation of Indebtedness of the Borrower or a Related Company exceeding
$500,000,000.




--------------------------------------------------------------------------------




Each notice given pursuant to this §7.13 shall be accompanied by a Compliance
Certificate including an updated list of Unencumbered Properties and
demonstrating in reasonable detail compliance, after giving effect to the
proposed transaction, with the covenants contained in §9.1 through §9.7.
14Further Assurances. The Borrower will cooperate with the Agent and the Lenders
and execute such further instruments and documents and perform such further acts
as the Agent and the Lenders shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.
15Environmental Indemnification. The Borrower covenants and agrees that it will
indemnify and hold the Agent and each Lender harmless from and against any and
all claims, expense, damage, loss or liability incurred by the Agent or any
Lender (including all reasonable costs of legal representation incurred by the
Agent or any Lender, but excluding, as applicable, for the Agent or a Lender any
claim, expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender) relating to (a) any Release or
threatened Release of Hazardous Materials on any Unencumbered Property or any
Real Estate; (b) any violation of any Environmental Laws with respect to
conditions at any Unencumbered Property or any Real Estate or the operations
conducted thereon; or (c) the investigation or remediation of off-site locations
at which the Borrower or its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials. It is expressly acknowledged by the
Borrower that this covenant of indemnification shall survive the payment of the
Loans and shall inure to the benefit of the Agent and the Lenders, and their
successors and assigns.
16Response Actions. The Borrower (and, to the extent relating to Real Property
owned by it, each Guarantor or Unencumbered Property Subsidiary) covenants and
agrees that if any Release or, disposal of Hazardous Materials shall occur or
shall have occurred on any Unencumbered Property or any other Real Estate if the
same would have a Material Adverse Effect, the Borrower (or the Guarantor or
Unencumbered Property Subsidiary that owns the applicable Real Estate) will
cause the prompt containment and removal of such Hazardous Materials and
remediation of such Unencumbered Property or Real Estate as necessary to comply
with all Environmental Laws or to preserve the value of such Unencumbered
Property or Real Estate to the extent necessary to avoid a Material Adverse
Effect.
17Employee Benefit Plans.
(a)Representation. The Borrower and its ERISA Affiliates do not currently
maintain or contribute to any Employee Benefit Plan, Guaranteed Pension Plan or
Multiemployer Plan, except as set forth on Schedule 6.16.
(b)Notice. The Borrower will obtain the consent of the Agent prior to the
establishment by the Borrower or any ERISA Affiliate of any Guaranteed Pension
Plan, or any other Employee Benefit Plan if the establishment of such Plan could
reasonably be expected to create material liability for the Borrower.
(c)In General. Each Employee Benefit Plan maintained by the Borrower or any
ERISA Affiliate will be operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.
(d)Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower or an ERISA Affiliate which is an employee welfare
benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA, the Borrower, or
the ERISA Affiliate, as the case may be, has the right to terminate each such
plan at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(e)Multiemployer Plans. Without the consent of the Agent, the Borrower will not
enter into, maintain or contribute to, any multiemployer Plan.




--------------------------------------------------------------------------------




(f)Unfunded or Underfunded Liabilities. The Borrower will not, at any time, have
accruing unfunded or underfunded liabilities with respect to any Employee
Benefit Plan (other than an Employee Benefit Plan which is a "top-hat plan" that
is eligible for the alternate method of compliance with ERISA reporting and
disclosure requirements provided in Department of Labor regulation section
2520.104-23 and which could not reasonably be expected to create material
liability for the Borrower), Guaranteed Pension Plan or Multiemployer Plan, or
permit any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.
8 CERTAIN NEGATIVE COVENANTS OF THE BORROWER. The Borrower (and to the extent
provided herein, each Guarantor and Unencumbered Property Subsidiary) covenants
and agrees as follows, so long as any Loan or Note or Letter of Credit (or
interests or fees thereon) is outstanding, or any Obligation with respect to
principal, interest, fees or other non-contingent liabilities is unsatisfied, or
any Lender has any Commitment or other obligation to make any Loans or issue or
renew any Letters of Credit:
1Restrictions on Recourse Indebtedness. Except with the prior written consent of
the Requisite Lenders, the Borrower and the Company will not, and the Borrower
will not permit any Guarantor or any of the Related Companies to create, incur,
assume, guarantee or become or remain liable, contingently or otherwise, with
respect to any Recourse Indebtedness described in any one or more of the
following paragraphs:
(a)Indebtedness that creates a violation of any of §9.1 through §9.7; or
(b)Indebtedness of the Borrower or a Related Company to the Borrower or a
Related Company (other than Indebtedness to a Guarantor) that is not fully
subordinated to the Obligations. For the purposes hereof “fully subordinated”
means (i) that no principal or interest on such Indebtedness shall be paid if
any Obligation that is due and payable hereunder has not been paid and (ii) full
subordination in the event of a bankruptcy proceeding.
2[Reserved].
3Merger, Consolidation and Other Fundamental Changes. The Borrower and the
Company will not, and will not permit any of the Related Companies to (i) merge,
dissolve, liquidate, consolidate with or into another Person, or sell, transfer
or dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets to or in favor of any Person, or (ii) agree to
or effect any property acquisition or stock acquisition (other than Permitted
Acquisitions in compliance with the other terms of this Agreement), or (iii)
enter into any joint venture or invest in any Unconsolidated Entity; except that
so long as no Default exists or would result therefrom, the following
transactions shall be permitted: (A) the Borrower may do any of the foregoing if
the Borrower has provided the Agent with a notice describing such transaction
and, if the reasonably expected financial impact on the Borrower as reflected on
its balance sheet arising from all transactions described in this §8.3 shall
exceed 20% of Total Asset Value or if, with respect to any merger or
consolidation, the conditions set forth in clause (D) are not satisfied, the
Borrower shall have obtained the prior consent of the Requisite Lenders; (B) any
merger, consolidation or transfer among the Borrower’s wholly-owned subsidiaries
other than Guarantors and the Unencumbered Property Subsidiaries, (C) any merger
or consolidation of any one or more Guarantors and/or Unencumbered Property
Subsidiaries into the Borrower or another Guarantor or another Unencumbered
Property Subsidiary or any transfer from a Guarantor or an Unencumbered Property
Subsidiary to the Borrower or another Guarantor or another Unencumbered Property
Subsidiary, or (D) any merger or consolidation with respect to which all of the
following are satisfied: (1) the surviving entity is Borrower, the Company or
any other Guarantor and there is no substantial change in senior management of
the Company, (2) the other entity or entities involved in such merger or
consolidation are engaged in the same line of business as Borrower, and (3)
following such transaction, the Borrower and the Company will not be in breach
of any of the covenants, representations or warranties of this Agreement. Except
as set forth on Schedule 6.19, the Company will not own or acquire any material
assets other than its partnership interest in the Borrower. If the Company is
the surviving entity in a merger, the assets acquired pursuant thereto will be
immediately transferred to the Borrower.




--------------------------------------------------------------------------------




4Sale and Leaseback. The Borrower will not enter into any arrangement, directly
or indirectly, whereby the Borrower shall sell or transfer any property owned by
it in order then or thereafter to lease such property or lease other property
that the Borrower intends to use for substantially the same purpose as the
property being sold or transferred. The Company will not, nor will the Borrower
permit any of the Related Companies to, enter into any such arrangement.
5Compliance with Environmental Laws. The Borrower and the Company will not do,
and will not permit any of the Related Companies to do, any of the following:
(a) use any of the Real Estate or any portion thereof as a facility for the
handling, processing, storage or disposal of Hazardous Materials except for
immaterial amounts of Hazardous Materials used in the routine maintenance and
operation of the Real Estate and in compliance with applicable law, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Materials which is reasonably
likely to result in material liability under Environmental Laws, (c) generate
any Hazardous Materials on any of the Real Estate except in material compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate or use
any Real Estate in any manner so as to cause a Release which is reasonably
likely to result in material liability under Environmental Laws.
6Distributions. The Company and the Borrower shall not permit the total
Distributions by them during any fiscal year to exceed 90% of Funds from
Operations for such year, except that such limitation on Distributions may be
exceeded to the extent necessary for the Company to maintain its REIT status if
the Company provides the Agent with a letter from its accountants or attorneys
setting forth the basis for computation of the amount of such necessary excess
Distributions prior to the making of such Distribution. Notwithstanding the
foregoing, during any period when any Default or Event of Default has occurred
and is continuing the total Distributions by the Borrower and the Company will
not exceed the minimum amount necessary for the Company to maintain its REIT
status. The Guarantors (other than the Company) and the Unencumbered Property
Subsidiaries will not make any Distributions except Distributions to the
Borrower.
7Equity Repurchase Payments. The Borrower and the Company shall not make any
Equity Repurchase Payments during any period when any Default or Event of
Default has occurred and is continuing or would occur after giving effect
thereto.
8Preferred Distributions. During any period when any Event of Default has
occurred and is continuing the Borrower and the Company shall not make any
Preferred Distributions.
9Liens. The Borrower and the Company will not, and will not permit any Related
Company to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, except:
(a)Permitted Liens;
(b)Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by Article IX; and
(c)other Liens on a Property which is not an Unencumbered Property, so long as
such Liens would not have a Material Adverse Effect or constitute or result in a
Default or an Event of Default under this Agreement.
Notwithstanding the foregoing provisions of this §8.9, the failure of any
Unencumbered Property to comply with the covenants set forth in this §8.9 shall
result in such Unencumbered Property’s no longer qualifying as Unencumbered
Property under this Agreement, but such disqualification shall not by itself
constitute a Default or Event of Default, unless such non-qualification
otherwise constitutes or results in a Default or Event of Default.
10Negative Pledge. From and after the date hereof, none of the Borrower, the
Company, nor any other Guarantor shall enter into or permit to exist, and none
of the Borrower, the Company, nor any other Guarantor will permit any Related
Company to enter into or permit to exist, any agreement or arrangement (i)
containing any provision prohibiting or restricting the creation or assumption
of any Lien (a “Negative Pledge”) upon its properties, revenues or assets,
whether now




--------------------------------------------------------------------------------




owned or hereafter acquired (other than (A) mechanics liens or judgment liens
more than 30 days past due, (B) prohibitions on Liens set forth in a mortgage or
any related loan agreement or joint venture agreement on a particular property
or assets which is not an Unencumbered Property, (C) customary restrictions in
leases, subleases, licenses and asset sale or acquisition agreements relating to
the assets subject thereto, (D) covenants contained in agreements relating to
Unsecured Indebtedness permitted by §9 to the extent that such restrictions are
not materially more restrictive to the Borrower than the covenants contained in
this Agreement and so long as such Unsecured Indebtedness is not guaranteed by
any Persons that do not guarantee the Obligations, and (E) this Agreement and
the other Loan Documents); provided, however, that an agreement that conditions
a Person’s ability to grant a Lien upon the maintenance of one or more specified
ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge, or (ii) prohibiting or
restricting the ability of a such party to amend or modify this Agreement or any
other Loan Document, or (iii) prohibiting or restricting the ability of any
Related Company to make or pay dividends or distributions to the Company, the
Borrower or any other Guarantor.
11Transactions with Affiliates. The Borrower, the Company and the other
Guarantors will not, and will not permit any Related Company to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to such party
or such Related Company than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Related
Companies, (c) payment of compensation, perquisites and fringe benefits arising
out of any employment or consulting relationship, and (d) any such Transactions
between or among the Borrower and/or any Guarantor.
12Change in Nature of Business. The Borrower, the Company, the other Guarantors
and the other Related Companies will not engage in any material line of business
substantially different from the line of business conducted by the Related
Companies on the date hereof or any Related Business.
13Dispositions. The Borrower, the Company and the other Guarantors will not, and
will not permit and Related Company to, sell transfer and otherwise dispose of
any asset unless the Borrower complies with §7.13 to the extent applicable, and
after giving effect thereto no Default or Event of Default exists.
14Sanctions. The Borrower will not, and will not permit any Related Company to,
directly or indirectly, use the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, to the extent
that such activity or business, or the funding of any such activity or business,
would be in violation of the Sanctions or would be prohibited for a U.S. Person
pursuant to any Sanctions.
9 FINANCIAL COVENANTS OF THE BORROWER. The Borrower covenants and agrees as
follows, so long as any Loan, Note or Letter of Credit is outstanding, or any
Obligation with respect to principal, interest, fees or other non-contingent
liabilities is unsatisfied, or any Lender has any Commitment or other obligation
to make any Loan or issue or renew any Letter of Credit:
1Unsecured Debt to Value of All Unencumbered Properties. The Borrower will not
at any time permit the ratio of Unsecured Indebtedness to the Value of All
Unencumbered Properties to exceed 60%; provided that such ratio may exceed 60%
in connection with a Significant Acquisition so long as (x) such ratio does not
exceed 65% and (y) such ratio ceases to exceed 60% within 365 days following
each date such ratio first exceeded 60%.
2Total Debt to Total Asset Value. The Borrower will not at any time permit the
ratio of Total Debt (net of, as of such date of determination, an amount equal
to the lesser of (x) the amount of assets that are classified as unrestricted
cash and cash equivalents on the consolidated balance sheet of the Borrower in
excess of $35,000,000 and (y) the amount of Total Debt that matures within
twenty-four (24) months of such




--------------------------------------------------------------------------------




date of determination) to Total Asset Value to exceed 60%; provided that such
ratio may exceed 60% in connection with a Significant Acquisition so long as (x)
such ratio does not exceed 65% and (y) such ratio ceases to exceed 60% within
365 days following each date such ratio first exceeded 60%.
3Maximum Secured Debt. The Borrower will not at any time permit the ratio of
Secured Indebtedness (net of, as of such date of determination, an amount equal
to the lesser of (x) the amount of assets that are classified as unrestricted
cash and cash equivalents on the consolidated balance sheet of the Borrower in
excess of $35,000,000 and (y) the amount of Secured Indebtedness that matures
within twenty-four (24) months of such date of determination) to Total Asset
Value to exceed thirty-five percent (35%).
4[Reserved].
5Unencumbered Interest Coverage Ratio. The Borrower will not as of any Borrowing
Date or as of the end of any fiscal quarter of the Borrower (each such date is
referred to herein as a “Specified Date”) permit the ratio of its Adjusted Net
Operating Income from all Unencumbered Properties to Interest Expense on
Unsecured Indebtedness to be less than 1.75 to 1.0 for any fiscal quarter.
6Adjusted EBITDA to Fixed Charges. The Borrower will not as of any Specified
Date permit the ratio of its Adjusted EBITDA to Fixed Charges to be less than
1.50 to 1.0 for any fiscal quarter.
7[Reserved].
8Pro Forma Calculations. The Borrower shall comply with the financial ratios set
forth in §9.1 through §9.7 as of each Borrowing Date. The Borrower shall
recalculate such financial ratios referred to in §9.1 through §9.3 and §9.7 by
adding the amount equal to the Indebtedness associated with the Loans to be made
on such Borrowing Date to the Indebtedness reflected on the most recently
available financial statements, and adding thereto any Indebtedness incurred
since the date of such financial statement (less any Indebtedness repaid,
retired, or forgiven during such period) and adding thereto the value of such
assets (determined at cost) acquired with such Indebtedness to Total Asset Value
and Value of All Unencumbered Properties, if applicable (less the value of any
assets sold during such period). The Borrower shall deliver its certificate,
signed on its behalf by a Responsible Officer of the Borrower, certifying that
the pro forma calculations as of such Borrowing Date demonstrate the Borrower’s
compliance with the covenants and financial ratios set forth in §9.1 through
§9.7.
9Covenant Calculations.
(a)For purposes of the calculations to be made pursuant to §9.1 to §9.7 (and the
definitions used therein), the relevant financial statements and terms will (1)
be adjusted to include minority interests relating to the Borrower’s operating
partnership units and (2) exclude the minority interests effect relating to
consolidation of investments in non-wholly owned subsidiaries under Accounting
Standards Codification 810-10 of the Financial Accounting Standards Board (other
than with respect to the Philadelphia Navy Yard so long as its financial results
are consolidated with those of the Borrower under Generally Accepted Accounting
Principles).
(b)For purposes of calculating the financial covenants in §8.6 and §9.1 through
§9.7 (including the definitions used therein), (a) Adjusted EBITDA, Adjusted Net
Operating Income, EBITDA, Fixed Charges, Interest Expenses, Net Operating
Income, Total Asset Value, shall be calculated, and without duplication, to
include the pro-rata share (as determined by their respective percentage
interests in the profits and losses of such Unconsolidated Entity) of results or
value attributable to the Borrower and its Subsidiaries from Unconsolidated
Entities and (b) Total Debt shall be calculated as follows: (i) if the
Indebtedness of a Unconsolidated Entity is recourse to the Borrower or one of
its Subsidiaries, then Total Debt shall include the amount of such Indebtedness
that is recourse to such Person, without duplication, and (ii) if the
Indebtedness of such Unconsolidated Entity is not recourse to the Borrower or
one of its Subsidiaries, then Total Debt shall include such Person’s pro-rata
share of such Indebtedness as determined by its percentage interest in the
profits and losses of such Unconsolidated Entity.
10 CONDITIONS TO EFFECTIVENESS. This Agreement shall become effective when each
of the following conditions precedent have been satisfied:




--------------------------------------------------------------------------------




1Loan Documents. Each of the Loan Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to each of the Lenders. Each
Lender shall have received a fully executed copy of each such document prior to
or on the Effective Date.
2Certified Copies of Organization Documents; Good Standing Certificates. The
Agent shall have received (i) a Certificate of the Company to which there shall
be attached (A) complete copies of the Borrower’s Limited Partnership Agreement
and its Certificate of Limited Partnership, certified as of a recent date by the
Secretary of State of Pennsylvania and (B) a copy of the Company’s Declaration
of Trust certified by the Maryland Secretary of State and (C) true copies of the
Company’s by-laws and the resolutions adopted by its Board of Directors
authorizing the transactions described herein, each certified by its secretary
to be true and complete and in effect on the Effective Date, (ii) Certificates
of Good Standing for the Borrower from the State of Pennsylvania and each State
in which an Unencumbered Property is located, (iii) Certificates of Good
Standing for the Company from the State of Maryland and the Commonwealth of
Pennsylvania, and (iv) certificates of good standing and certificates from the
Borrower certifying as to the applicable organizational documents of the
Guarantors.
3By-laws; Resolutions. All action on the part of the Borrower and each Guarantor
necessary for the valid execution, delivery and performance by the Borrower and
each Guarantor of this Agreement and the other Loan Documents to which it is or
is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Agent shall have been provided to the Agent.
4Incumbency Certificate; Authorized Signers. The Agent shall have received from
the Company an incumbency certificate, dated as of the Effective Date, signed by
a duly authorized officer of the Company and giving the name and bearing a
specimen signature of each individual who shall be authorized: (a) to sign, in
the name and on behalf of the Company (in its own capacity and as general
partner on behalf of Borrower and on behalf of each Guarantor which is a
partnership), each of the Loan Documents to which the Borrower, any Guarantor or
the Company is or is to become a party; (b) to make Loan Requests and Conversion
Requests on behalf of the Borrower; and (c) to give notices and to take other
action on behalf of the Borrower under the Loan Documents.
5Opinions of Counsel Concerning Organization and Loan Documents. Each of the
Lenders and the Agent shall have received favorable opinions from Borrower’s and
Guarantors’ counsel addressed to the Lenders and the Agent and dated as of the
Effective Date, in form and substance satisfactory to the Agent.
6Payment of Fees. The Borrower shall have paid to the Agent the fees pursuant to
§4.1 and shall have paid all other expenses as provided in §15 hereof then
outstanding.
7Closing Certificate. The Borrower shall have delivered to the Agent a
certificate of the Borrower, signed on its behalf by a Responsible Officer,
certifying that the conditions specified in §§10.1-10.6, §10.8 and §11.1 have
been satisfied and that there has been no event or circumstance in the business,
operations, financial or other condition or prospects of the Borrower, the
Company or any Related Company since the Balance Sheet Date, that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.
8Compliance Certificate. The Borrower shall have provided to the Agent and each
of the Lenders a certificate of the Company, signed on its behalf by a
Responsible Officer, certifying as to pro forma compliance with the financial
covenants in §9 as of the Effective Date, taking into account any Loans to be
made or Letters of Credit to be issued on such date.
Without limiting the generality of the provisions of the last paragraph of
§14.3, for purposes of determining compliance with the conditions specified in
this §10, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.




--------------------------------------------------------------------------------




11 CONDITIONS TO ALL CREDIT ADVANCES. The obligations of the Lenders to make any
Loan or to issue, amend, renew or extend any Letter of Credit, whether on or
after the Effective Date, shall also be subject to the satisfaction of the
following conditions precedent:
1Representations True; No Event of Default; Compliance Certificate. Each of the
representations and warranties of the Borrower and the Guarantors contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true as of
the date as of which they were made and shall also be true in all material
respects at and as of the time of the making of such Loan or the issuance of
such Letter of Credit, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by this Agreement and the other Loan Documents and changes occurring
in the ordinary course of business that singly or in the aggregate are not
materially adverse, except to the extent that such representations and
warranties relate expressly to an earlier date, and except to the extent that
such representation and warranty is qualified by materiality, in which case it
shall be true in all respects); the Borrower shall have performed and complied
with all terms and conditions herein required to be performed by it or prior to
the Borrowing Date of such Loan or the issuance date of such Letter of Credit;
and no Default or Event of Default shall have occurred and be continuing on the
date of any Loan Request or on the Borrowing Date of such Loan or on the date of
any Letter of Credit Application or on the issuance date of such Letter of
Credit or would occur as a result of the making of such Loan or the issuance of
such Letter of Credit. Each of the Lenders shall have received a Compliance
Certificate of the Borrower, signed on its behalf by a Responsible Officer, to
such effect, which certificate will include, without limitation, computations
evidencing compliance with the covenants contained in §9.1 through §9.7 hereof
after giving effect to such requested Loan or Letter of Credit.
2No Legal Impediment. No change shall have occurred after the date of this
Agreement in any law or regulations thereunder or interpretations thereof that
in the reasonable opinion of any Lender would make it illegal for such Lender to
make such Loan or to hold an interest in such Letter of Credit.
3Governmental Regulation. Each Lender shall have received such statements in
substance and form reasonably satisfactory to such Lender as such Lender shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.
4Proceedings and Documents. All proceedings in connection with the transactions
contemplated by this Agreement, the other Loan Documents and all other documents
incident thereto shall be reasonably satisfactory in substance and in form to
the Agent, and the Lenders shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
Each Loan Request or Letter of Credit Application (other than a Loan Request
requesting only a conversion of any Loan (other than a Competitive Bid Loan) to
the other Type or a continuation of Eurocurrency Rate Loan (other than a
Competitive Bid Loan)) submitted by the Borrower, and each amendment, renewal,
or extension of any Letter of Credit shall be deemed to be a representation and
warranty that the conditions specified in §11.1 have been satisfied on and as of
the applicable Borrowing Date or date on which a Letter of Credit is issued.
12 EVENTS OF DEFAULT; ACCELERATION; ETC.
1Events of Default. If any of the following events (“Events of Default” or, if
the giving of notice or the lapse of time or both is required, then, prior to
such notice or lapse of time, “Defaults”) shall occur:
(a)the Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable;




--------------------------------------------------------------------------------




(b)the Borrower shall fail to pay any interest or fees on the Loans or any other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, and such failure shall continue unremedied for three (3)
days;
(c)the Borrower or the Company shall fail to comply with any of its covenants
contained in the first sentence of §7.6 or any of §7.11, §8 or §9 hereof;
(d)(i) the Borrower shall fail to comply with any of its covenants contained in
§7.5 for thirty (30) days after the earlier of (A) a Responsible Officer of the
Borrower having knowledge of such failure or (B) written notice of such failure
from Agent to the Borrower; or (ii) the Borrower, any Guarantor or the Company
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents (other than those specified elsewhere in this
§12) for thirty (30) days after written notice of such failure from Agent to the
Borrower;
(e)any representation or warranty of the Borrower or any Guarantor in this
Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement, shall
prove to have been false in any material respect (or in all respects, to the
extent that such representation or warranty is qualified by materiality) upon
the date when made or deemed to have been made or repeated; provided, however,
that with respect to the representations and warranties of the Borrower
contained in §6.2, §6.3, §6.13, §6.18 and §6.21, if the condition or event
making the representation and warranty false is capable of being cured by the
Borrower, no enforcement action has been commenced against the Borrower or the
applicable Unencumbered Property on account of such condition or event, the
applicable Unencumbered Property is not subject to risk of forfeiture due to
such condition or event, and the Borrower promptly commences the cure thereof
after the Borrower’s first obtaining knowledge of such condition or event, the
Borrower shall have a period of thirty (30) days after the date that the
Borrower first obtained knowledge of such condition or event during which the
Borrower may cure such condition or event (or, if such condition or event is not
reasonably capable of being cured within such thirty (30) day period, such
additional period of time as may be reasonably required in order to cure such
condition or event but in any event such period shall not exceed six (6) months
from the date that the Borrower first obtained knowledge of such condition or
event), and no Event of Default shall exist hereunder during such thirty (30)
day or additional period so long as the Borrower continuously and diligently
pursues the cure of such condition or event and the other conditions to such
cure period have not changed. Notwithstanding the foregoing, the failure of any
Unencumbered Property to comply with such representations shall result in such
Unencumbered Property’s no longer qualifying as Unencumbered Property under this
Agreement while such non-compliance is in effect, but such disqualification
shall not by itself constitute a Default or Event of Default;
(f)the Borrower, the Company or any of the Related Companies shall fail to pay
at maturity, or within any applicable period of grace, any Recourse
Indebtedness, or shall fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing Indebtedness for such period of time as would permit (assuming the
giving of appropriate notice if required and the passage of any applicable grace
or cure periods) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof, unless in any event the aggregate
amount of all such defaulted Recourse Indebtedness is less than $50,000,000.00;
(g)any of the Borrower, the Company or any other Guarantor shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any substantial part of its properties or shall
commence any case or other proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application




--------------------------------------------------------------------------------




shall be filed or any such case or other proceeding shall be commenced against
any such Person and such Person shall indicate its approval thereof, consent
thereto or acquiescence therein, or any of the events described in this
paragraph shall occur with respect to any other Related Company or any
Unconsolidated Entity and such event shall have a Material Adverse Effect;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower, the Company, or any other Guarantor, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, the Company, or any other Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered, or any of the events
described in this paragraph shall occur with respect to any other Related
Company or any Unconsolidated Entity and such event shall have a Material
Adverse Effect;
(i)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty days, whether or not consecutive, any uninsured final judgment
against the Borrower that, with other outstanding uninsured final judgments,
undischarged, against the Borrower, the Company or any of the Related Companies,
exceeds in the aggregate $30,000,000;
(j)if any of the Loan Documents or any material provision of any Loan Documents
shall be unenforceable, cancelled, terminated, revoked or rescinded otherwise
than in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Agent, or any action at law, suit or in
equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower, any Guarantor or the Company, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;
(k)the Borrower, any Guarantor or the Company shall be indicted for a federal
crime, a punishment for which could include the forfeiture of any assets of the
Borrower;
(l)the Borrower shall fail to pay, observe or perform any term, covenant,
condition or agreement contained in any agreement, document or instrument
evidencing, securing or otherwise relating to any Indebtedness of the Borrower
to any Lender (other than the Obligations) and/or relating to any Permitted Lien
(other than the Obligations) within any applicable period of grace provided for
in such agreement, document or instrument;
(m)an ERISA Reportable Event shall have occurred that, in the opinion of the
Requisite Lenders, when taken together with all other ERISA Reportable Events
that have occurred, could reasonably be expected to result in liability of the
Related Companies in an aggregate amount exceeding $5,000,000;
(n)the Company shall at any time fail to retain direct or indirect management
and Control of the Borrower;
(o)a Change of Control shall occur;
(p)any “Event of Default”, as defined in any of the other Loan Documents shall
occur;
then the Agent and the Lenders shall have the remedies described in §12.2.
2Remedies. If any Event of Default occurs and is continuing, the Agent shall, at
the request of, or may, with the consent of, the Requisite Lenders, take any or
all of the following actions:
(a)declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to issue, renew or extend Letters of Credit to be terminated,
whereupon such Commitments and obligation shall be terminated;




--------------------------------------------------------------------------------




(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c)require that the Borrower Cash Collateralize the Letter of Credit Obligations
(in an amount equal to the then outstanding amount thereof); and
(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of any Event of Default specified in
§12.1(g) or §12.1(h) with respect to the Borrower, the obligation of each Lender
to make Loans and any obligation of the L/C Issuer to issue, renew or extend
Letters of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the Letter of Credit Obligations as aforesaid shall automatically
become effective, in each case without further act of the Agent or any Lender.
3Remedies Cumulative. No remedy herein conferred upon any Lender or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law.
4Distribution of Enforcement Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Agent or any Lender as the case may be, receives any monies in connection with
the enforcement of any of the Loan Documents, such monies shall, subject to the
provisions of §2.11 and §2.12, be distributed for application as follows:
(a)First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent to such monies;
(b)Second, to all other Obligations in such order or preference as the Requisite
Lenders may determine; provided, however, that distribution in respect of such
Obligations shall be made among the Lenders pro rata in accordance with each
Lender’s respective Credit Exposure; and provided, further, that the Agent may
in its discretion make proper allowance to take into account any Obligations not
then due and payable;
(c)Third, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §§2.9 and 2.11;
(d)Fourth, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Requisite Lenders and the Agent of all of the
Obligations, and the deposit in any Cash Collateral account established pursuant
to §2.11 of the amount required thereby, to the payment of any obligations
required to be paid pursuant to laws applicable to the enforcement proceedings;
and
(e)Fifth, the excess, if any, shall be returned to the Borrower or to such other
Persons as are legally entitled thereto.
Subject to §§2.9(c) and 2.11, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Third above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit




--------------------------------------------------------------------------------




have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
13 SETOFF. Borrower hereby grants to each Lender, a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
such Lender hereunder, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of such Lender or in transit to it.
At any time, without demand or notice (any such notice being expressly waived by
Borrower), any Lender may setoff the same or any part thereof and apply the same
to any liability or obligation of Borrower hereunder even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY THE BORROWER. Each of the Lenders agrees with each other Lender that
if such Lender shall receive from the Borrower, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
claim evidenced by the Notes held by such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition-and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest, unless the Lender
from whom such payment is recovered is required to pay interest thereon, in
which case each Lender returning funds to such Lender shall pay its allocable
share of such interest based on the period of time that it was in possession of
the funds being returned. Notwithstanding the foregoing, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of §2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.
14 THE AGENT.
1Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any
Guarantor nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.




--------------------------------------------------------------------------------




2Rights as a Lender. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
3Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in §§25
and 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Agent shall be deemed not to have knowledge of any
Default (other than a Default under §12.1(a) or §12.1(b) (with respect to
interest and fees)) unless and until notice describing such Default is given in
writing to the Agent by the Borrower, a Lender or the L/C Issuer.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in §10 or 11 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
4Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the




--------------------------------------------------------------------------------




issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
5Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by the Agent. The Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
6Resignation or Removal of Agent. The Agent may at any time (a) give notice of
its resignation to the Lenders, the L/C Issuer and the Borrower or (b) be
removed by written notice of the Requisite Lenders with the consent of the
Borrower if the Agent engages in gross negligence or willful misconduct in the
performance of its duties under the Loan Documents, as determined by a court of
competent jurisdiction by a final and non-appealable judgment, and such
resignation or removal shall become effective upon the earlier of the
appointment of a successor Agent (and acceptance of such appointment by such
successor) as set forth below or 30 days after the delivery of such notice of
resignation by the Agent or such notice of removal by the Requisite Lenders, as
applicable. The Agent shall also submit a notice of resignation at the request
of the Requisite Lenders if the Agent assigns all of its Commitments and Loans
pursuant to §18. Upon receipt of any such notice of resignation or delivery of
such notice of removal, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or the Agent receives
notice of its removal from the Requisite Lenders, then the retiring or removed
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Agent (except any Agent fees, and a pro-rated portion
of any such fees paid in advance to the Agent which relate to any period after
resignation shall be promptly refunded to the Borrower) shall instead be made by
or to each Lender and the L/C Issuer directly, until such time as the Requisite
Lenders appoint a successor Agent as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and §15 shall continue in effect for the benefit of
such retiring or removed Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.
Any resignation or removal by Bank of America as Agent pursuant to this Section
shall also constitute its resignation or removal as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s




--------------------------------------------------------------------------------




appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed L/C Issuer and Swingline Lender, (b) the retiring or removed L/C Issuer
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring or removed L/C Issuer to effectively
assume the obligations of the retiring or removed L/C Issuer with respect to
such Letters of Credit.
7Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
8No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunners, Arrangers or Syndication Agent, Documentation Agent, or
Managing Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the L/C Issuer
hereunder.
9Agent May File Proofs of Claim. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to the Borrower
or any Guarantor, the Agent (irrespective of whether the principal of any Loan
or Letter of Credit Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agent under §2.9(i) and (j), 4.2 and 15) allowed
in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under §§4.2 and 15.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.
10Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Agent, at its option and in its discretion, to release any Guarantor (other than
the Company) from its obligations




--------------------------------------------------------------------------------




under the Guaranty if (x) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, including if such Guarantor no longer owns any
Unencumbered Properties or (y) such Person becomes an Unencumbered Property
Subsidiary and is therefore no longer required to be a Guarantor under the
definition of “Unencumbered Property”. Upon request by the Agent at any time,
the Requisite Lenders will confirm in writing the Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this §14.10.
11Payments by Agent. The Agent shall promptly distribute to each Lender such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders, except as otherwise expressly provided herein or in any of the other
Loan Documents. If any amount which the Agent is required to distribute to the
Lenders pursuant to this §14.11 is actually distributed to any Lender on a date
which is later than the first Business Day following the Agent’s receipt of the
corresponding payment from the Borrower, the Agent shall pay to such Lender on
demand an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such late distribution to such Lender,
times (iii) a fraction, the numerator of which is the number of days or portion
thereof that elapsed from and including the second Business Day after the
Agent’s receipt of such corresponding payment from the Borrower to the date on
which the amount so required to be distributed to such Lender actually is
distributed, and the denominator of which is 365. Notwithstanding anything to
the contrary contained herein or any of the other Loan Documents, in no event
shall the Borrower or any Guarantor be required to reimburse Agent for any
amount paid by Agent pursuant to the provisions of this §14.11.
15 EXPENSES; INDEMNITY; DAMAGE WAIVER.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out‑of‑pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out‑of‑pocket expenses incurred by the Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Agent, any Lender or the
L/C Issuer, in connection with the enforcement or preservation of its rights
after the occurrence of a Default or an Event of Default (including in any
restructuring or work-out) (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)Indemnification by the Borrower. The Borrower shall indemnify the Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or,




--------------------------------------------------------------------------------




in the case of the Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in §4.4), (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of §2.7(c).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Agent, the L/C Issuer and the Swingline Lender, the replacement of any Lender,
the termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
16 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below),




--------------------------------------------------------------------------------




except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to §2.2(a) or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities laws.
17 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any the making of any Loan or
the issuance, renewal or amendment of any Letter of Credit, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding. The indemnification obligations of the Borrower provided herein and
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to the Agent, the L/C Issuer or any Lender at any time
by or on behalf of the Borrower pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower hereunder.
18 SUCCESSORS AND ASSIGNS.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted




--------------------------------------------------------------------------------




hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest in accordance with the
provisions of subsection (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Letter of Credit
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $2,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Competitive Bid Loans or the Swingline Lender’s rights and obligations in
respect of Swingline Loans;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliated Lender;
(B)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required;




--------------------------------------------------------------------------------




(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $2,500; provided, however, that no such
processing and recordation fee shall be required for an assignment by a Lender
to an Affiliate of such Lender and the Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of §§4.4, 4.5, 4.6, and 15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.




--------------------------------------------------------------------------------




(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Head Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans and Letter of Credit
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§25 that affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
§§4.4, 4.5 and 4.6 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of §13 as though it were a Lender, provided such Participant agrees to be
subject to §4.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under §4.4, 4.5 or 4.6 than the applicable Lender
would have been entitled to receive




--------------------------------------------------------------------------------




with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of §4.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with §4.4(e) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swingline Lender. In the event of any such resignation as L/C Issuer
or Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all Letter of Credit Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to §2.9(c)). If Bank of America
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to §2.8(c). Upon the appointment of a
successor L/C Issuer and/or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Bank of America to effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.
(h)Designated Banks. Any Lender (each, a “Designating Lender”) may at any time
designate one Designated Bank, which shall be an Affiliate of the Designating
Lender, to fund Competitive Bid Loans on behalf of such Designating Lender
subject to the terms of this §18(i) and the provisions in §18(a) and §18(b)
shall not apply to such designation. No Lender may designate more than one (1)
Designated Bank. The parties to each such designation shall execute and deliver
to the Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Bank, the Agent will accept
such Designation Agreement and will give prompt notice thereof to the Borrower,
whereupon, (i) the Borrower shall execute and deliver to the Designating Bank a
Designated Bank Note payable to the order of the Designated Bank, (ii) from and
after the effective date specified in the Designation Agreement, the Designated
Bank shall become a party to this Agreement with a right to make Competitive Bid
Loans on behalf of its Designating Lender pursuant to §2.10 after the Borrower
has accepted a Competitive Bid Loan (or portion thereof) of such Designating
Lender, and (iii) the Designated Bank shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Bank which is not otherwise required to repay
obligations of such Designated Bank which are then due and payable; provided,
however, that regardless of such designation and assumption by




--------------------------------------------------------------------------------




the Designated Bank, the Designating Lender shall be and remain obligated to the
Borrower, the Agent and the other Lenders for each and every of the obligations
of the Designating Lender and its related Designated Bank with respect to this
Agreement, including, without limitation, any indemnification obligations
hereunder and any sums otherwise payable to the Borrower by the Designated Bank.
Each Designating Lender shall serve as the administrative agent of the
Designated Bank and shall on behalf of, and to the exclusion of, the Designated
Bank: (i) receive any and all payments made for the benefit of the Designated
Bank and (ii) give and receive all communications and notices and take all
actions hereunder, including, without limitation, votes, approvals, waivers,
consents and amendments under or relating to this Agreement and the other Loan
Documents. Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as administrative agent for
the Designated Bank and shall not be signed by the Designated Bank on its own
behalf but shall be binding on the Designated Bank to the same extent as if
actually signed by the Designated Bank. The Borrower, the Agent, and Lenders may
rely thereon without any requirement that the Designated Bank sign or
acknowledge the same. No Designated Bank may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Bank.
19 NOTICES, ETC. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by Telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower or any Guarantor, at 500 Chesterfield Parkway, Malvern, PA
19355, Attention: Chief Financial Officer, facsimile: (610) 644-4129 or at such
other address for notice as the Borrower shall last have furnished in writing to
the Agent;
(ii)if to the Agent, the L/C Issuer or the Swingline Lender, at 101 South Tryon
Street, 15th Floor, NC1-002-15-36, Charlotte, North Carolina 28255, Attention:
Kimberly D. Williams, Agency Management, facsimile: (704) 409-0650, telephone:
(980) 387-5448 or such other address for notice as the Agent shall last have
furnished in writing to the Borrower, with a copy to the Agent at the Agent’s
Head Office; or
(iii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(a)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to §2 if such Lender or the L/C
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such section by electronic communication. The Agent or the
Borrower may, in its discretion, agree




--------------------------------------------------------------------------------




to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of Borrower Materials through the internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(c)Change of Address, Etc. Each of the Borrower, the Agent, the L/C Issuer and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record (i)
an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(d)Reliance by the Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Request and




--------------------------------------------------------------------------------




Swingline Loan Requests) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Agent may be recorded by the
Agent, and each of the parties hereto hereby consents to such recording.
20 GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
(a)GOVERNING LAW. THIS AGREEMENT and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE COMPANY, ON BEHALF
OF ITSELF AND EACH GUARANTOR, IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH OF THE BORROWER AND THE COMPANY, ON BEHALF OF ITSELF
AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN §19. NOTHING




--------------------------------------------------------------------------------




IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
21 HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
22 COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic means
(including via “pdf” files) shall be effective as delivery of a manually
executed counterpart of this Agreement; provided, that at the request of any
party, each party shall confirm such facsimile or electronic transmission by
providing duplicate original counterparts.
23 ENTIRE AGREEMENT. The Loan Documents, the Fee Letter and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §25.
24 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
25 CONSENTS, AMENDMENTS, WAIVERS, ETC. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Requisite Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to §12.2) without the written consent of such Lender (other
than changes in the Commitments pursuant to §2.2);
(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
§25) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Super-Majority Lenders shall be
necessary to amend the determination or amount of the default rate in §4.9 or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the default rate in §4.9;
(d)change §12.4 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;




--------------------------------------------------------------------------------




(e)change any provision of this Section or the definition of “Requisite Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
(f)release the Borrower from the Obligations, release all or substantially all
of any collateral pledged to the Agent hereunder or release a Guarantor from the
Guaranty without the written consent of each Lender, except to the extent the
release of any Guarantor (other than the Company) is permitted pursuant to
§14.10 (in which case such release may be made by the Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
26 SEVERABILITY. If any provision of this Agreement or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this §26, if and to the extent that
the enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Agent, the L/C Issuer or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
27 ACKNOWLEDGMENTS. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Arranger, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Agent nor the Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan




--------------------------------------------------------------------------------




Documents; and (iii) the Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the Agent nor
the Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
The Borrower hereby acknowledges that: (i) neither the Agent nor any Lender has
any fiduciary relationship with, or fiduciary duty to, the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents; (ii)
the relationship in connection herewith between the Agent and the Lenders, on
the one hand, and the Borrower, on the other hand, is solely that of debtor and
creditor and (iii) no joint venture or partnership among any of the parties
hereto is created hereby or by the other Loan Documents, or otherwise exists by
virtue of the Facility or the Loans.
28 NO WAIVER; CUMULATIVE REMEDIES. No failure by any Lender, the L/C Issuer or
the Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and the Guarantors or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with §12.2 for the benefit of all the Lenders and
the L/C Issuer; provided, however, that the foregoing shall not prohibit (a) the
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with §13
(subject to the terms of §4.13), or (d) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any Guarantor under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Agent hereunder and under the other Loan Documents, then (i) the Requisite
Lenders shall have the rights otherwise ascribed to the Agent pursuant to §12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to §4.13, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.
29 INTEREST RATE LIMITATION. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.




--------------------------------------------------------------------------------




30 USA PATRIOT ACT NOTICE. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and Guarantor and other information that will allow such Lender or
the Agent, as applicable, to identify such Borrower in accordance with the Act.
The Borrower shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
31 REPLACEMENT OF LENDERS. If the Borrower is entitled to replace a Lender
pursuant to §4.12(b), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, §18), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)the Borrower shall have paid to the Agent the assignment fee specified in
§18(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under §4.8) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under §4.5 or 4.6 or payments required to be made pursuant to §4.4, such
assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
32 TRANSITIONAL ARRANGEMENTS.
(a)Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this §32. On
the Effective Date, the rights and obligations of the parties under each of the
Existing Credit Agreement and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that
any of the “Outstanding Obligations” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement shall, for purposes
of this Agreement, be Outstanding Obligations hereunder. The Lenders' interests
in such Outstanding Obligations, and participations in such Letters of Credit
shall be reallocated on the Effective Date in accordance with each Lender's
applicable Commitment Percentage.
(b)Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Effective Date, each Lender will promptly return to
the Borrower, marked “Cancelled” or “Replaced”, the notes of the Borrower held
by such Lender pursuant to the Existing Credit Agreement.
(c)Interest and Fees under Existing Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Effective
Date (prorated in the case of any fractional periods),




--------------------------------------------------------------------------------




and shall be paid on the Effective Date in accordance with the method specified
in the Existing Credit Agreement as if such agreements were still in effect.
[Remainder of Page Intentionally Left Blank]
 
 
 



 
 
 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.


LIBERTY PROPERTY LIMITED PARTNERSHIP
By: Liberty Property Trust, its general
partner






By: /s/ George J. Alburger, Jr.    
Name: George J. Alburger, Jr.
Title: Chief Financial Officer


LIBERTY PROPERTY TRUST






By: /s/ George J. Alburger, Jr.    
Name: George J. Alburger, Jr.
Title: Chief Financial Officer
BANK OF AMERICA, N.A., as a Lender
and as Administrative Agent






By: /s/ Cheryl Sneor        
Name: Cheryl Sneor
Title: Vice President


JPMORGAN CHASE BANK, N.A.






By: /s/ Mohammad S. Hasan        
Name: Mohammad S. Hasan
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION




--------------------------------------------------------------------------------










By: /s/ Shari L. Reams-Henofer        
Name: Shari L. Reams-Henofer
Title: Senior Vice President


WELLS FARGO BANK, N.A., as a Lender and as Documentation Agent






By: /s/ Jayson M. Tonkon        
Name: Jayson M. Tonkon
Title: Vice President


CITIZENS BANK OF PENNSYLVANIA, as a Lender and as Documentation Agent






By: /s/ Kellie Anderson        
Name: Kellie Anderson
Title: Senior Vice President
SUNTRUST BANK, as a Lender and as Documentation Agent






By: /s/ Gregory T. Horstman        
Name: Gregory T. Horstman
Title: Senior Vice President
PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Documentation Agent






By: /s/ Shari L. Reams-Henofer        
Name: Shari L. Reams-Henofer
Title: Senior Vice President


RBS CITIZENS BANK, N.A.






By: /s/ Charles J. Cooke Jr.            
Name: Charles J. Cooke Jr.
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCIATION








--------------------------------------------------------------------------------






By: /s/ Curt M. Steiner            
Name: Curt M. Steiner
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION






By: /s/ D. Brian Gregory            
Name: D. Brian Gregory
Title: Director




CITIBANK N.A.






By: /s/ John C. Rowland        
Name: John C. Rowland
Title: Vice President
GOLDMAN SACHS BANK USA






By: /s/ Rebecca Kratz            
Name: Rebecca Kratz
Title: Authorized Signatory




CAPITAL ONE, NATIONAL ASSOCIATION






By: /s/ Ashish Tandon            
Name: Ashish Tandon
Title: Vice President








UNION BANK, N.A.






By: /s/ John Feeney        
Name: John Feeney
Title: Senior Director


BRANCH BANKING AND TRUST
COMPANY










--------------------------------------------------------------------------------




By: /s/ Glenn A. Page            
Name: Glenn A. Page
Title: Senior Vice President


SUNTRUST BANK






By: /s/ Daniel J. Reddy            
Name: Daniel J. Reddy
Title: Senior Vice President


REGIONS BANK




By: /s/ Kyle Upton            
Name: Kyle Upton
Title: Vice President
TD BANK, N.A.






By: /s/ William Hutchinson_____
Name: William Hutchinson
Title: Vice President
HUNTINGTON NATIONAL BANK






By: /s/ Marla S. Bergin            
Name: Marla S. Bergin
Title: Vice President


















































--------------------------------------------------------------------------------






 


EXHIBIT A
FORM OF NOTE
[Date]
$[___________]
FOR VALUE RECEIVED, the undersigned, LIBERTY PROPERTY LIMITED PARTNERSHIP, a
Pennsylvania limited partnership (the “Borrower”), promises to pay, without
offset or counterclaim, to the order of ____________ (hereinafter, together with
its successors in title and assigns, the “Lender”) at the Agent’s Head Office
(as defined in the Credit Agreement referred to below), the principal sum of
_____________ DOLLARS ($__________) or, if less, the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the Fourth
Amended and Restated Credit Agreement, dated as of March 26, 2014, among the
Lender, the Borrower, Liberty Property Trust, the other lending institutions
named therein and Bank of America, N.A., as administrative agent (the “Agent”)
(as amended, restated, replaced, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in §1.2 of the
Credit Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal from time to time at the times
provided in the Credit Agreement and (b) interest from the date hereof on the
principal amount from time to time unpaid at the rates and times set forth in
the Credit Agreement and in all cases in accordance with the terms of the Credit
Agreement. Late charges and other charges and default rate interest shall be
paid by Borrower in accordance with the terms of the Credit Agreement. The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Maturity Date.
The Lender may endorse the record relating to this Note with appropriate
notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Agent in the Register, be conclusive
and binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in Dollars as specified
in the Credit Agreement in immediately available funds to the account designated
by the Agent pursuant to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement. The principal of this Note is subject
to prepayment in whole or in part in the manner and to the extent specified in
the Credit Agreement. The principal of this Note, the interest accrued on this
Note and all other obligations of the Borrower are full recourse obligations of
the Borrower, and all Real Estate Assets and other properties shall be available
for the payment and performance of this Note, the interest accrued on this Note,
and all of such other Obligations.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.




--------------------------------------------------------------------------------




The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note, and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT
WOULD REQUIRE APPLICATION OF SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.
LIBERTY PROPERTY LIMITED PARTNERSHIP
By:    LIBERTY PROPERTY TRUST,
its general partner
By: ________________________
Name:
Title:


LOANS AND PRINCIPAL PAYMENTS




Date
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total




Notation
Made By
Prime
Rate
Eurocurrency Rate
Prime
Rate
Eurocurrency Rate
Prime
Rate
Eurocurrency Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------














 
EXHIBIT B
FORM OF LOAN REQUEST
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355


[Date]


Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)


Ladies and Gentlemen:
Re:    Loan Request under Fourth Amended and Restated Credit Agreement dated as
of            March 26, 2014.
This Loan Request is delivered pursuant to §2.5 of the Fourth Amended and
Restated Credit Agreement, dated as of March 26, 2014, among LIBERTY PROPERTY
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), Bank
of America, N.A. and the other lending institutions from time to time party
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for
itself and the Lenders (the “Agent”) and the other parties thereto (as amended,
restated, replaced, supplemented or modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definitions herein shall have
the meaning given to them in the Credit Agreement.
We hereby request that the Lenders make a Loan under the Credit Agreement as
follows:
(A)
Principal amount requested                 _________

Proposed Borrowing Date Shall be a Business Day at least (a) one (1) Business
Day in the case of a Base Rate Loan, or (b) two (2) Business Days in the case of
a Eurocurrency Rate Loan, in each case after the date hereof.
(B)
                _________

Interest Period     For any Eurocurrency Rate Loan 7 days or 1, 2, or 3 months.
(C)
                    _________

Type of Borrowing     The Borrower shall indicate whether the requested
Borrowing is for a Base Rate Loan or Eurocurrency Rate Loan.
(D)
                    _________

(E)Revolving Availability as of the date hereof        _________
(F)This Loan Request is submitted pursuant to, and shall be governed by, and
subject to satisfaction of, the terms, conditions and provisions set forth in
§2.5 of the Credit Agreement.




--------------------------------------------------------------------------------




The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.3, §9.5 and §9.6 of the Credit
Agreement, and will remain in compliance with such covenants after the making of
the requested Loan, as evidenced by a Compliance Certificate in the form of
Exhibit C to the Credit Agreement of even date, herewith delivered to you
simultaneously with this Loan Request. We also understand that if you grant this
request, this request obligates us to accept the requested Loan on such date.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith, were true as of the date as of which
they were made, are also true at and as of the date hereof, and will also be
true at and as of the proposed Borrowing Date of the Loan requested hereby, in
each case except as otherwise permitted pursuant to the provisions of §11.1 of
the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the Borrowing Date, and (iii) no Default or Event of
Default has occurred and is continuing, or is reasonably likely to occur as a
result of making the Loan requested herein.
Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:
Person to be Paid


Amount to be    Name, Account No.,
Transferred    Address, etc.


$______________        
        
Attention:    
Account No.:    


$______________        
        
Attention:    
Account No.:    


[Remainder of page intentionally left blank]


Very truly yours,
Liberty Property Limited Partnership


By:    Liberty Property Trust,
its general partner
By: ______________________
Name:
Title:








--------------------------------------------------------------------------------




[ATTACH COMPLIANCE CERTIFICATE]


6






 


 
EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Liberty Property Trust, general partner of Liberty Property Limited Partnership
(the “Borrower”), hereby certifies as of the date hereof the following:
1.    No Defaults. The Responsible Officer signing this Compliance Certificate
on behalf of the Borrower has read a copy of the Fourth Amended and Restated
Credit Agreement dated as of March 26, 2014 (as amended, restated, replaced,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, Liberty Property Trust (the “Company”), Bank of America, N.A., the
other lending institutions party thereto, and BANK OF AMERICA, N.A., as
administrative agent (the “Agent”). Terms used herein and not otherwise defined
herein shall have the meanings set forth in §1.1 of the Credit Agreement. No
Default is continuing in the performance or observance of any of the covenants,
terms or provisions of the Credit Agreement or any of the other Loan Documents.
Without limiting the foregoing, the Borrower has not taken any actions which are
prohibited by the negative covenants set forth in §8 of the Credit Agreement.
Attached hereto as Appendix I are all relevant calculations needed to determine
whether the Borrower is in compliance with §9.1 through §9.3, §9.5 and §9.6,
inclusive, and §8.6 of the Credit Agreement as of the end of the most recently
completed fiscal quarter (except that in the case of Compliance Certificates
delivered pursuant to §2.5(a), §2.10(k), §11.1 or §7.13, the calculations
determining compliance with §9.1, §9.2 and §9.3 have been computed on a pro
forma basis after giving effect to the proposed transaction and, if the list of
Unencumbered Properties attached hereto has been updated since the list attached
to the most recent Compliance Certificate delivered pursuant to §7.4(d), Value
of All Unencumbered Properties and Unencumbered Net Operating Income have been
computed on the basis of such updated list).
2.    No Material Changes, Etc. Except as disclosed on Appendix II hereto, since
the Balance Sheet Date, there has been no event or circumstance in the business,
operations, financial or other conditions or prospects of the Borrower, the
Company or any other Related Company, that has had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
3.    No Materially Adverse Contracts, Etc. Neither the Borrower nor the Company
is subject to any charter, corporate, trust, partnership or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected, in the reasonable judgment of the Company’s officers, in the future to
have a Materially Adverse Effect. Neither the Borrower nor the Company is a
party to any contract or agreement




--------------------------------------------------------------------------------




that has or is expected, in the reasonable judgment of the Company’s officers,
to have a Materially Adverse Effect.
4.    [Include for Compliance Certificates delivered pursuant to §7.4(d) and
§7.13 and for other Compliance Certificates as described in §5.1]. Attached
hereto as Appendix III is a list of the Unencumbered Properties as of
_____________. The Borrower certifies that each of the Real Estate Assets listed
on Appendix III satisfied on said date, each of the conditions set forth in the
definition of Unencumbered Property, except to the extent that waivers may have
been granted pursuant to §5.2. Appendix III lists for each Unencumbered
Property, its street address, name of the owner, number of square feet and
number of leased square feet.
LIBERTY PROPERTY LIMITED PARTNERSHIP
By:    LIBERTY PROPERTY TRUST,
its general partner


By: _______________________
Name:
Title:




6








 


 
Exhibit D
FORM OF SWINGLINE LOAN REQUEST


Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:
Re:    Swingline Loan Request under Fourth Amended and Restated Credit Agreement
            dated as of March 26, 2014




--------------------------------------------------------------------------------




Pursuant to §2.8(b) of the Fourth Amended and Restated Credit Agreement, dated
as of March 26, 2014, among Liberty Property Limited Partnership, a Pennsylvania
limited partnership (the “Borrower”), Liberty property Trust, a Maryland trust,
Bank of America, N.A. and the other lending institutions which are or may become
parties thereto from time to time (the “Lenders”), and Bank of America, N.A., as
administrative agent for itself and the other Lenders (the “Agent”) (as amended,
restated, replaced, supplemented or otherwise modified, the “Credit Agreement”),
we hereby request that the Swingline Lender make a Swingline Loan as follows:
(i)    Principal amount requested: $__________
(ii)    Proposed Borrowing Date: __________
This Swingline Loan Request is submitted pursuant to, and shall be governed by,
and subject to satisfaction of, the terms, conditions and provisions set forth
in §2.8 of the Credit Agreement. As provided therein, all Swingline Loans are
Base Rate Loans.
The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.3, §9.5 and §9.6 of the Credit
Agreement, and will remain in compliance with such covenants after the making of
the requested Swingline Loan. The Borrower also certifies that after giving full
effect to the requested Loans the aggregate principal amount of all outstanding
Swingline Loans is less than or equal to $90,000,000.
We also understand that if you grant this request this request obligates us to
accept the requested Swingline Loan on such date. All terms defined in the
Credit Agreement and used herein without definition shall have the meanings set
forth in §1.1 of the Credit Agreement.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed Borrowing Date of the Swingline Loan requested hereby, in
each case except as otherwise permitted pursuant to the provisions of §11.1 of
the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the Borrowing Date, and (iii) no Default or Event of
Default has occurred and is continuing, or will occur as a result of the making
of the Loan requested herein.
Very truly yours,
Liberty Property Limited Partnership


By:
Liberty Property Trust,

its general partner




By: ______________________
Name:
Title:






6




--------------------------------------------------------------------------------






 


 
Exhibit E
FORM OF
ASSIGNMENT AND ASSUMPTION
[Dated]
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between ________________________ (the “Assignor”) and
_________________________ (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent (as contemplated below), (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any Letters of Credit and Swingline Loans included
in such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:        



2.
Assignee:        

[and is an Affiliate/Approved Fund of ______________11 Select Lender as
applicable.]


3.
Borrower:    Liberty Property Limited Partnership



4.
Agent:     Bank of America, N.A., as administrative agent under the Credit
Agreement









--------------------------------------------------------------------------------




5.
Credit Agreement:    The Fourth Amended and Restated Credit Agreement, dated as
of March 26, 2014, by and among Liberty Property Limited Partnership (the
“Borrower”), Liberty Property Trust, Bank of America, N.A., the other lenders
party thereto (the “Lenders”), and the Agent.



6.
Assigned Interest:                            





Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders (including any Letter of
Credit Draws) *
 
 

Amount of Commitment/Loans Assigned ** Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.
Base Rate Loans
Percentage Assigned of Commitment/Loans22 Set forth, to at least 9 decimals, as
a percentage of the Commitment/Loans of all Lenders thereunder.
CUSIP Number
 
Eurocurrency Rate Loans
$
$
________%
 
Competitive Bid Loans
$
$
_______%
 
Letter of Credit participations interest
$
$
_______%
 
Swingline Loan participations interest
$
$
_______%
 





[7.
Trade Date:    ______________]33 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By: ______________________________
Name:
Title:


ASSIGNEE




--------------------------------------------------------------------------------




[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:
Consented to and Accepted:


BANK OF AMERICA, N.A.,
acting in its capacity as Agent




By:    
Name:    
Title:


BANK OF AMERICA, N.A.,
acting in its capacity as Swingline Lender




By:    
Name:    
Title:




BANK OF AMERICA, N.A.,
acting in its capacity as L/C Issuer




By:    
Name:    
Title:


[Consented to:


LIBERTY PROPERTY LIMITED PARTNERSHIP,


By:    Liberty Property Trust,
its general partner


            
By: ____________________
Name:
Title:]44 To the extent required under the Credit Agreement.




ANNEX 1


    
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




--------------------------------------------------------------------------------






1.    Representations and Warranties.


1.1    Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, Liberty Property Trust (the “Company”), any other Guarantor, or any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, the
Company, any Guarantor, or any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements of an Eligible Assignee under the Credit Agreement (subject to the
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§6.4 and §7.4 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (viii) if the Assignee is not already a Lender under the
Credit Agreement, attached to this Assignment and Assumption is an
administrative questionnaire, in a form acceptable to the Agent, duly completed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts, which have
accrued to, but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and




--------------------------------------------------------------------------------




Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.6








 


 
EXHIBIT F
FORM OF LETTER OF CREDIT APPLICATION
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
[Trade Finance Operations
1 Fleet Way, 2nd Floor
(Fax: (800) 755-8743)
Scranton, PA 19507]


Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:
Re:    Letter of Credit Application under the Fourth Amended and Restated Credit
            Agreement dated as of March 26, 2014
Pursuant to §2.9 of the Fourth Amended and Restated Credit Agreement, dated as
of March 26, 2014, among you, the lending institutions which are or may become
parties thereto from time to time, other parties thereto, and us (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), we hereby request that you issue a Letter of Credit as
follows:
(i)    Name and address of beneficiary: ______________
(ii)    Face amount: $ ____________
(iii)    Proposed Issuance Date:    




--------------------------------------------------------------------------------




Proposed Expiration Date11 Each Letter of Credit shall have an initial term of
not more than one (1) year, and shall expire no later than fifteen (15) days
prior to the Maturity Date, except as otherwise provided in the Credit
Agreement.:    
(iv)
Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

(v)    Purpose of Letter of Credit: _______________
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.9 of the Credit Agreement.
The undersigned hereby certifies to you that it is in compliance with the
covenants specified in §9.1 through §9.3, §9.5 and §9.6 of the Credit Agreement,
and will remain in compliance with such covenants after the outstanding balance
of the Loans is adjusted to include the face amount of the requested Letter of
Credit.
Pursuant to §2.9(a) of the Credit Agreement, the undersigned hereby further
certifies that after giving effect to all Letters of Credit (i) the aggregate
Credit Exposure of all the Lenders does not exceed the Maximum Credit Amount;
(ii) the Credit Exposure of any Lender (excluding the Competitive Bid Loans owed
to such Lender) does not exceed such Lender’s Commitment; and (iii) the
outstanding amount of the Letter of Credit Obligations does not exceed the
Letter of Credit Sublimit of $50,000,000.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.9(h) and §2.9(i). All terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed issuance date of the Letter of Credit requested hereby,
in each case except as otherwise permitted pursuant to the provisions of §11.1
of the Credit Agreement, (ii) the Borrower has performed and complied with all
terms and conditions required by §11.1 of the Credit Agreement to be performed
by it on or prior to the issuance date of this Letter of Credit, (iii) and no
Default or Event of Default has occurred and is continuing, or will occur as a
result of the issuance of the Letter of Credit requested herein.
Very truly yours,
Liberty Property Limited Partnership
By:    Liberty Property Trust,
its general partner
By: ______________________
Name:
Title:




[ATTACH LETTER OF CREDIT APPLICATION, IF APPLICABLE]






--------------------------------------------------------------------------------




 
A/75906334.4
EXHIBIT G-1




Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of March 26, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), LIBERTY
PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other lending
institutions which are or may become parties thereto from time to time (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for itself and
the other Lenders (the “Agent”).
Pursuant to the provisions of §4.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 
[NAME OF LENDER]
  
 
Name: ________________________
 
 
Title: ________________________

Date: ________ __, 20[ ]
 
EXHIBIT G-2




Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of March 26, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), LIBERTY
PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the




--------------------------------------------------------------------------------




other lending institutions which are or may become parties thereto from time to
time (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for
itself and the other Lenders (the “Agent”).
Pursuant to the provisions of §4.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 
[NAME OF PARTICIPANT]
  
 
Name: ________________________
 
 
Title: ________________________

Date: ________ __, 20[ ]
 
EXHIBIT G-3


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of March 26, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), LIBERTY
PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other lending
institutions which are or may become parties thereto from time to time (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for itself and
the other Lenders (the “Agent”).
Pursuant to the provisions of §4.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.




--------------------------------------------------------------------------------




The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 
[NAME OF PARTICIPANT]
  
 
Name: ________________________
 
 
Title: ________________________

Date: ________ __, 20[ ]
6








A/75906334.4


 
EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of March 26, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (the “Borrower”), LIBERTY
PROPERTY TRUST, a Maryland trust, BANK OF AMERICA, N.A. and the other lending
institutions which are or may become parties thereto from time to time (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for itself and
the other Lenders (the “Agent”).
Pursuant to the provisions of §4.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.




--------------------------------------------------------------------------------




The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 
[NAME OF LENDER]
  
 
Name: ________________________
 
 
Title: ________________________

Date: ________ __, 20[ ]
 
 
Exhibit H
FORM OF Competitive Bid Quote Request
Liberty Property Limited Partnership
500 Chesterfield Parkway
Malvern, PA 19355
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:
Re:
Competitive Bid Quote Request under Fourth Amended and Restated Credit Agreement
dated as of March 26, 2014

Pursuant to §2.10 of the Fourth Amended and Restated Credit Agreement, dated as
of March 26, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Liberty Property
Limited Partnership, a Pennsylvania limited partnership (the “Borrower”),
Liberty property Trust, a Maryland trust, Bank of America, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and Bank of America, N.A., as administrative agent for itself
and the other Lenders (the “Agent”), we hereby request that the Agent obtain
quotes for Competitive Bid Loans based upon the following:




--------------------------------------------------------------------------------




1.    The requested Borrowing Date(s), amounts and Interest Periods of the
Competitive Bid Loans shall be as follows:
Borrowing Dates
 

Amount requested11 The Dollar amount of any requested Competitive Bid Loan shall
be a minimum of $3,000,000 and integral multiples of $1,000,000.
 
Interest Period
 
 
 
 
 
 
 

2.The aggregate amount of the requested Competitive Bid Loans shall be $_______.
3.    Dollar amount of all Competitive Bid Loans currently outstanding is
$__________.
4.    Type of Loan requested: _______________.
This Competitive Bid Quote Request is submitted pursuant to, and shall be
governed by, and subject to satisfaction of, the terms, conditions and
provisions set forth in §2.10 of the Credit Agreement. The undersigned hereby
certifies to you that the Borrower maintains the required ratings from the
Ratings Agencies to request a Competitive Bid Loan under the Credit Agreement in
accordance with §2.10.
The undersigned hereby further certifies to you that it is in compliance with
the covenants specified in §9.1 through §9.3, §9.5 and §9.6 of the Credit
Agreement, and will remain in compliance with such covenants after the making of
the requested Competitive Bid Loans, as evidenced by a Compliance Certificate in
the form of Exhibit C to the Credit Agreement of even date herewith delivered to
you simultaneously with this Competitive Bid Quote Request.
The undersigned hereby certifies to you, in accordance with the provisions of
§11.1 of the Credit Agreement, that (i) the representations and warranties
contained in the Credit Agreement and in each document and instrument delivered
pursuant to or in connection therewith were true as of the date as of which they
were made, are also true at and as of the date hereof, and will also be true at
and as of the proposed Borrowing Date of the Competitive Bid Loans requested
hereby, in each case except as otherwise permitted pursuant to the provisions of
§11.1 of the Credit Agreement, (ii) the Borrower has performed and complied with
all the terms and conditions required by §11.1 of the Credit Agreement to be
performed by it on or prior to the Borrowing Date, and (iii) no Default or Event
of Default has occurred and is continuing, or will occur as a result of making
the Loans requested herein.
Very truly yours,
Liberty Property Limited Partnership


By:
Liberty Property Trust,

its general partner




--------------------------------------------------------------------------------




By: ______________________
Name:
Title:


[ATTACH COMPLIANCE CERTIFICATE]






A/75906334.4


 
Exhibit I
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
___________, 20__
To:
Each Lender that is a party to the Fourth Amended and Restated Credit Agreement
identified below

Re:    Invitation for Competitive Bid Quotes
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of March 26, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Liberty Property Limited Partnership, a Pennsylvania limited partnership (the
“Borrower”), Liberty property Trust, a Maryland trust, Bank of America, N.A. and
the other lending institutions which are or may become parties thereto from time
to time (the “Lenders”), and Bank of America, N.A., as administrative agent for
itself and the other Lenders (the “Agent”). Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.
Pursuant to §2.10 of the Credit Agreement, you are invited to submit a
competitive bid quote to the Borrower for the following proposed Competitive Bid
Loan(s):
Requested Borrowing Date
Principal Amount
 
 
 
 
 

All Competitive Bid Quotes should specify a Competitive Bid margin and must be
submitted to the Agent by facsimile transmission at its offices as specified in
or pursuant to §19 of the Credit Agreement not later than (a) 10:00 a.m.(eastern
time) on the third Business Day prior to the proposed Borrowing Date. Quotes
received after these deadlines will not be forwarded to the Borrower.
Submitted bids must be for $1,000,000 or a larger multiple of $500,000 and may
not exceed the aggregate principal amount of Competitive Bid Loans for which
offers were requested. All Competitive Bid Quotes should be submitted in
substantially the form of Exhibit J to the Credit Agreement. Please follow-up
your submitted written bids with telephone verification to confirm receipt.




--------------------------------------------------------------------------------




Very truly yours,
Bank of America, N.A., as Agent
By:_________________________






 


 
Exhibit J
FORM OF COMPETITIVE BID QUOTE
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714
Attention: Betty Canales (Fax: (214) 290-8377,
Email: betty.l.canales@baml.com)
Ladies and Gentlemen:
Re:    Competitive Bid Quote to Liberty Property Limited Partnership
This Competitive Bid Quote is given in accordance with §2.10 of the Fourth
Amended and Restated Credit Agreement, dated as of March 26, 2014 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Liberty Property Limited Partnership, a Pennsylvania
limited partnership (the “Borrower”), Liberty property Trust, a Maryland trust,
Bank of America, N.A. and the other lending institutions which are or may become
parties thereto from time to time (the “Lenders”), and Bank of America, N.A., as
administrative agent for itself and the other Lenders (the “Agent”). Capitalized
terms used herein shall have the meanings ascribed thereto in the Credit
Agreement.
In response to the Competitive Bid Quote Request of the Borrower, dated
________________, 20_, we hereby make the following Competitive Bid Quote on the
following terms:
1.    Quoting Lender:    
2.    Person to contact at Quoting Lender:     
3.    Borrowing Date:    
4.    We hereby offer to make Competitive Bid Loan(s) in the following maximum
principal amounts for the following Interest Period(s) and at the following
rates:




--------------------------------------------------------------------------------




Maximum Principal Amount11 This Dollar amount shall be a minimum of $1,000,000
and an integral multiple of $500,000 and may be greater than the Commitment of
the Quoting Lender.
  $
Interest Period
 
 
 
 
 
 
 
 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is][are] accepted, in whole or in part.
Very truly yours,
[NAME OF LENDER]


By:    
Name:
Title:






 


 
Exhibit K
FORM OF NOTICE OF ACCEPTANCE OR
NON-ACCEPTANCE OF COMPETITIVE BID QUOTE(S)
[Date]
Bank of America, N.A., as Agent
Bank of America Plaza
901 Main Street
TX1-492-14-05
Dallas, Texas 75202-3714




--------------------------------------------------------------------------------




Attention: Betty Canales (Fax: (214) 290-8377)
Ladies and Gentlemen:
Under §2.10 of the Fourth Amended and Restated Credit Agreement, dated as of
March 26, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Liberty Property
Limited Partnership, a Pennsylvania limited partnership (the “Borrower”),
Liberty property Trust, a Maryland trust, Bank of America, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and Bank of America N.A., as administrative agent for itself
and the other Lenders (the “Agent”), this response is given with respect to the
Competitive Bid Loan Quotes for Loans to be made on the following Requested
Borrowing Date: [_______ __, 20_]
Liberty Property Limited Partnership hereby accepts the following Competitive
Bid Quote(s):
Lender
Borrowing Date
Interest Period
Principal Amount Accepted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Liberty Property Limited Partnership hereby rejects the following Competitive
Bid Quote(s):
Lender
Borrowing Date
Interest Period
Principal Amount Accepted
 
 
 
 
 
 
 
 
 
 
 
 
 

The accepted and rejected Competitive Bid Quotes described above constitute all
Competitive Bid Quotes submitted by the Lenders in accordance with §2.10 of the
Credit Agreement.
Very truly yours,
Liberty Property Limited Partnership






--------------------------------------------------------------------------------




By:
Liberty Property Trust,

its general partner


By: ______________________
Name:
Title:


                                    
 
 
Exhibit L
FORM OF Joinder Agreement
[Date]
Bank of America, N.A., as Agent
101 South Tyron Street, 15th Floor
NC1-002-15-36
Charlotte, North Carolina 28255
Attention: Kimberly D. Williams, Agency Management (Fax: (704) 409-0650)
Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of March 26, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Liberty Property
Limited Partnership, a Pennsylvania limited partnership (the “Borrower”),
Liberty property Trust, a Maryland trust, Bank of America, N.A. and the other
lending institutions which are or may become parties thereto from time to time
(the “Lenders”), and Bank of America, N.A., as administrative agent for itself
and the other Lenders (the “Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.
Reference is further made to the Guaranty, dated as of March 26, 2014 by the
Guarantors in favor of the Agent and the Lenders (the “Guaranty”):
The undersigned, ________________, a ________________ (“New Guarantor”)
certifies that it is (a) a Related Company that is at least 85% owned by the
Borrower and (b) owns or leases an Unencumbered Property and is liable for
Indebtedness, and therefore is required to become a Guarantor pursuant to the
definition of Unencumbered Property in §1.1 of the Credit Agreement. In order to
satisfy the requirements contained in §5.6 of the Credit Agreement, and for
other good and valuable consideration, the New Guarantor hereby agrees to be
bound as a Guarantor by all of the terms, covenants and conditions set forth in
the Credit Agreement and the Guaranty to the same extent that it would have been
bound if it had been a signatory to the Agreement and the Guaranty on the
Effective Date of the Credit Agreement. The New Guarantor hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Guarantor contained in the Credit Agreement. From and after
the date hereof, all references in the Loan Documents to the “Guarantors” shall
for all purposes be deemed to include the undersigned.
The New Guarantor hereby waives presentment, demand, protest and notice of any
kind in connection with the delivery, acceptance, performance and enforcement of
the Guaranty, and also hereby assents to extensions of time of payment or
forbearance or other indulgences without notice.




--------------------------------------------------------------------------------




This Joinder Agreement and the obligations of the New Guarantor hereunder shall
be governed by, interpreted and construed in accordance with all of the same
provisions applicable under the Credit Agreement and the Guaranty including,
without limitation, all definitions set forth in §1.1, the rules of
interpretation set forth in §1.2, the provisions relating to governing law set
forth in §20, the provisions relating to counterparts in §22 and the provision
relating to severability in §26. The New Guarantor acknowledges that it has
waived its right to a jury trial with respect to any action or claim arising out
of this Joinder Agreement, the Credit Agreement and the Guaranty.
IN WITNESS WHEREOF, the New Guarantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the
_________________ day of ____________, 201_.
[Name of New Guarantor]


By:    
Name:
Title:








 


 
EXHIBIT M
FORM OF GUARANTY
Guaranty, dated as of ___________, 2014, by and among the undersigned and such
other Persons which may become party hereto from time to time by executing a
joinder (in the form of Appendix 1 hereto) (each a “Guarantor” and collectively
the “Guarantors”), in favor of each of the Lenders (as defined herein) and Bank
of America, N.A., as administrative agent (the “Agent”) for itself and for the
other financial institutions (the “Lenders”) which are or may become parties to
the Fourth Amended and Restated Credit Agreement, dated as of March 26, 2014,
among Liberty Property Limited Partnership, a Pennsylvania limited partnership
(the “Borrower”), Liberty Property Trust, the Agent, and the Lenders (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Credit Agreement.
WHEREAS, the Borrower, the Agent, the Lenders and the other parties thereto have
entered into the Credit Agreement;
WHEREAS, the Borrower and each Guarantor are members of a group of related
entities, the success of each of which is dependent in part on the success of
the other members of such group;
WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);




--------------------------------------------------------------------------------




WHEREAS, it is a condition precedent to the Agent’s and the Lenders’ willingness
to extend, and to continue to extend, credit to the Borrower under the Credit
Agreement that each Guarantor execute and deliver this Guaranty; and
WHEREAS, each Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Agent under and in respect of the Credit Agreement as herein
provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.    Guaranty of Payment and Performance of Obligations. In consideration of
the Lenders extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrower, each
Guarantor hereby jointly and severally, absolutely, irrevocably and
unconditionally guarantees to the Agent and each Lender that the Borrower will
duly and punctually pay or perform, at the place specified therefor, or if no
place is specified, at the Agent’s Head Office, (i) all indebtedness,
obligations and liabilities of the Borrower to any of the Lenders and the Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or arising or incurred thereafter, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise, and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against such Guarantor or the Borrower
under the Bankruptcy Code (Title 11, United States Code), any successor statute
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws; and (ii) without limitation of the foregoing, all
reasonable fees, costs and expenses incurred by the Agent or the Lenders in
attempting to collect or enforce any of the foregoing, accrued in each case to
the date of payment hereunder (collectively the “Obligations” and individually
an “Obligation”). This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance by the Borrower of the
Obligations and not of their collectibility only, and is in no way conditioned
upon any requirement that any Lender or the Agent first attempt to collect any
of the Obligations from the Borrower or resort to any security or other means of
obtaining payment of any of the Obligations which any Lender or the Agent now
has or may acquire after the date hereof or upon any other contingency
whatsoever. Upon any Event of Default which is continuing by the Borrower in the
full and punctual payment and performance of the Obligations, the liabilities
and obligations of each Guarantor hereunder shall, at the option of the Agent,
become forthwith due and payable to the Agent and to the Lender or Lenders owed
the same without demand or notice of any nature, all of which are expressly
waived by each Guarantor, except for notices required to be given to the
Borrower under the Loan Documents. The Lender’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty, and each Guarantor hereby irrevocably waives any defenses
it may




--------------------------------------------------------------------------------




now have or hereafter acquire in any way relating to any or all of the
foregoing. Payments by the Guarantors hereunder may be required by any Lender or
the Agent on any number of occasions.
2.    Guarantor’s Further Agreements to Pay. Each Guarantor further jointly and
severally agrees, as the principal obligor and not as a guarantor only, to pay
to each Lender and the Agent forthwith upon demand, in funds immediately
available to such Lender or the Agent, all costs and expenses (including court
costs and legal fees and expenses) incurred or expended by the Agent or such
Lender in connection with this Guaranty and the enforcement hereof, together
with interest on amounts recoverable under this Guaranty from the time after
such amounts become due at the default rate of interest set forth in the Credit
Agreement; provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.
3.    Payments. Each Guarantor jointly and severally covenants and agrees that
the Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. Without limiting the generality of the foregoing,
each Guarantor’s obligations hereunder with respect to any Obligation shall not
be discharged by a payment in a currency other than the currency in which the
Obligation is denominated (the “Obligation Currency”) or at a place other than
the place specified for the payment of the Obligation, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Obligation Currency and transferred to the Agent’s Head Office, under normal
banking procedures does not yield the amount of Obligation Currency due
thereunder.
4.    Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by the United States or any political subdivision or taxing authority thereof
(or any non-United States jurisdiction in which there is Real Estate) on
payments hereunder, all of which will be for the account of and paid by the
Guarantors. If for any reason, any such reduction is made or any Taxes are paid
by the Agent or any Lender (except for taxes on income or profits of such Agent
or Lender), each Guarantor jointly and severally agrees to pay to the Agent or
such Lender such additional amounts as may be necessary to ensure that the Agent
or such Lender receives the same net amount which it would have received had no
reduction been made or Taxes paid. Each Guarantor will deliver promptly to the
Lender certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor hereunder.
The obligations of the Guarantors under this paragraph shall survive the payment
in full of the Obligations and termination of this Guaranty.
5.    Liability of each Guarantor. The Agent and each Lender have and shall have
the absolute right to enforce the liability of each Guarantor hereunder without
resort to any other right or remedy including any right or remedy under any
other guaranty or against any other Guarantor, and the release or discharge of
any Guarantor or other guarantor of any Obligations shall not affect the
continuing liability of each Guarantor hereunder that has not been released or
discharged.
It is the intention and agreement of each Guarantor, the Agent and the Lenders
that the obligations of each Guarantor under this Guaranty shall be joint and
several and valid and enforceable against each Guarantor to the maximum extent
permitted by applicable law. Accordingly, if any provision of this Guaranty
creating any obligation of any Guarantor in favor of the Agent and the Lenders
shall be declared to be invalid or unenforceable in any respect or to any
extent, it is the stated intention and agreement of the Guarantors, the Agent
and the Lenders that any balance of the obligation created by such provision and
all other obligations of each of the other Guarantors to the Agent and the
Lenders created by other provisions of this Guaranty shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare




--------------------------------------------------------------------------------




any sums which the Agent or the Lenders may be otherwise entitled to collect
from any Guarantor under this Guaranty to be in excess of those permitted under
any law (including any federal or state fraudulent conveyance or like statute or
rule of law) applicable to such Guarantor’s obligations under this Guaranty, it
is the stated intention and agreement of the Guarantors, the Agent and the
Lenders that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Agent and the Lenders from each of the
other Guarantors, jointly and severally.
6.    Representations and Warranties; Covenants. (a) Each Guarantor hereby makes
and confirms the representations and warranties made on its behalf by the
Borrower pursuant to §6 of the Credit Agreement, as if such representations and
warranties were set forth herein. Each Guarantor hereby agrees to perform the
covenants set forth in §§7 and 8 of the Credit Agreement (to the extent such
covenants expressly apply to the Guarantor) as if such covenants were set forth
herein. Each Guarantor acknowledges that it is, on a collective basis with the
Borrower and all other “Guarantors” (as defined in the Credit Agreement), bound
by the covenants set forth in §9 of the Credit Agreement. Each Guarantor hereby
confirms that it shall be bound by all acts or omissions of the Borrower
pursuant to the Credit Agreement.


(b)    Each Guarantor is a limited liability company, limited partnership,
corporation, or other legal entity, as applicable, duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation or organization and each other state in which its business
necessitates it to foreign qualify; each Guarantor has all requisite limited
liability company, limited partnership, corporate or other legal entity power,
as applicable, to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and such Guarantor is
in good standing as a foreign entity and is duly authorized to do business in
the jurisdictions where the Unencumbered Properties or other Real Estate owned
or ground‑leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of its
businesses, assets or financial condition. The execution, delivery and
performance of this Guaranty and the transactions contemplated hereby (i) are
within the authority of such Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Guarantor and any member, manager, or
other controlling Person thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which such Guarantor is subject or any judgment, order, writ, injunction,
license or permit applicable to such Guarantor, (iv) do not conflict with any
provision of the Certificate of Organization or Formation, the limited liability
company agreement, articles of incorporation, bylaws, or other authority
documents of such Guarantor or the authority documents of any controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a default,
Default or Event of Default hereunder or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to such
Guarantor or any of such Guarantor’s properties (except for any such failure to
comply under any such other agreement, instrument, judgment, order, decree,
permit, license, or undertaking as would not materially and adversely affect the
condition (financial or otherwise), properties, business or results of
operations of such Guarantor) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of such Guarantor.


(c)    The Guaranty has been duly executed and delivered and constitutes the
legal, valid and binding obligations of each Guarantor, subject only to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general equitable principles.


(d)    The execution, delivery and performance by each Guarantor of this
Guaranty and the transactions contemplated hereby do not require (i) the
approval or consent of any governmental agency or




--------------------------------------------------------------------------------




authority other than those already obtained, or (ii) filing with any
governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.
7.    Effectiveness. The obligations of each Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full or otherwise fully satisfied, and
continue to be effective or be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of any
Guarantor under this Guaranty.
8.    Freedom of Lender to Deal with Borrower and Other Parties. The Agent and
each Lender shall be at liberty, without giving notice to or obtaining the
assent of any Guarantor and without relieving any Guarantor of any liability
hereunder, to deal with the Borrower and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the Agent or such Lender in its sole discretion deems fit, and
to this end each Guarantor gives to the Agent and each Lender full authority in
its sole discretion to do any or all of the following things: (a) extend credit,
make loans and afford other financial accommodations to the Borrower at such
times, in such amounts and on such terms as the Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrower or of any other party to the Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Agent or any Lender now
has or may acquire after the date hereof, (e) accept partial payments from the
Borrower or any such other party, (f) release or discharge, wholly or partially,
any endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.
9.    Unenforceability of Obligations Against Borrower; Invalidity of Security
or Other Guaranties. If for any reason the Borrower has no legal existence or is
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on each Guarantor to the same extent as if such Guarantor at all times
had been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.
10.    Waivers by Guarantor. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender) of the liability of the Borrower; (b) any defense based
on any claim that such Guarantor’s obligations exceed or are more burdensome
than those of the Borrower; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to require the
Lender to proceed against the Borrower, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Lender ’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Lender; and (f) to the fullest extent permitted by law,
any and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever




--------------------------------------------------------------------------------




with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
11.    Restriction on Subrogation and Contribution Rights. Notwithstanding any
other provision to the contrary contained herein or provided by applicable law,
unless and until all of the Obligations have been indefeasibly paid in full in
cash and satisfied in full, each Guarantor hereby irrevocably defers and agrees
not to enforce any and all rights it may have at any time (whether arising
directly or indirectly, by operation of law or by contract) to assert any claim
against the Borrower on account of payments made under this Guaranty, including,
without limitation, any and all rights of or claim for subrogation,
contribution, reimbursement, exoneration and indemnity, and further waives any
benefit of and any right to participate in any collateral which may be held by
the Agent or any Lender or any affiliate of the Agent or any Lender. In
addition, each Guarantor will not claim any set-off or counterclaim against the
Borrower in respect of any liability it may have to the Borrower unless and
until all of the Obligations have been indefeasibly paid in full in cash and
satisfied in full.
Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, each Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against such Guarantor in accordance with applicable
law and in accordance with each such Person’s benefits received under the Credit
Agreement and the Loans.
12.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Lender or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Lender so requests, any such obligation
or indebtedness of the Borrower to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Lender and the
proceeds thereof shall be paid over to the Lender on account of the Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.
13.    Setoff. If and to the extent any payment is not made when due hereunder,
the Lender may setoff and charge from time to time and amount so due against any
or all of the Guarantors’ accounts or deposits with the Lender.
14.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower by reason of applicable
bankruptcy laws or any other similar law, or otherwise, all such amounts shall
nonetheless be payable by the Guarantors immediately upon demand by the Lender.
15.     Demands. Any demand on or notice made or required to be given pursuant
to this Guaranty shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, return
receipt requested, sent by overnight courier, or sent by telegraph, telecopy,
telefax or telex and confirmed by delivery via courier or postal service,
addressed as follows:
(a)    if to the Guarantors, at:


Liberty Property Trust
500 Chesterfield Parkway,
Malvern, PA 19355
Attention:    Chief Financial Officer




--------------------------------------------------------------------------------




or at such other address for notice as the Guarantors shall last have furnished
in writing to the Agent with a copy to:
Cozen O’Connor
1900 Market Street
Philadelphia, PA 19103
Attention: Michael Sherman, Esq.
or at such other address for notice as the Guarantors shall last have furnished
in writing to the Agent; and
(b)    if to the Agent, at


Bank of America, N.A.
101 South Tyron Street 15th Floor
NC1-002-15-36
Charlotte, North Carolina 28255
Attention: Kimberly D. Williams, Agency Management
Fax: (704) 409-0650)


or at such other address for notice as the Agent shall last have furnished in
writing to the Guarantors; and




Bingham McCutchen, LLP,
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus, Esq.


or at such other address for notice as the Agent shall last have furnished in
writing to the Guarantors; and
(c)    if to any Lender, at such Lender's address as set forth in Schedule 1.2
to the Credit Agreement or as shall have last been furnished in writing to the
Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile or (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested, on the
fifth Business Day following the mailing thereof.
16.    Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any other guarantor as
such Guarantor requires, and that the Lender has no duty, and such Guarantor is
not relying on the Lender at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).




--------------------------------------------------------------------------------




17.    Indemnification and Survival. Without limitation on any other obligations
of the Guarantors or remedies of the Lender under this Guaranty, each Guarantor
shall jointly and severally, to the fullest extent permitted by law, indemnify,
defend and save and hold harmless the Lender from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Lender in
connection with or as a result of any failure of any Obligations to be the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms. The obligations of the Guarantors under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.    
18.    Expenses. The Guarantors agree to pay on demand all out-of-pocket
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Lender’s rights under this Guaranty or in respect of the
Obligations, including any incurred during any “workout” or restructuring in
respect of the Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Lender in any proceeding relating to applicable
bankruptcy laws or any other similar law, or otherwise. The obligations of the
Guarantors under this paragraph shall survive the payment in full of the
Obligations and termination of this Guaranty.
19.    Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Agent and the Guarantors expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Agent or the Lenders or any of them in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.
20.    Further Assurances. Each Guarantor at its sole cost and expense agrees to
do all such things and execute, acknowledge and deliver all such documents and
instruments as the Agent from time to time may reasonably request in order to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Agent and the Lenders hereunder.
21.    Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Agent, each Lender
and its respective successors in title and assigns permitted under the Credit
Agreement, and shall be binding on each Guarantor and each Guarantor’s
successors in title, assigns and legal representatives. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement. The invalidity or unenforceability of any one or more
sections of this Guaranty shall not affect the validity or enforceability of its
remaining provisions. Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Guaranty shall be equally applicable to the singular and plural
forms of the terms defined.
23.    GOVERNING LAW; Assignment; Jurisdiction. THIS GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK. This Guaranty shall (a) bind the Guarantors and the Guarantors’ successors
and assigns, provided that the Guarantors may not assign their rights or
obligations under this Guaranty without the prior written consent of the Lender
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lender and its successors and assigns and the Lender may,
without notice to the Guarantors and without affecting the Guarantors’
obligations hereunder, assign, sell or grant participations in the Obligations
and this Guaranty, in whole or in part. Each Guarantor hereby irrevocably
(i) submits to the non exclusive jurisdiction of the courts of the State of New
York sitting in New York County




--------------------------------------------------------------------------------




and of the United States District Court of the Southern District of New York,
and nay appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty, and (ii) waives to the fullest extent
permitted by law any defense asserting an inconvenient forum in connection
therewith. Service of process by the Lender in connection with such action or
proceeding shall be binding on a Guarantor if sent to such Guarantor by
registered or certified mail at the address specified above or such other
address as from time to time notified by such Guarantor. The Guarantors agree
that the Lender may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Obligations any and all information in the Lender’s
possession concerning the Guarantors, this Guaranty and any security for this
Guaranty.
24.    WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED
PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING,
AMONG THE GUARANTORS, THE BORROWER, THE AGENT AND/OR THE LENDERS. THIS WAIVER OF
JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE
GUARANTORS, THE AGENT OR THE LENDERS AND DELIVERED TO THE AGENT OR THE LENDERS,
AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF
JURY TRIAL. EACH GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND
FREELY MADE.


IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first above written.




GUARANTOR




_________________________________




By:                        
Name:
Title:












 


 
Exhibit N


form of Designated Bank Note
$______________    [Date]




--------------------------------------------------------------------------------




FOR VALUE RECEIVED, the undersigned Liberty Property Limited Partnership, a
Pennsylvania limited partnership (the “Borrower”), hereby promises to pay to the
order of __________________ (the “Designated Bank”) at the Agent’s Head Office
(as defined in the Credit Agreement defined below):
(a)  prior to or on the Maturity Date (as defined in the Credit Agreement
referred to below) the principal sum of ______________________ Dollars
($_______________) or, if less, the aggregate unpaid principal amount of
Competitive Bid Loans advanced by the Designated Bank to the Borrower pursuant
to the Fourth Amended and Restated Credit Agreement dated as of March 26, 2014
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Bank of America, N.A., as
Agent, and other parties thereto; and
(b)  interest on the principal balance hereof from time to time outstanding at
the times and at the rates provided in the Credit Agreement.
Payments of both principal and interest are to be made in the currency in which
such Loans were made and as specified in the Credit Agreement in same day funds
to the account designated by the Agent pursuant to the Credit Agreement.
This Designated Bank Note evidences borrowings under and has been issued by the
Borrower in accordance with the terms of the Credit Agreement. The Designated
Bank and any holder hereof pursuant to the Credit Agreement or by operation of
law is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Designated Bank Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.
The Borrower irrevocably authorizes the Designated Bank to make or cause to be
made, at the time of receipt of any payment of principal of this Designated Bank
Note, an appropriate notation on the grid attached to this Designated Bank Note,
or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Competitive Bid Loan or the
receipt of such payment. The outstanding amount of the Competitive Bid Loan set
forth on the grid attached to this Designated Bank Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Designated Bank with respect to any Competitive Bid Loans shall be prima
facie evidence of the principal amount thereof owing and unpaid to the
Designated Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Designated Bank
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.
The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Designated Bank Note on the terms and conditions specified in the Credit
Agreement.
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Designated Bank Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.
No delay or omission on the part of the Designated Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Designated Bank or such holder,




--------------------------------------------------------------------------------




nor shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.
The Borrower and every endorser and guarantor of this Designated Bank Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Designated Bank Note, and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.
THIS DESIGNATED BANK NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
TO THE EXTENT THAT WOULD REQUIRE APPLICATION OF SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION). THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
DESIGNATED BANK NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT
AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.
IN WITNESS WHEREOF, the undersigned has caused this Designated Bank Note to be
signed in its partnership name by its duly authorized officer as of the day and
year first above written.


LIBERTY PROPERTY LIMITED PARTNERSHIP
By:    LIBERTY PROPERTY TRUST,
its general partner


By: _______________________
Name:
Title:




 
 
Amount of
Balance of
 
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 


 
EXHIBIT O


FORM OF DESIGNATION AGREEMENT




[Date]


Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of March 26, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Liberty
Property Limited Partnership, a Pennsylvania limited partnership (the
“Borrower”), LIBERTY PROPERTY TRUST, a Maryland Trust, Bank of America, N.A. and
the other lending institutions which are or may become parties thereto from time
to time (the “Lenders”), and Bank of America, N.A., as Agent for itself and the
other Lenders (the “Agent”). Terms used but not otherwise defined herein shall
have the meanings given to them in the Credit Agreement.






--------------------------------------------------------------------------------




[NAME OF DESIGNOR] (the “Designor”) and [NAME OF DESIGNEE] (the “Designee”)
agree as follows:


1.    The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Competitive Bid Loans on
behalf of the Designor, pursuant to §2.10 of the Credit Agreement. Any
assignment by Designor to Designee of its rights to make a Competitive Bid Loan
pursuant to §18(h) of the Credit Agreement shall be effective as of the
effective date specified in this Designation Agreement.


2.    Except as set forth in §7 below (solely with respect to the Designor),
none of the Designor, any other Lender or the Agent makes any representation or
warranty or assumes any responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto or (b) the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.


3.    The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (b) agrees that it will independently and without
reliance upon the Agent, the Arranger, the L/C Issuer, the Swingline Lender, any
other agent named in the Credit Agreement, the Designor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under any Loan Document; (c) confirms that it is a Designated Bank; (d) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under any Loan Document as are delegated to
the Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (e) agrees to be bound by each and every
provision of each Loan Document and further agrees that it will perform in
accordance with their terms all of the obligations which by the terms of any
Loan Document are required to be performed by it as a Designated Bank, including
any and all obligations set forth in §18(h) of the Credit Agreement.


4.    The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Credit Agreement, to deliver
and receive all communications and notices under the Credit Agreement and other
Loan Documents and to exercise on Designee’s behalf all rights to vote and to
grant and make approvals, waivers, consents or amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee to the same extent as if actually
signed by the Designee. The Borrower, the Agent and each of the other Lenders
may rely on and are third-party beneficiaries of the preceding provisions
entitled to directly enforce the same.


5.    Following the execution of this Designation Agreement by the Designor and
Designee, it will be delivered to the Agent for acceptance and recording by the
Agent. The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on the signature page hereto.


6.    The Designor unconditionally agrees to pay or reimburse the Designee for,
and save the Designee harmless against, all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits,




--------------------------------------------------------------------------------




costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed or asserted by any of the parties to the Loan Documents against the
Designee, in its capacity as such, in any way relating to or arising out of this
Designation Agreement or any other Loan Documents or any action taken or omitted
by the Designee hereunder or thereunder.


7.    Upon such acceptance and recording by the Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Loans as a Lender pursuant to §2.10 of the Credit Agreement and
the rights and obligations of a Lender related thereto; provided, however, that
the Designee shall not be required to make payments with respect to such
obligations except to the extent of excess cash flow of the Designee which is
not otherwise required to repay obligations of the Designee which are then due
and payable. Notwithstanding the foregoing, the Designor, as agent for the
Designee, shall be and remain obligated to the Borrower, the Agent, and the
other Lenders for each and every of the obligations of the Designee and the
Designor with respect to the Credit Agreement and any sums otherwise payable to
the Borrower by the Designee.


8.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (excluding the laws
applicable to conflicts or choice of law to the extent that would require
application of substantive laws of another jurisdiction).


9.    This Designation Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.


IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.


Effective Date:    ____________ ____, 201__


[NAME OF DESIGNOR], as
Designor




By:     
  Name:    
  Title:    




[NAME OF DESIGNEE], as
Designee




By:     
  Name:    
  Title:    


Eurocurrency Lending Office (and address for notices):


[ADDRESS]




--------------------------------------------------------------------------------






Accepted this _____ day
of ____________, 201__


BANK OF AMERICA, N.A.,
as Agent




By: ________________________
Name:
Title:


 
 
EXHIBIT P
FORM OF ADMINISTRATIVE QUESTIONNAIRE


1.
Borrower or Deal Name
___________________________________________________________________

E-mail this document with your commitment letter to: ________________________&
Kim Williams_____________
E-mail address of recipient: _____________________________________________&
kim.williams@baml.com___

--------------------------------------------------------------------------------



 
 
2. Legal Name of Lender of Record for Signature Page:
___________________________________________
Markit Entity Identifier (MEI) # _________________________
Fund Manager Name (if applicable)
____________________________________________________________
Legal Address from Tax Document of Lender of Record:
Country
__________________________________________________________________________________
Address
__________________________________________________________________________________
City ________________________________ State/Province________________ Country
_________________
 
 
 
 



 
 
3. Domestic Funding Address:        4. Eurodollar Funding Address:
Street Address         Street Address
                                                                                                        
Suite/ Mail Code             Suite/ Mail Code
                                                                                                        
City State             City State                                         
Postal Code Country              Postal Code Country
                                    




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

5. Credit Contact
 
Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.


Primary Credit Contact:
First
Name    ________________________________________________________________________
Middle
Name    ________________________________________________________________________
Last
Name    ________________________________________________________________________
Title    ________________________________________________________________________
Street
Address    ________________________________________________________________________
Suite/Mail
Code    ________________________________________________________________________
City    ________________________________________________________________________
State    ________________________________________________________________________
Postal
Code    ________________________________________________________________________
Country    ________________________________________________________________________
Office Telephone
#    ________________________________________________________________________
Office Facsimile
#    ________________________________________________________________________
Work E-Mail
Address    ________________________________________________________________________
IntraLinks/SyndTrak
E-Mail
Address    ________________________________________________________________________


Secondary Credit Contact:
First
Name    ________________________________________________________________________
Middle
Name    ________________________________________________________________________
Last
Name    ________________________________________________________________________
Title    ________________________________________________________________________
Street
Address    ________________________________________________________________________
Suite/Mail
Code    ________________________________________________________________________
City    ________________________________________________________________________
State    ________________________________________________________________________
Postal
Code    ________________________________________________________________________
Country    ________________________________________________________________________
Office Telephone
#    ________________________________________________________________________
Office Facsimile
#    ________________________________________________________________________
Work E-Mail
Address    ________________________________________________________________________
IntraLinks/SyndTrak
E-Mail
Address                        ________________________________________________________________________

Primary Operations Contact:         Secondary Operations Contact:
First      MI Last First      MI Last ________________
Title           Title          
Street Address Street Address
                                                                            
    
Suite/ Mail Code Suite/ Mail Code
                                                                                    
                    
City State City State                                          
Postal Code Country Postal Code Country                                     




--------------------------------------------------------------------------------




Telephone Facsimile Telephone Facsimile                                     
                    
E-Mail Address              E-Mail Address
                                                                         
IntraLinks/SyndTrak E-Mail IntraLinks/SyndTrak E-Mail
Address                  Address
                                                                 
    
Does Secondary Operations Contact need copy of notices? ___YES ___ NO    


Letter of Credit Contact:         Draft Documentation Contact or Legal Counsel:
First      MI Last First      MI Last ________________
Title           Title          
Street Address Street Address
                                                                            
    
Suite/ Mail Code Suite/ Mail Code
                                                                                    
                    
City State City State                                          
Postal Code Country Postal Code Country                                     
Telephone Facsimile Telephone Facsimile                                     
                    
E-Mail Address              E-Mail Address
                                                                         
                
6. Lender’s Fed Wire Payment Instructions:


Pay to:        
Bank Name
                                                                                                                                                                                    
ABA #
                                                                                                                                                                                        
City                                                                  State
                                                                                                
Account #                                                     
                                                                            
Account Name
                                                                                                                                                                                    
Attention
                                                                                                                                                                                    
    

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




 
 
7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):


Pay to:        
Bank Name
                                                                                                                                                                                    
ABA #
                                                                                                                                                                                        
City                                                                  State
                                                                                                
Account #                                                     
                                                                            
Account Name
                                                                                                                                                                                    
Attention
                                                                                                                                                                                    
Can the Lender’s Fed Wire Payment Instructions in Section 6 be used? ___YES ___
NO











--------------------------------------------------------------------------------



 
 
8. Lender’s Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):                                 -
                                                                   


Tax Withholding Form Delivered to Bank of America (check applicable one):


___ W-9 ___ W-8BEN ___ W-8ECI          W-8EXP           W-8IMY


Tax Contact:        
First      MI Last ______________
Title          
Street Address     
Suite/ Mail Code             
City State                 
Postal Code Country ________




--------------------------------------------------------------------------------




Telephone Facsimile                 
E-Mail Address              


NON-U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.


2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:







--------------------------------------------------------------------------------



 
 
9. Bank of America’s Payment Instructions:


Pay to:    Bank of America, N.A.
ABA # 026009593
New York, NY
Account # 1292000883
Attn: Corporate Credit Services
Ref: Liberty Property LP






















--------------------------------------------------------------------------------




















PHL:5915393.6/LIB035-255509
    


SCHEDULE CBD
CBD OFFICE PROPERTIES
 
 
 
 
Project Name Location
City, State
 Square Feet
 
*One Crescent Drive
Philadelphia, PA
            76,361
 
*3 Crescent Drive
Philadelphia, PA
            95,261
 
*5 Crescent Drive
Philadelphia, PA
          207,779
 
*800 Walnut Street
Philadelphia, PA
          153,242
 
*150 Rouse Blvd
Philadelphia, PA
            56,412
 
1100 17th Street NW
Washington, DC
          146,472
 
2100 M Street NW
Washington, DC
          290,762
 
 
 
 
 
Non-Navy Yard, Unconsolidated Joint Venture Properties
 
 
 
 
 
 
 
*1425 New York Ave NW
Washington, DC
          275,213
 
*1129 20th Street NW
Washington, DC
          176,070
 
*Comcast Center
Philadelphia, PA
       1,253,876
 
 
 
 
 
*property owned by a joint venture in which Borrower or its affiliate owns a
direct or indirect interest














 
 





schedule 1
lenders; domestic and eurocurrency lending offices


lender
domestic lending office
eurocurrency lending office
 
 
 
Bank of America, N.A.
135 South LaSalle Street
Chicago, IL  60603
135 South LaSalle Street
Chicago, IL  60603





--------------------------------------------------------------------------------




 
 
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Fax:(302) 634-4712
500 Stanton Christiana Road, Ops 2, Floor 3
Fax:(302) 634-4712
 
 
 
PNC Bank, National Association
1 East Pratt Street, 4th Floor
Baltimore, MD 21202
 
 
 
 
RBS Citizens Bank, N.A.
1701 JFK Boulevard, Suite 2200
Philadelphia, PA 19103
Fax:(215) 751-1542
1701 JFK Boulevard, Suite 2200
Philadelphia, PA 19103
Fax:(215) 751-1542
 
 
 
U.S. Bank National Association
400 City Center
Oshkosh, WI 54901
400 City Center
Oshkosh, WI 54901
 
 
 
Wells Fargo Bank, National Association
One West Fourth Street
MAC 4000-030
Winston-Salem, NC 27101
 
 
 
 
Citibank, N.A.
388 Greenwich St., 22nd Floor
New York, NY 10013
Fax:(646) 688-2052
388 Greenwich St., 22nd Floor
New York, NY 10013
Fax:(646) 688-2052
 
 
 
Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Fax:(917) 977-3966
 
 
 
 





--------------------------------------------------------------------------------




Capital One, National Association
1680 Capital One Drive
McLean, VA 22102
 
 
 
 
Union Bank, N,A,
3151 East Imperial Highway, 1st Floor
Brea, CA 92821
151 East Imperial Highway, 1st Floor
Brea, CA 92821
 
 
 
Branch Banking and Trust Company
8200 Greensboro Drive, Suite 800
McLean, VA 22102
Fax:(443) 367-5270
7823 National Service Road
Greensboro, NC 27409
 
 
 
SunTrust Bank
8330 Boone Blvd., Suite 800
Vienna, VA 22182
Fax:(703) 442-1570
 
 
 
 
Regions Bank
1900 5th Avenue North, 15th Floor
Birmingham, AL 35203
1900 5th Avenue North, 15th Floor
Birmingham, AL 35203
 
 
 
TD Bank, N.A.
6000 Atrium Way
Mount Laurel, NJ 08054
6000 Atrium Way
Mount Laurel, NJ 08054
 
 
 
Huntington National Bank
200 Public Square
CRE Group 7th Floor CM17
Cleveland, OH 44114
Fax: (614) 480-2249
 











SCHEDULE 1.1(a)




--------------------------------------------------------------------------------






UNENCUMBERED PROPERTIES




[The confidential material contained herein
has been omitted and has been separately filed with the Commission]


SCHEDULE 1.1(b)


ELIGIBLE GROUND LEASES






Operating Ground Leases
Address    City/State    Expiration Year
None


Capitalized Ground Leases
Address    City/State    Purchase Date
Liberty Square Retail    West Malling, UK     2009
42 Kings Hill Ave    West Malling, UK     04/07/2021


SCHEDULE 1.2
COMMITMENTS AND COMMITMENT PERCENTAGES
 
 
 
LENDER
COMMITMENT
COMMITMENT PERCENTAGE
Bank of America, N.A.
$68,000,000
8.50%
JPMorgan Chase Bank, N.A.
$68,000,000
8.50%
PNC Bank, National Association
$64,000,000
8.00%
RBS Citizens Bank, N.A.
$64,000,000
8.00%
U.S. Bank National Association
$64,000,000
8.00%
Wells Fargo Bank, National Association
$64,000,000
8.00%
Citibank, N.A.
$64,000,000
8.00%
Goldman Sachs Bank USA
$64,000,000
8.00%
Capital One, National Association
$55,000,000
6.875%
Union Bank, N.A.
$55,000,000
6.875%
Branch Banking and Trust Company
$40,000,000
5.00%
SunTrust Bank
$40,000,000
5.00%
Regions Bank
$35,000,000
4.375%
TD Bank, N.A.
$35,000,000
4.375%
Huntington National Bank
$20,000,000
2.50%
Total
$800,000,000
100.00%









--------------------------------------------------------------------------------




SCHEDULE 1.3


RELATED COMPANIES, GUARANTORS AND UNCONSOLIDATED ENTITIES


Related Companies


Kings Hill Estate Management Company Limited
Kings Hill Residential Estate Management Company Limited
Kings Hill Property Management Limited
**L/S One Crescent Drive, LP
L/S One Crescent Drive, LLC
**L/S Three Crescent Drive, LP
L/S Three Crescent Drive, LLC
**L/S 4775 League Island Blvd., LP
L/S 4775 League Island Blvd., LLC
**L/S 26th Street North, LP
L/S 26th Street North, LLC
**L/S 26th Street South, LP
L/S 26th Street South, LLC
Land Holdings Realty LLC
Liberty Lehigh Partnership
*Liberty Property Development Corp.
*Liberty Property Development Corp. II
Liberty Property Limited Partnership
*Liberty Property Philadelphia Limited Partnership
*Liberty Property Philadelphia Limited Partnership II
Liberty Property Philadelphia Limited Partnership IV West
*Liberty Property Philadelphia Limited Partnership V
*Liberty Property Philadelphia Limited Partnership VI
*Liberty Property Philadelphia Navy Yard Limited Partnership
Liberty Property Trust
Liberty Property/Synterra Limited Partnership
Liberty Venture I, LLC
*LP Malvern Limited Partnership
LP Malvern LLC
*Rivers Business Commons Associates Limited Partnership (holds no assets; to be
dissolved)
Rouse Kent (Central) Limited
Rouse Kent (Residential) Limited
Rouse Kent Developments Limited
Liberty Property Philadelphia Navy Yard Corporation
Liberty Property Philadelphia Corporation V
Liberty Special Purpose Trust
Liberty Property Trust UK Limited
*Liberty 600 Industrial, G.P.
Liberty Property Philadelphia Trust
Liberty Property Philadelphia Corporation IV East
Liberty Property Philadelphia Corporation IV West
Rouse Kent (1 Tower View) Limited
Liberty Property Philadelphia Corporation




--------------------------------------------------------------------------------




Liberty Property Philadelphia Trust VI
Liberty Illinois Venture, LLC
Liberty Deer Park, LLC
Liberty Delaware, LLC
Liberty Cotton Center, LLC
Liberty Cotton Center II, LLC
Liberty Property Lux, LLC
Annapolis Development, LLC (holds no assets; to be dissolved)
9755 Patuxent Woods Drive Trust (holds no assets; to be dissolved)
*Perryman 159, L.L.C.
*Liberty Stoneridge, LLC
Liberty Durham, LLC
Liberty Washington Venture, LLC
Republic Property TRS LLC
Liberty Property Trust Lux Sarl
Liberty/Parkway 8th & Walnut Trust
**L/S Five Crescent Drive, LP
**L/S 150 Rouse Boulevard, LP
L/S Five Crescent Drive, LLC
L/S 150 Rouse Boulevard LLC
Liberty Property Philadelphia Development/Management, LP
CBC Estate Management Limited
Kings Hill Sports Management Limited
Liberty Property 19th & Arch Trust
Liberty Shopton A, LLC
Liberty Shopton B, LLC
40 Liberty Boulevard, LLC
**L/S 201 Rouse Boulevard, LP
L/S 201 Rouse Boulevard, LLC
*Liberty 1100 17th Street, LP
*Liberty 2100 M Street, LP
*Cabot III - DE1M01-M02, LLC (in process of changing name to Liberty 200 & 222
Lake, LLC)
Cabot III - IL1B02, LLC (holds no assets; in process of being dissolved)
Cabot III - IL1B04, LLC (holds no assets; to be dissolved)
Cabot III - IN1B02, LLC (holds no assets; in process of being dissolved)
*Cabot III - MD1B01, LLC (in process of changing name to Liberty 2130 Baldwin,
LLC)
Cabot III - MD1M01, LLC (in process of changing name to Liberty 6675 Business
Parkway, LLC)
*Cabot III - MD1M02, LLC (in process of changing name to Liberty 6600 Business
Parkway, LLC)
*Cabot III - MD1M03-M04 & W10, LLC (in process of changing name to Liberty Sandy
Court, LLC)
Cabot III - MD1W01-W03, LLC (in process of changing name to Liberty Baltimore
Avenue, LLC)
Cabot III - MD1W04, W06 & W07, LLC (in process of changing name to Liberty
Indian Creek, LLC)
Cabot III- MD1W05, LLC (in process of changing name to Liberty 12140 Indian
Creek, LLC)
*Cabot III - MD1W08, LLC (in process of changing name to Liberty 5801 Columbia
Park, LLC)
*Cabot III - MD1W09, LLC (in process of changing name to Liberty 9645 Gerwig,
LLC)
*Cabot III - MD1W11, LLC (in process of changing name to Liberty 8715 Bollman,
LLC)
Cabot III - NJ1B01, LLC (in process of changing name to Liberty 329-333 Herrod,
LLC)
Cabot III - NJ1M01, LLC (in process of changing name to Liberty 4 South
Middlesex, LLC)
Cabot III - NJ1M02, LLC (in process of changing name to Liberty 21 South
Middlesex, LLC)
CIVF3 Beltsville 1, LLC (in process of changing name to Liberty Beltsville 1,
LLC)




--------------------------------------------------------------------------------




CIVF3 Beltsville 2, LLC (in process of changing name to Liberty Beltsville 2,
LLC)
CIVF3 Beltsville 3, LLC (in process of changing name to Liberty Beltsville 3,
LLC)
Cabot Business Parkway Holdings, LLC (in process of changing name to Liberty
Business Parkway Holdings, LLC)
Cabot III Unsecured Pool, LLC (holds no assets; to be dissolved)
Cabot III - PA GP 3, LLC (in process of changing name to Liberty - PA GP 3, LLC)
Cabot III - PA GP 4, LLC (in process of changing name to Liberty - PA GP 4, LLC)
Cabot III - TX GP, LLC (holds no assets; to be dissolved)
Cabot III - TX GP 2, LLC (holds no assets; to be dissolved)
Cabot III - GB1B02, LLC (in process of changing name to Liberty Desborough, LLC)
Cabot III - GB1B03, LLC (in process of changing name to Liberty Logix Park, LLC)
Cabot III - GB1B05, LLC (in process of changing name to Liberty Barton 150, LLC)
Cabot III - UK1B01 Limited (name to change; still being discussed)
*Cabot III - PA1W01, L.P. (in process of changing name to Liberty 12285 McNulty,
LLC)
*Cabot III - PA2B01, LP (in process of changing name to Liberty 1475
Nitterhouse, LLC)
*Cabot III - PA2M01, LP (in process of changing name to Liberty 7195 Grayson,
LLC)
*Cabot III - PA2M02, LP (in process of changing name to Liberty 7253 Grayson,
LLC)
Cabot III - TX1M01, L.P. (holds no assets; to be dissolved)
Cabot III - TX1W04, LP ((holds no assets; to be dissolved)
*Bora Finance Limited (name to change; still being discussed)




Unconsolidated Entities


Cambridge Medipark Limited
Liberty Venture I, LP
Silversword Properties Limited
iCO Didsbury Limited
Liberty AIPO Limited Partnership
Kings Hill Unit Trust
Liberty/Commerz 1701 JFK Boulevard, L.P.
Liberty Illinois, LP
Liberty/Parkway 8th & Walnut, LP
Liberty Property 19th & Arch LP
LPT 19th & Arch Limited LP
LPT 19th & Arch Limited II LP
Liberty Washington, LP
Republic 20th Street LLC
Republic Park LLC
RKB CP IV LLC
RKB Lakeside Manager LLC
RKB Lakeside LLC
RKB Corporate Oaks LLC
RPT Presidents Park LLC
Presidents Park I LLC
Presidents Park II LLC
Presidents Park III LLC
RKB Pender LLC (holds no assets; to be dissolved)
RPLP I LLC




--------------------------------------------------------------------------------




RPT 1425 Investors L.P.
RPT 1425 Holdings LLC
RPT 1425 New York Avenue LLC
RKB WillowWood Manager LLC
RKB WillowWood LLC
RPB WillowWood I LLC
RPB WillowWood II LLC
Blythe Valley JV Sarl     
BVP I Sarl
BVP II Sarl
Blythe Valley Innovation Centre Ltd.
BVP Management Co. Ltd.


*Unencumbered Property Subsidiary
**Part of the Philadelphia Navy Yard






SCHEDULE 1.4
EXISTING LETTERS OF CREDIT
[The confidential material contained herein
has been omitted and has been separately filed with the Commission]


SCHEDULE 6.3
TITLE TO PROPERTIES


The Borrower’s title to its assets is subject to the following:*


1.
With respect to assets of the Borrower other than the Unencumbered Properties:
Rights of others under leases, mortgages, deeds of trust, contracts, title
exceptions, and other arrangements which do not, individually or in the
aggregate, violate the terms of the Credit Agreement.



2.
In the ordinary course of Borrower’s business, the Borrower sells properties. At
any given time, properties, including Unencumbered Properties, may be subject to
sales agreements.





3.
Leasehold properties:



Property                     Annual Payment






--------------------------------------------------------------------------------




[The confidential material contained herein
has been omitted and has been separately filed with the Commission]












*This Schedule 6.3 and the corresponding representation set forth in Section
6.3(b) is intended to include all properties owned by a Related Company.


SCHEDULE 6.7
LITIGATION


NONE




SCHEDULE 6.15
INSIDER TRANSACTION


1.
A trustee of the Company, Stephen D. Steinour, is the Chairman, President and
Chief Executive Officer of Huntingdon Bancshares Incorporated, a participant in
the Credit Facility.



2.
The Company’s Chairman, President and Chief Executive Officer serves on the
Board of Citizens Financial Group, Inc., an affiliate of Citizens Bank, a
participant in the Credit Facility.



SCHEDULE 6.16
EMPLOYEE BENEFIT PLANS
Liberty Property Trust 401(k) Savings Retirement Plan.
Liberty Property Trust matches 50% of the first 6% of employee salary deferral.
BENEFIT
ELIGIBLE CLASS
BASIS FOR PARTICIPATION
PAYMENT BASIS
PROVIDER(s)





--------------------------------------------------------------------------------




Medical Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Employer paid and Participant paid
Participant contributions are pre-tax
Benefits are fully insured.*
Participant contributions pertaining to coverage for a Domestic Partner or the
children of a Domestic Partner are after-tax. Participants will also be given
imputed income for the value of such benefits.
Independence Blue Cross
Medical Premium Waiver Benefit
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Paid to Participants on a taxable basis from the Employer's general assets
Liberty Property Trust
Dental Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Employer paid and Participant paid
Participant contributions are pre-tax
Benefits are fully insured.*
Participant contributions pertaining to coverage for a Domestic Partner or the
children of a Domestic Partner are after-tax. Participants will also be given
imputed income for the value of such benefits.
Metropolitan Life Insurance Company





--------------------------------------------------------------------------------




Vision Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Employer paid and Participant paid
Participant contributions are pre-tax
Benefits are fully insured.*
Participant contributions pertaining to coverage for a Domestic Partner or the
children of a Domestic Partner are after-tax. Participants will also be given
imputed income for the value of such benefits.
Independence Blue Cross/Davis Vision
Work Life Balance (EAP) Benefits
Full-Time Employees, Regular Part-Time and Non-Benefits Eligible Part-Time
Employees
No Election Necessary
Employer paid
Benefits are fully insured.*
E4Healthcare, Inc.
Basic Life and Accidental Death and Dismemberment Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
No Election Necessary
Employer paid
Benefits are fully insured.*
Cigna
Supplemental Life Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid after-tax
Benefits are fully insured.*
Cigna
Short-Term Disability Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
No Election Necessary
Employer paid
Benefits are self-insured.**
Unum
Long-Term Disability Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
No Election Necessary
Employer paid for Non-Officers; Employee paid for Officers after-tax
Benefits are fully insured.*
Cigna
Supplemental Long-Term Disability Insurance Benefits
Full-Time Employees and Regular Part-Time Employees with a minimum base salary
of $50,000
Election by Eligible Employee
Participant paid after-tax
Unum
Health Care Flexible Spending Account
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid pre-tax
Benefits are self-insured.**
Trion





--------------------------------------------------------------------------------




Dependent Care Flexible Spending Account
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid pre-tax
Benefits are self-insured.**
Trion
Health Savings Account
Full-Time Employees and Regular Part-Time Employees enrolled in the Consumer
Driven Health Care option
Election by Eligible Employee
Employer paid and Participant paid
Participant contributions are pre-tax
Bancorp Bank
Critical Illness Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid post-tax
Unum
Accident Insurance Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid post-tax
Unum
Commuter Benefits
Full-Time Employees and Regular Part-Time Employees
Election by Eligible Employee
Participant paid pre-tax
Trion



* Fully insured benefits are guaranteed under a contract with the Provider.
** Self-insured benefits are paid from the general assets of the Employer and
are not guaranteed under a contract with the Provider.




SCHEDULE 6.18
ENVIRONMENTAL MATTERS


NONE




SCHEDULE 6.19
COMPANY ASSETS
1.
The Company owns:

a.
The following qualified REIT subsidiaries:

i.
Liberty Special Purpose Trust;

ii.
Liberty Property Philadelphia Corporation;

iii.
Liberty Property Philadelphia Trust;

iv.
Liberty Property Philadelphia Corporation IV East;

v.
Liberty Property Philadelphia Corporation IV West;

vi.
Liberty Property Philadelphia Navy Yard Corporation;

vii.
Liberty Property Philadelphia Corporation V; and





--------------------------------------------------------------------------------




viii.
Liberty Property Philadelphia Trust VI

ix.
Liberty/Parkway 8th & Walnut Trust

x.
Liberty Property 19th & Arch Trust

b.
A 99.9% general partnership interest in Liberty Lehigh Partnership







SCHEDULE 6.21
BUILDING STRUCTURAL DEFECTS, ETC.
[The confidential material contained herein
has been omitted and has been separately filed with the Commission]






SCHEDULE 6.22
INSURANCE
[The confidential material contained herein
has been omitted and has been separately filed with the Commission]






